Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


LOAN AND SECURITY AGREEMENT


between


SECUREALERT, INC.,
SECUREALERT MONITORING, INC.,
and
MIDWEST MONITORING AND SURVEILLANCE, INC.,




as Borrowers,




and




SAPINDA UK LIMITED,




as Lender and Agent










Dated as of August 19, 2011


 


 


 

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
SECTION 1 DEFINITIONS
1
1.1
UCC Definitions
1
1.2
Accounting Definitions and Financial Statements
1
1.3
Certain Defined Terms
2
1.4
Other Definitional Provisions
21
1.5
Construction
22
SECTION 2 LOAN AND COLLATERAL
22
2.1
Loan
22
2.2
Increase in Maximum Credit Amount and Commitments.
23
2.3
Use of Proceeds
24
2.4
Interest.
24
2.5
Fees.
25
2.6
General Provisions Regarding Payments and Principal Payments.
26
2.7
Grant of Security Interest
27
2.8
Preservation of Collateral and Perfection of Security Interests Therein
28
2.9
Possession of Collateral and Related Matters
30
2.10
Waiver of Defenses
30
2.11
Release of Security Interests
31
2.12
Taxes
31
SECTION 3 CONDITIONS TO CLOSING AND advances
34
3.1
Conditions to Closing
34
3.2
Conditions for Future Advances
37
SECTION 4 REPRESENTATIONS AND WARRANTIES
38
4.1
Organization, Powers, Capitalization.
38
4.2
Authorization of Borrowing; No Conflict
39
4.3
Financial Condition
39
4.4
Indebtedness and Liabilities
40
4.5
Account Warranties; Representations and Warranties Regarding Borrowing Base
Certificates
40
4.6
Names, Entity Changes
41
4.7
Jurisdictions; Locations; FEIN
41

 
 
i

--------------------------------------------------------------------------------

 
 
4.8
Title to Properties; Liens
42
4.9
Litigation; Adverse Facts
42
4.10
Payment of Taxes
42
4.11
Performance of Agreements
42
4.12
Employee Benefit Plans
43
4.13
Intellectual Property
43
4.14
Broker's Fees
44
4.15
Environmental Compliance
44
4.16
Disclosure
44
4.17
Insurance
45
4.18
Compliance with Laws
45
4.19
Bank Accounts
45
4.20
Subsidiaries and Affiliates
45
4.21
Employee Matters
46
4.22
Governmental Regulation
46
4.23
Receivables and Payables
46
4.24
Trade Relations
46
4.25
Absence of Defaults
46
4.26
Credit Policies
46
4.27
Chattel Paper
46
4.28
Debt Securities and Instruments
47
SECTION 5 AFFIRMATIVE COVENANTS
47
5.1
Financial Statements and Other Reports
47
5.2
Access to Accountants
52
5.3
Inspection
52
5.4
Collateral Records
53
5.5
Account Covenants; Verification
53
5.6
Corporate Existence
53
5.7
Payment of Taxes
53
5.8
Maintenance of Properties; Insurance
54
5.9
Compliance with Laws
54
5.10
Further Assurances
54
5.11
Collateral Locations
54
5.12
Landlords and Bailees
55

 
 
ii

--------------------------------------------------------------------------------

 
 
5.13
Use of Proceeds and Margin Security
55
5.14
Revisions or Updates to Schedules
55
5.15
Accuracy of Information
55
5.16
Delivery and Control of Certain Collateral; Requirements to Give Notice of
Future Acquisition of Certain Collateral
56
5.17
Chattel Paper
57
5.18
Post-Closing Obligations
57
SECTION 6 NEGATIVE COVENANTS
57
6.1
Indebtedness
58
6.2
Guaranties
58
6.3
Transfers, Liens and Related Matters.
58
6.4
Restriction on Fundamental Changes
59
6.5
Transactions with Affiliates
59
6.6
Environmental Liabilities
59
6.7
Conduct of Business
60
6.8
Compliance with ERISA
60
6.9
Subsidiaries
60
6.10
Fiscal Year
60
6.11
Press Release; Public Offering Materials
60
6.12
Payments on and Amendments to Subordinated Debt
61
6.13
Organizational Documents
61
6.14
No Impairment of Restricted Payments
61
6.15
Advances, Loans or Investments
61
6.16
Management or Consulting Fees
61
6.17
Hedging Agreements
62
6.18
Financial Covenants
62
6.19
Payments on Contracts
62
6.19
Real Estate Acquisitions
62
SECTION 7 DEFAULTS, RIGHTS AND REMEDIES
63
7.1
Event of Default
63
7.2
Acceleration
66
7.3
Application of Proceeds
66
7.4
Remedies
66
7.5
Appointment of Attorney-in-Fact
67

 
 
iii

--------------------------------------------------------------------------------

 
 
7.6
Limitation on Duty of Agent with Respect to Collateral
68
7.7
Application of Proceeds
68
7.8
License of Intellectual Property
68
7.9
Waivers, Non-Exclusive Remedies
69
SECTION 8 MISCELLANEOUS
69
8.1
Entire Understanding
69
8.2
Set Off
70
8.3
Expenses and Attorneys' Fees
70
8.4
Indemnity
71
8.5
Amendments and Waivers
72
8.6
Notices
72
8.7
Joint and Several Liability.
73
8.8
Waiver of Subrogation
74
8.9
Survival of Warranties and Certain Agreements.
75
8.10
Indulgence Not Waiver
75
8.11
Marshaling; Payments Set Aside
75
8.12
Independence of Covenants
76
8.13
Severability
76
8.14
Headings
76
8.15
APPLICABLE LAW
76
8.16
Successors and Assigns
76
8.17
No Fiduciary Relationship; Limitation of Liabilities.
76
8.18
CONSENT TO JURISDICTION
77
8.19
WAIVER OF JURY TRIAL
77
8.20
Process Agent Appointment
78
8.21
Construction
78
8.22
Counterparts; Effectiveness
78
8.23
No Duty
78
8.24
Communications by Borrowers to Finance Parties
78
8.25
Confidentiality
78
8.26
Borrower Materials
79
8.27
Distribution of Borrower Materials
80
8.28
Acknowledgements
80
8.29
Electronic Execution of Loan Documents
80

 
 
iv

--------------------------------------------------------------------------------

 
 
8.30
USA Patriot Act
81
SECTION 9 ASSIGNMENTS AND PARTICIPATIONS
81
9.1
Assignments and Participations.
81
9.2
Several Liability
83
9.3
Assignments Requiring Borrowers' Consent
84
SECTION 10 AGENT
84
10.1
Appointment of Agent
84
10.2
Reliance on Agent
85
10.3
Powers
85
10.4
Disbursements
85
10.5
Distribution and Apportionment of Payments.
86
10.6
Consents and Approvals.
88
10.7
Agency Provisions Relating to Collateral.
89
10.8
Lender Actions Against Borrower or the Collateral
90
10.9
No Assignment and Participation to Borrowers
91
10.10
Ratable Sharing
91
10.11
General Immunity of Agent
91
10.12
No Responsibility for Loan, Recitals, etc
91
10.13
Action on Instructions of Lenders
92
10.14
Employment of Agents and Counsel
92
10.15
Reliance on Documents; Counsel
92
10.16
Agent's Reimbursement and Indemnification
92
10.17
Rights as a Lender
93
10.18
Lenders' Credit Decisions
93
10.19
Notice of Events of Default
93
10.20
Successor Agent
93



 


 

 
v

--------------------------------------------------------------------------------

 

Exhibits and Schedules
 
Exhibit A
-
Form of Borrowing Base Certificate for Advances
Exhibit B (1-3)
-
Form of Lease Agreements
Exhibit C
-
Assignment & Assumption Agreement
Exhibit D
-
List of Public Lenders
     
Schedule 1.3(A)
-
Existing Liens
Schedule 2.3
-
Use of Proceeds
Schedule 3.1(I)
-
Litigation
Schedule 4.1(C)
 
Capitalization
Schedule 4.2
-
Conflicts
Schedule 4.3(C)
-
Pro Forma and Projections
Schedule 4.4
-
Indebtedness
Schedule 4.6
-
Names
Schedule 4.7
-
Locations; FEIN
Schedule 4.9
-
Litigation; Adverse Facts
Schedule 4.10
-
Payment of Taxes
Schedule 4.12
-
Pension Benefit Plans and Multiemployer Plans
Schedule 4.13
-
Intellectual Property
Schedule 4.14
-
Broker’s Fees
Schedule 4.15
-
Environmental Compliance
Schedule 4.17
-
Insurance
Schedule 4.18
-
Licenses and Permits
Schedule 4.19
-
Bank Accounts
Schedule 4.20
-
Subsidiaries & Affiliates
Schedule 4.21
-
Employee Matters
Schedule 4.26
-
Credit Underwriting Policies
Schedule 4.27
-
Chattel Paper
Schedule 4.28
-
Debt Securities and Instruments
Schedule 5.16 (A)
-
Investment Property, Securities and Commodity Contracts
Schedule 5.16 (B)
-
Letter of Credit and Letter of Credit Rights
Schedule 5.16 (C)
-
Commercial Tort Claims
Schedule 6.1
-
Subordinated Indebtedness
Schedule 6.2
-
Guaranties
Schedule 6.5
-
Transactions with Affiliates
Schedule 6.15
-
Permitted Investments
Schedule 6.16
-
Management or Consulting Fees



 

 
 

--------------------------------------------------------------------------------

 

 
 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT (“Agreement”) is dated as of August 19, 2011,
and entered into by and among SECUREALERT, INC., a Utah corporation
(“SecureAlert”), SECUREALERT MONITORING, INC., a Utah corporation (“SMI”) and
MIDWEST MONITORING AND SURVEILLANCE, INC., a Minnesota corporation
(“Midwest”  and together with SecureAlert and SMI, collectively the “Borrowers”
and each singularly a “Borrower”), each with a mailing address of 150 West Civic
Center Drive, Suite 400, Sandy, Utah 84070, and SAPINDA UK LIMITED, a limited
liability company organized under the laws of the United Kingdom, as “Lender”
and as “Agent” (each as defined below), with a mailing address of 25 Park Lane,
W1K 1RA, London, United Kingdom.
 
RECITALS
 
WHEREAS, Borrowers desire to establish financing arrangements with Lender and
Lender is willing to make loans and extensions of credit to Borrowers, which
will be used by Borrowers pursuant to Section 2.3 hereof; and
 
WHEREAS, Borrowers desire to secure their collective Obligations under the Loan
Documents, by, inter alia, granting to Agent a security interest in and lien
upon all of the personal property and assets of the Borrowers and the Guarantors
for the benefit of the Finance Parties (as defined below).
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Agent and Lender agree as follows:
 
SECTION 1  DEFINITIONS
 
1.1           UCC Definitions.  Unless otherwise defined herein, the following
capitalized terms shall have the respective meanings given to them in Article 9
and/or Article 8 of the UCC:  Accessions, Chattel Paper (including Electronic
Chattel Paper and Tangible Chattel Paper), Commercial Tort Claim, Commodity
Account, Commodity Contract, Deposit Account, Documents, Equipment, Fixtures,
General Intangibles, Goods, Financial Assets, Instruments, Inventory, Investment
Property, Letter of Credit Rights, Money, Negotiable Instruments, Payment
Intangibles, Proceeds, Promissory Note, Records, Securities Account, Security
(and Certificated Security and Uncertificated Security), Security Entitlement,
Software and Supporting Obligations.
 
1.2           Accounting Definitions and Financial Statements.  As used in this
Agreement, the other Loan Documents or any certificate, report or other document
made or delivered pursuant to this Agreement, accounting terms not defined in
Section 1.3 or elsewhere in this Agreement shall have the respective meanings
given to them under GAAP.  All financial statements and other financial
information furnished to Agent pursuant to Section 5.1 shall be prepared in
accordance with GAAP and past practices, consistently applied.  Notwithstanding
anything to the contrary contained in the foregoing, for the purposes of
calculating Borrowers’ compliance with the financial covenants set forth in
Section 6.18 hereof and determining the meaning of any accounting term not
otherwise defined hereunder and used in the definitions used in the calculation
of such financial covenants, “GAAP” shall mean generally accepted accounting
principles in effect on and consistent with those used in the preparation of the
audited Financial Statements for the fiscal year ended on the Reference Date.
 

 
 

--------------------------------------------------------------------------------

 
 
1.3           Certain Defined Terms.  The following terms used in this Agreement
shall have the following meanings:
 
“Accounts” means all “accounts” as defined in the UCC, and all payments, and
rights to payments, arising under or relating to any chattel paper, including
electronic chattel paper and tangible chattel paper, as defined in the UCC.
 
“Account Debtor” has the meaning given to such term in Article 9 of the UCC.
 
“Advance(s)” means any monies advanced or credit extended to Borrowers, or any
of them, by Lender under the Loan.
 
“Advance Repayment Date” means August 31, 2014.
 
“Affiliate” shall have the meaning given such term under Rule 12b-2 of the
Exchange Act.
 
“Agent” means Sapinda UK Limited in its capacity as the administrative agent and
collateral agent pursuant to this Agreement and not in its capacity as a Lender.
 
“Agreement” means this Loan and Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified or extended or renewed from time to
time.
 
“Asset Disposition” means the disposition, in any transaction or series of
related transactions, whether by sale, lease or sublease, as lessor or
sublessor, sale and leaseback, assignment, conveyance, transfer or other
disposition or exchange of any of the assets of any Borrower, or any Subsidiary
(whether such assets are now owned or hereafter acquired), including, without
limitation, the Capital Stock of any Borrower, or any Subsidiary, in each case
whether or not consideration therefore consists of cash, Securities or other
assets owned by the acquiring Person.
 
“Assignment” has the meaning given to such term in Section 9.3 below.
 
“Assignment and Assumption” has the meaning given to such term in Section 9.1(A)
below.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 

 
-2-

--------------------------------------------------------------------------------

 

“Board” means, as to any Person other than an individual, the board of directors
(or any equivalent body of partners, members or managers) having governance and
management over such Person).
 
“Borrowers” and “Borrower” shall have the meanings assigned to such terms in the
preamble to this Agreement and shall extend to all successors and permitted
assigns of such Borrower.
 
“Borrower Materials” has the meaning given to such term in Section 8.26 below.
 
“Borrowing Base” means as of the date of determination thereof, an amount equal
to the lesser of (i) the Maximum Credit Amount minus the aggregate principal
amount of Advances outstanding at such time, or (ii) the sum of: (A) seventy
percent (70%) of Eligible Accounts, plus (B) the lesser of (1) seventy percent
(70%) of the “Monitoring Services” quarterly revenues and (2) the product
obtained by multiplying SecureAlert’s gross margin for “Monitoring Services”
(i.e., the difference between “Monitoring Services” revenue and “Monitoring
Services” costs) by 1.4, plus (C) fifty percent (50%) of the amount of Eligible
Purchase Orders.  For purposes of clause (ii)(B) of this definition,
SecureAlert’s quarterly “Monitoring Services” revenue and costs shall be as
reflected in the “Condensed Consolidated Statements of Operations” contained in
SecureAlert’s Form 10-Q quarterly filings with the SEC, except that for
SecureAlert’s last fiscal quarter of each fiscal year, quarterly “Monitoring
Services” revenue and costs shall be the amounts reflected in the “Condensed
Consolidated Statements of Operations” for the fiscal year contained in
SecureAlert’s Form 10-K filings with the SEC less the sum of “Monitoring
Services” revenue and costs for the first three fiscal quarters of such fiscal
year that are included in such Form 10-K.
 
“Borrowing Base Certificate” shall have the meaning assigned to such term in
Section 5.1(H).
 
“Business Day” means any day excluding (a) Saturday, Sunday and any day which is
a legal holiday under the laws of the State of Utah, and (b) a day on which
banking institutions located in the State of Utah are required or permitted to
be closed.
 
“Capitalized Lease” means: (a) any lease of property, real or personal, if the
then present value of the minimum rental commitment thereunder should, in
accordance with GAAP, be capitalized on a balance sheet of Borrowers and their
consolidated Subsidiaries, and (b) any other such lease, the obligations under
which are capitalized on the balance sheet of Borrowers and their consolidated
Subsidiaries.
 
“Capitalized Lease Obligation” means any and all indebtedness and obligations
under any Capitalized Lease.
 
“Capital Stock” means with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), including, without limitation, partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire any of the foregoing.
 

 
-3-

--------------------------------------------------------------------------------

 

“Casualty Event” means the occurrence of any of the following events: (i) any
asset or property owned by any Borrower is damaged or destroyed, or suffers any
other loss or (ii) any asset or property owned by any Borrower is condemned,
confiscated or otherwise taken, in whole or in part, or the use thereof is
otherwise diminished so as to render impracticable or unreasonable the use of
such asset or property for the purpose for which such asset or property was used
immediately prior to such condemnation, confiscation or taking, by exercise of
the powers of condemnation or eminent domain or otherwise, provided that damage,
destruction or loss of one or more Tracking Units, the value of which is
immaterial compared to the value of all Tracking Units then owned by Borrowers,
shall not constitute a Casualty Event.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control”  means any of the following:  (a) the failure of John
Hastings to remain actively engaged in the management of each Borrower for any
reason, and the determination of Agent, in its commercially reasonable judgment,
that such failure is reasonably likely to have a Material Adverse Effect; (b)
the failure of any Borrower to own, directly or indirectly, one hundred percent
(100%) of the Capital Stock of each of its Subsidiaries; or (c) the occupation
of a majority of the seats on the Board of any Borrower by Persons who were not
either (i) a member of the Board of such Borrower on the Closing Date or (ii) a
Person nominated for election to and/or appointed as a member of the Board of
such Borrower by a majority of the members of the Board at the time of such
nomination or appointment who were either (x) members of such Board on the
Closing Date or (y) nominated and/or appointed to such Board in accordance with
this clause (ii).
 
“Closing Date” means August 19, 2011.
 
“Collateral” means, collectively, any and all personal property of all
Borrowers, all Guarantors and any other Person on which a Lien in favor of Agent
for the benefit of the Lenders party hereto from time to time has been created
and/or granted to secure the Obligations under the Loan Documents, specifically
including without limitation, the property and assets of each Borrower described
in Section 2.7.
 
“Commitment” means, as to each Lender, the maximum amount of such Lender’s
obligation or commitment to make an Advance pursuant to the terms of this
Agreement or any applicable Assignment and Assumption.
 

 
-4-

--------------------------------------------------------------------------------

 

“Confidential Information” has the meaning assigned to that term in Section
8.25.
 
“Control” means, with respect to any Person (other than an individual), the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of any Capital Stock and/or the ability to exercise voting power, by
contract or otherwise, and “controlling” and “controlled” and “under common
control”, with respect to any Person (other than an individual), have meanings
correlative thereto.
 
“Control Agreement” means an agreement, in form and substance satisfactory to
Agent, between Agent, the applicable Loan Parties and any other person Agent may
require, with the provisions necessary to establish Agent’s control of any
Deposit Account of any Loan Party.
 
“Default” means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Rate” has the meaning given to such term in Section 2.4(A).
 
“Defaulting Lender” has the meaning given to such term in Section 10.5(B).
 
“Draw Period End Date” means October 31, 2012, subject to extension by mutual
agreement of Borrowers and all Lenders, in their respective sole and absolute
discretion.
 
“Eligible Accounts” means all Accounts of any Borrower or Guarantor meeting all
of the following specifications: (i) (A) the Account is lawfully and exclusively
owned by such Borrower or Guarantor, (B) it is subject to no Lien (other than
Liens granted under this Agreement), and (C) such Borrower or Guarantor has the
right of assignment thereof and the power to grant a security interest therein;
(ii) the Account is valid and enforceable and represents the undisputed
indebtedness of an Account Debtor; (iii) the Account is not subject to any
defense, set-off, or counterclaim, deduction, discount, credit, chargeback,
freight claim, allowance or adjustment of any kind; provided, however, that such
an Account shall not be an Eligible Account only to the extent of such deferral,
set-off, deduction, discount, chargeback, allowance for adjustment, etc.,
subject to Agent’s determination that the balance of such Account is reasonably
likely to be collected; (iv) the Account is net of any portion thereof
attributable to the sale of goods that have been returned, rejected, lost or
damaged; (v) the Account arose in the ordinary course of such Borrower’s or
Guarantor’s business; (vi) no notice of the bankruptcy, receivership,
reorganization, liquidation, dissolution or insolvency of the Account Debtor has
been received by Agent, Lender, any Borrower or Guarantor; (vii) the Account is
an Account for which Agent believes that the validity, enforceability or
collection of the Account is not invalid or otherwise impaired; (viii) the
Account Debtor is not a Subsidiary or Affiliate of any Borrower or Guarantor;
(ix) the Account is owed by an Account Debtor as to whom any Account owing by
such Account Debtor is not an Eligible Account; (x) the Account does not arise
pursuant to a government contract with the U.S. Government, or any department or
agency thereof, unless such Borrower or Guarantor has complied, for the benefit
of Agent, with the Assignment of Claims Act; (xi) the Account is not an Account
on which the Account Debtor is obligated to such Borrower or Guarantor under any
Instrument (it being understood that for purposes of this clause (xi), payment
of an Account by an Account Debtor by check shall not in itself constitute an
ineligible Account under this clause (xi)); (xii) the transaction which gave
rise to the Account complies in all material respects with all applicable laws,
rules and regulations of any Governmental Authority; (xiii) no Account of the
Account Debtor is more than ninety (90) days past due from the date of invoice;
(xiv) each representation or warranty made in this Agreement as to each Account
or the Accounts is true and correct in all material respects as to the Account
(including without limitation the representations in Section 4.5 below); and
(xv) the Account meets such other specifications and requirements which may from
time to time be established by Agent in its discretion, exercised in a
commercially reasonable manner.
 

 
-5-

--------------------------------------------------------------------------------

 
 
“Eligible Purchase Order” means a valid and enforceable purchase order contract
between a Loan Party as purchaser and the counterparty to such purchase order
contract as seller, the subject of which purchase order contract is the sale to
a Loan Party of Tracking Units.  No purchase order contract shall be deemed to
be an Eligible Purchase Order unless (i) it is entered into by a Loan Party for
the purpose of enabling such Loan Party to fulfill the Tracking Unit
requirements contained in a Valid Lease Agreement then in effect; and (ii) such
Valid Lease Agreement (A) does not permit the lessee thereunder to cancel or
terminate such Agreement at will and (B) contains a leasing term applicable to
the lease of the applicable Tracking Units to be purchased of not less than 12
months.  Notwithstanding anything herein to the contrary, agreements in
substantially the form of Lease Agreements set forth in Exhibits B(1), B(2) and
B(3), and multi-agency contracts with terms (including leasing term and contract
termination and cancellation provisions) substantially similar to the form of
said Lease Agreements, shall be deemed to satisfy the requirements set forth in
clauses (ii)(A) and (ii)(B) of this definition.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Benefit Plan) which (a) is maintained
for employees of any member of the ERISA Affiliate Group or (b) has at any time
within the preceding six (6) years been maintained for the employees of any
current of former member of the ERISA Affiliate Group.
 
“Environmental Claims” means claims, liabilities, investigations, litigation,
administrative proceedings, judgments or orders relating to Hazardous Materials.
 
“Environmental Laws” means any present or future Laws (as implemented and as
interpreted) governing the manufacture, possession, generation, processing,
treatment, control, removal, disposal, disposition, storage, transportation,
handling, spill, release or discharge of, or the abatement or remediation of or
any corrective or response action relating to, Hazardous Materials, including as
provided in the provisions of (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendment
and Reauthorization Act of 1986, (42 U.S.C. §§9601 et seq.) (b) the United
States federal Solid Waste Disposal Act, (c) the United States federal Clean
Water Act, (d) the United States federal Clean Air Act, (e) the Hazardous
Materials Transportation Act (49 U.S.C. §§1801, et seq.), (f) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §§6901 et seq.), (g) the United
States federal Water Pollution Control Act Amendments of 1972, (h) the Toxic
Substances Control Act (15 U.S.C. §§2601 et seq.), (i) any and all comparable
and/or similar Laws of any foreign government (whether of any foreign national
government or any agency or instrumentality of or province, county, district,
department, subdivision or local unit of any such foreign national government),
(j) the rules, regulations and ordinances of the United States Environmental
Protection Agency, (or any equivalent environmental regulatory or protection
agency or instrumentality of any state, territorial, provincial, local or
foreign government), and any departments of health services, regional water
quality control boards, state water resources control boards, and/or cities in
which any Borrower’s or Subsidiary’s assets are located and (k) any consent
orders or consent decrees or any similar voluntary agreements entered into
between any applicable Person and any applicable Governmental Authority
(specifically including the United States Environmental Protection Agency, (or
any equivalent environmental regulatory or protection agency or instrumentality
of any state, territorial, provincial, local or foreign government), or any
injunctions, orders or decrees issued by any such applicable Governmental
Authority with respect to any such applicable Person and/or its property and
assets, regarding the manufacture, possession, generation, processing,
treatment, control, removal, disposal, disposition, storage, transportation,
handling, spill, release or discharge of, or the abatement or remediation of or
any corrective or response action relating to, Hazardous Materials by such
applicable Person and/or on any real property owned or operated by such
applicable Person.
 

 
-6-

--------------------------------------------------------------------------------

 
 
“Equity” means the amount of shareholder equity of Borrowers as shown on a
consolidated balance sheet of Borrowers prepared in accordance with GAAP
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.
 
“ERISA Affiliate Group” means, collectively, (i) Borrowers, (ii) any Person who
is or was at any time within the preceding six (6) years a Subsidiary of any
Borrower and (iv) any other Person (and/or unincorporated trade trades or
business) which either now is, or was at any time within the preceding six (6)
years, treated as a single employer together with any one or more of the
Borrowers or any such Subsidiaries (or former Subsidiaries) or Borrowers within
the meaning of Section 414(b) and (c) of the IRC.
 
“Event of Default” means any of the events set forth in Section 7.1.
 
“Excess Interest” has the meaning assigned to that term in Section 2.4(C)
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Collateral” means any asset of a Loan Party, or any right or interest
that a Loan Party may have in any asset it uses in its business (including
equipment being leased), in which such Loan Party is prohibited from pledging,
assigning or granting a security interest because of enforceable contractual
restrictions binding upon such Loan Party pertaining to such asset, right or
interest at the time such Loan Party obtained an interest therein; provided,
that such Loan Party did not insert any such restriction in any contract,
agreement or document or otherwise structure its acquisition of such asset (or
any right or interest therein) for the purpose of excluding it from the
Collateral subject to the Lien granted to Agent herein; provided, further, that
any such asset, right or interest excluded from the Collateral pursuant to this
definition shall cease to be so excluded immediately at such time as any such
contractual restriction ceases to exist.
 

 
-7-

--------------------------------------------------------------------------------

 

“Excluded Taxes” means, with respect to any Lender, (a) any tax imposed on or
measured by the net income or profits of a Lender pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein, (b) in the case of a Foreign Lender, any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.12(E), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.12(A).
 
“Finance Parties” means, collectively, Agent and any Lender from time to time a
party hereto.
 
“Financial Statements” means (a) the unaudited consolidated and consolidating
balance sheet of Borrowers and their consolidated Subsidiaries for the Fiscal
Year ended on the Reference Date, and the related consolidated and consolidating
statement of operations, shareholder’s or member’s (as applicable) equity and
cash flows for Borrowers and their consolidated Subsidiaries for the Fiscal Year
then ended as prepared by Borrowers’ independent registered public accounting
firm, and (b) the unaudited consolidated and consolidating Company prepared
balance sheet of Borrowers and their consolidated Subsidiaries for the fiscal
quarter ended March 31, 2011, and the related consolidated and consolidating
statement of operations, shareholder’s or member’s (as applicable) equity and
cash flows for Borrowers and their consolidated Subsidiaries for such fiscal
quarter then ended prepared by Borrowers’ management.
 
“Fiscal Year” means each twelve month fiscal measurement period for Borrowers
and their consolidated Subsidiaries ending on the last day of September in each
year.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary of any Borrower that is organized in a
jurisdiction outside of the United States of America.
 
“Formula Amount” means at any time the amount obtained under clause (ii) of the
definition of Borrowing Base.
 
“Funding Date” has the meaning given to such term in Section 10.4(A) below.
 
“GAAP” means, subject to the application of Section 1.2, generally accepted
accounting principles in effect from time to time in the United States, applied
on a consistent basis.
 

 
-8-

--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
territorial, provincial or local, and any agency, authority, division,
department, instrumentality, regulatory body, court (including any
administrative court) or other judicial body or judicial authority, central bank
or other entity exercising the executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to any
government.
 
“Grace Period End Date” has the meaning given in Section 7.1(C).
 
“Guarantors” means, collectively, Court Programs, Inc., Court Programs of
Florida, Inc., and any other Person that may hereafter from time to time execute
any guaranty and suretyship agreement in favor of Agent for the benefit of each
Finance Party with respect to the Obligations, and shall extend to all heirs,
estates, successors and permitted assigns of each such Person.
 
“Guarantor Security Documents” means, collectively, those various agreements,
instruments and documents, including all security agreements, charging
agreements, etc., which may from time to time be executed by the respective
Guarantors pursuant to which any Guarantor shall at any time grant Liens to
Agent in such of its personal property,  tangible and/or intangible, described
therein as security for the payment and performance of the Obligations, as each
such agreement, instrument or document may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Guaranty” means, individually, and “Guarantees” means, collectively,
any  unconditional guaranty and suretyship agreement executed by any Guarantor
in favor of Agent for the benefit of each Finance Party, pursuant to each of
which the respective Guarantor(s) shall give a continuing and unconditional
agreement to guaranty and stand surety for the Obligations, whether any such
guaranty and suretyship agreement shall be executed as of the date hereof or at
any time in the future, as any such agreement may be amended, restated,
supplemented or otherwise modified or extended or renewed from time to time.
 
“Hazardous Material” means all or any of the following:  (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws as “hazardous substances”, “hazardous materials”, “hazardous wastes”,
“toxic substances” or any other formulation intended to define, list or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity or significant adverse effect
on human health or are otherwise subject to regulation under any Environmental
Laws, (b) oil, petroleum or petroleum derived substances or products, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources, (c) any flammable explosives,
radon or any radioactive materials, (d)  asbestos in any form, methane, urea
formaldehyde foam insulation, polychlorinated biphenyls (or electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls)
or lead based paint, (e) all waste materials subject to regulation under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendment and Reauthorization Act of 1986, (42 U.S.C.
§§9601 et. seq),  the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§§ 6901 et seq.), and any other applicable federal and state Laws now in force
or hereafter enacted relating to hazardous waste disposal.
 

 
-9-

--------------------------------------------------------------------------------

 
 
“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity, swap, collar, cap, floor or forward rate agreement, or hedging, trading
or speculation or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity or equity values
(including, without limitation, any option with respect to any of the foregoing
and any combination of the foregoing agreements or arrangements), and any
confirmation executed in connection with any such agreement or arrangement.
 
“Indebtedness”, as applied to any Person, means without duplication:  (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes, drafts or similar instruments; (c)
all obligations of such Person upon which interest charges are customarily paid;
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (e) all
obligations of such Person in respect of the deferred purchase price of property
or services; (f) all indebtedness of others of a type described in any other
clause of this definition secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person or is non-recourse
to such Person; (g) all direct or indirect guarantees, endorsements (other than
for collection or deposit in the ordinary course of business), discountings with
recourse or sales with recourse by such Person of indebtedness of others of a
type described in any other clause of this definition; (h) that portion of any
Capital Lease Obligations that is properly classified as a liability on a
balance sheet in conformity with GAAP; (i) all obligations, contingent or
otherwise, of such Person in respect of letters of credit and letters of
guaranty; (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances for the account of such Person or as to which
such Person is otherwise liable for reimbursement of drawings; (k) all
obligations of such Person the primary purpose or intent of which is to provide
assurance to an obligee that the obligation of the obligor thereof (other than
such Person) will be paid or discharged, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; and (l) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, or interest rate or commodity pricing speculation,
including, without limitation, any Hedging Agreement.  The Indebtedness of
Borrowers and their Subsidiaries shall include the Indebtedness of any other
entity (including any partnership in which any Borrower or any of its
Subsidiaries is a general partner) to the extent such Borrower or Subsidiary is
liable therefore as a result of such Borrower’s or Subsidiary’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Borrower or Subsidiary is
not liable therefore.
 
“Indemnified Liabilities” has the meaning given in Section 8.4.
 

 
-10-

--------------------------------------------------------------------------------

 
 
“Indemnitees” has the meaning given in Section 8.4.
 
“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefore, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement executed in favor of Agent for the benefit of each
Finance Party by the Loan Parties, dated as of the Closing Date, as the same may
be amended, restated, supplemented or otherwise modified or extended or renewed
from time to time.
 
“Intercreditor Agreement” means any subordination agreement, intercreditor
agreement or other similar document in favor of the Finance Parties, in form and
substance acceptable to Agent in its discretion pertaining to any Subordinated
Debt and executed and delivered to Agent, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder.
 
“Knowledge” shall mean, as follows:
 
(A)           an individual will be deemed to have “Knowledge” of a particular
fact or other matter if:
 
(i)           such individual is actually aware of such fact or other matter; or
 
(ii)           a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter.
 
(B)           a Person (other than an individual) will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving as a director, officer, partner, executor or trustee of such Person (or
in any similar capacity) has, or at any time had, Knowledge of such fact or
other matter.
 
“Law” means, collectively, all statutes, laws, judicial decisions, regulations,
guidances, guidelines, ordinances, rules, judgments, orders, decrees, codes,
plans, injunctions, permits, concessions, grants, franchises, governmental
agreements and governmental restrictions (in each case whether federal, state,
provincial, territorial, local and foreign) applicable in any relevant
circumstance to any relevant Person (specifically including any Borrower or
Guarantor), any relevant property and/or assets (specifically including any
property and/or assets of any Borrower or Guarantor) or any relevant interest
(including any Lien) in any such relevant property and/or assets, and/or any
relevant agreement, contract, instrument or document (specifically including
this Agreement and each other Loan Document), including all applicable common
law and equitable principles, all provisions of all applicable federal, state,
provincial, territorial, local and foreign constitutions, and all orders,
judgments, injunctions and decrees of all relevant courts and other Governmental
Authorities and other arbitrators with respect to such relevant Person or
relevant property or assets and all consent orders and consent decrees and all
similar voluntary agreements entered into between any relevant Person and any
applicable Governmental Authority with respect to such relevant Person or
relevant property or assets.
 

 
-11-

--------------------------------------------------------------------------------

 
 
“Liabilities” shall have the meaning given that term in accordance with GAAP and
shall include all Indebtedness.
 
“Lease Agreement” means a lease agreement between any Borrower or Guarantor, as
lessor, and the Person named therein as lessee, (a) in substantially the form of
Exhibit B(1), (2) or (3) or (b) in the form of a multi-agency contract with
terms (including leasing term and contract termination and cancellation
provisions) substantially similar to the forms of Exhibit B(1), (2) or (3), and
shall include all collateral for such lease agreement, including without
limitation, any guaranty executed in favor of such Borrower or Guarantor, as
lessor, and all rights of the lessor thereunder and all rights of the lessor
with respect to the equipment or other property of the lessor that is the
subject of such lease agreement.
 
 “Lender” means Sapinda UK Limited and/or any Person that becomes a party hereto
as a “Lender.”  A Person that is a Lender shall cease to be a Lender for
purposes of this Agreement only if such Person has entered into an Assignment
and Assumption as to all of such Person’s interest in this Agreement and such
Person’s obligations as a Lender hereunder have been entirely released as
provided herein.
 
“Lender Advance” has the meaning given to such term in Section 10.4(A) below.
 
“Lender Default Obligation” has the meaning given to such term in Section
10.5(B) below.
 
“Lender Default Rate” has the meaning given to such term in Section
10.5(B) below.
 
“Lender Reply Period” has the meaning given to such term in Section
10.6(D) below.
 
“Lien” means any lien (whether statutory or otherwise), mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, charge or encumbrance of
any kind, whether voluntary or involuntary, (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).
 
“Loan” has the meaning assigned to such term in Section 2.1.
 
“Loan Documents” means this Agreement, each Note, the Pledge Agreement, the
Guaranties, the Guarantor Security Documents, the Intellectual Property Security
Agreement, each Control Agreement, the Post Closing Letter and all other
instruments, documents, guaranties and agreements executed by or on behalf of
any Loan Party and delivered concurrently herewith or at any time hereafter to
or for Lenders or Agent in connection with this Agreement, the Loan or any other
transaction contemplated by this Agreement, and any other document designated as
such by the Agent and the Borrowers, all as amended, restated, supplemented or
modified from time to time.
 

 
-12-

--------------------------------------------------------------------------------

 
 
“Loan Party” means each of the Borrowers and the Guarantors and shall extend to
all successors and permitted assigns of each such Person.
 
“Material Adverse Effect” means a material adverse effect upon or material
adverse developments with respect to (a) the businesses, results of operations,
properties, Collateral, financial condition, prospects or material agreements of
Borrowers as a whole, (b) the ability of any Loan Party to fully and timely
perform its Obligations under any Loan Document to which it is a party, (c) the
validity or enforceability against a Loan Party of a Loan Document to which it
is a party, (d) the value of the Collateral or the Liens (or the priority
thereof) in favor of Agent for the benefit of each Finance Party on the
Collateral, or (e) any of the rights, remedies and benefits available to, or
conferred upon, any Finance Party under any Loan Document and/or the ability of
any Finance Party to enforce or collect any of the Obligations.
 
“Maximum Credit Amount” means Eight Million Dollars ($8,000,000).
 
“Maximum Rate” has the meaning assigned to that term in Section 2.4(C).
 
“Midwest Deposit Account” means a deposit account to be opened no later than
sixty (60) days following the Closing Date and maintained by Midwest at Zions
First National Bank.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
and 4001(a)(3) of ERISA and to which (i) any member of the ERISA Affiliate Group
is currently making or accruing an obligation to make contribution; or (ii) any
current or former member of the ERISA Affiliate Group has at any time within the
preceding six (6) years made contributions.
 
“Multiple Employer Plan” means a Pension Benefit Plan which has two or more
contributing sponsors (including any Borrower or Subsidiary or any ERISA
Affiliate) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.
 
“Net Cash Proceeds” means (i) with respect to any issuance or sale of any equity
or debt securities or instruments by any Borrower or any other financing
obtained by any Borrower, the aggregate cash proceeds received by the applicable
Borrower in respect of such Asset Disposition, net of reasonable direct costs
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions) incurred by Borrowers in connection with such Asset
Disposition; (ii) with respect to any Asset Disposition relating to any property
of any Borrower, the aggregate cash proceeds received by the applicable Borrower
in respect of such Asset Disposition, net of (a) reasonable direct costs
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions) incurred by Borrowers, or any of them, in connection with
such Asset Disposition, (b) repayment of any Indebtedness secured by such
property or asset (other than the Obligations) that is permitted to be
outstanding hereunder and (c) taxes paid or payable as a result thereof (it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received by the applicable Borrower in any such Asset Disposition); and (iii)
with respect to any Casualty Event affecting any property of any Borrower, the
aggregate cash proceeds received by the applicable Borrower in respect of such
Casualty Event (whether as the proceeds of any insurance, payment of any
condemnation or takings compensation by any Governmental Authority or
otherwise), net of (a) reasonable direct costs (including, without limitation,
legal fees) incurred by Borrowers, or any of them, in obtaining such cash
proceeds in respect of such Casualty Event and (b) repayment of any Indebtedness
secured by such property or asset (other than the Obligations) that is permitted
to be outstanding hereunder.
 

 
-13-

--------------------------------------------------------------------------------

 
 
“Note” means the secured promissory note dated as of the Closing Date executed
jointly and severally by Borrowers, payable to Agent on behalf of and for the
ratable benefit of the Lenders, in a form acceptable to Agent, and any other
promissory note issued pursuant to Section 2.1(B).
 
“Obligations” means all loans, Advances, debts, covenants, duties, obligations,
liabilities and indebtedness of every kind or nature of each and every Loan
Party now or hereafter from time to time owed to any Finance Party under or in
connection with the Loan Documents, including without limitation, the principal
amount of the Loan, the Advances made pursuant thereto, all accrued and unpaid
interest on the Advances under the Loan and fees (including the Prepayment Fee)
owing to, and all obligations and liabilities for the costs and expenses of, any
Finance Party (in each such case as and to the full extent provided for under
the Loan Documents), and the payment of any amount owed under any amendment,
modification, renewal, extension or novation of any of the above obligations,
all whether present or future, primary or secondary, direct, contingent or
unliquidated, fixed or otherwise, owed jointly or severally (or in any other
capacity whatsoever) and all whether heretofore, now and/or from time to time
hereafter owing, due and/or payable, including without limitation any interest,
fees, costs and expenses accruing and owing at any time under the Loan
Documents, whether before or after default, maturity and/or judgment, or after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
receivership, reorganization or like proceeding relating to any Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding); provided, however, that the Obligations shall specifically
include any and all of such foregoing described debts, covenants, duties,
obligations, liabilities and indebtedness of each Loan Party under any Guaranty.
 
“Officer’s Certificate” has the meaning assigned to that term in Section 5.1(E).
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Organizational Documents” means, as to any Person, collectively: (a) any
articles or certificate of incorporation, organization or formation of such
Person, (b) any bylaws, operating agreement, limited liability agreement or
partnership agreement of such Person and (c) any other applicable documents
relating to such Person’s organization or formation as a legal entity or to the
entity governance matters of such Person (including any shareholders’ or equity
holders’ agreement to which such Person and/or its shareholders or equity
holders are a party).
 
“Other Taxes” shall have the meaning given to such term in Section 2.12(B).
 
“Over-Advance” shall have the meaning given to such term in Section 2.1(A).
 
“Over-Advance Notice” shall have the meaning given to such term in Section
2.6(E).
 
“Payment Taxes” shall have the meaning given such term in Section 2.12(A).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
 
“Pension Benefit Plan” means at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
ERISA Affiliate Group for the employees of any of them; or (ii) has at any time
within the preceding six (6) years been maintained by any current or former
member of the ERISA Affiliate Group for employees of any entity which was at
such time a member of the ERISA Affiliate Group.
 
“Percentage” means, with respect to each Lender, the percentage of the Maximum
Credit Amount (as in effect from time to time in accordance with the terms of
this Agreement) represented by such Lender’s Commitment.
 
“Permitted Disposition” means (i) a sale or lease of Inventory in the ordinary
course of business; (b) a disposition of obsolete, worn out or excess Equipment
or Inventory in the ordinary course of business, on fair and reasonable terms;
and (c) the issuance of shares of the Capital Stock of SecureAlert on fair and
reasonable terms.
 
“Permitted Encumbrances” means the following types of Liens:
 
(A)           Liens securing the Obligations;
 
(B)           Liens for taxes, assessments and governmental charges (other than
Environmental Claims or ERISA) the payment of which is not yet due and payable
or that are being Properly Contested;
 
(C)           landlords’, common carriers’, mechanics’, workers’, materialmen’s
or other like Liens imposed by any applicable Law (but not voluntarily granted
by any Borrower) arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) that are not overdue by
more than thirty (30) days or are being Properly Contested;
 
 

 
-15-

--------------------------------------------------------------------------------

 
 
(D)           Existing Liens described on Schedule 1.3(A), but not the extension
of coverage thereof to other property or assets;
 
(E)           Liens on fixed or capital assets (including Equipment) hereafter
acquired to secure a portion of the purchase price thereof or costs of repair or
improvement thereof, provided that any such Lien (1) shall not extend to or
cover any other property of any Borrower, (2) shall secure Indebtedness
permitted by clause (b) of Section 6.1, (3) is incurred (together with the
Indebtedness secured thereby) prior to or within twenty (20) days after such
acquisition or the completion of such construction or improvement, and (4) the
principal amount of the Indebtedness secured thereby does not exceed the lesser
of (x) the fair market value thereof or, (y) 100% of the cost of acquiring,
constructing or improving such fixed or capital assets;
 
(F)           Liens arising from precautionary UCC financing statements in
respect of operating leases (but not Capitalized Lease Obligations);
 
(G)           Liens in favor of custom and revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods so long as such Liens attach only to the imported goods;
 
(H)           deposits and pledges of cash made in the ordinary course of
business securing (i) obligations incurred in respect of workers’ compensation,
unemployment insurance, social security or other forms of governmental insurance
or benefits, (ii) obligations incurred in respect of the performance of bids,
tenders, leases, contracts (other than for Indebtedness or for the payment of
money) and statutory obligations or (iii) obligations incurred with respect to
surety or appeal bonds, but only to the extent such obligations described in
clauses (i) through (iii) arise in the ordinary course of business and are not
past due;
 
(I)           Liens arising by virtue of the rendition, entry or issuance
against any Borrower or any Subsidiary, or any property of any Borrower or any
Subsidiary, of any judgment, writ, order, or decree which does not constitute or
result in an Event of Default under Section 7.1(H); and
 
(J)           other Liens incurred by any Borrower or Guarantor for which Agent
may, in its sole discretion, hereafter give its written consent.
 
“Permitted Investments” means:  (a) investments of Borrowers outstanding on the
date hereof and listed on Schedule 6.15 hereto, (b) investments by any Borrower
in any direct or indirect Subsidiary of such Borrower that is also a Borrower or
Guarantor hereunder, so long as such Guarantor has granted a Lien to Agent for
the benefit of each Finance Party on substantially all of its personal property
to secure the Obligations, (c) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one (1) year from the date of acquisition thereof, (d)
marketable obligations issued or unconditionally guaranteed by any state of the
United States of America or any political subdivision of any such state maturing
within one (1) year from the date of acquisition thereof and having the highest
rating obtainable from either Standard & Poor’s or Moody’s Investor Services,
Inc., (e) commercial paper maturing no more than one (1) year from the date of
creation thereof and having the highest rating obtainable from either Standard &
Poor’s or Moody’s Investor Services, Inc., (f) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by a
commercial bank if such bank has a combined capital and surplus of at least
$250,000,000; (g) any U.S. money market fund, a majority of the assets of which
are invested in assets of the kind described in clauses (a) through (f) hereof,
(h) investments consisting of (1) the accounts receivable of any Borrower
arising and trade credit granted by any Borrower in the ordinary course of
business and (2) any securities received by any Borrower from financially
troubled Account Debtors in complete or partial satisfaction of any such
accounts receivable or trade credit of any Borrower, and (i) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with Borrower’s past practices.
 

 
-16-

--------------------------------------------------------------------------------

 
 
“Permitted Subordinated Debt” means Subordinated Debt which meets all of the
criteria contained within the definition of that term, as well as the following
criteria: (a) immediately prior to the incurrence of such Subordinated Debt, the
aggregate amount of all Advances then outstanding equals the amount of the
Borrowing Base then in effect, (b) after giving effect to the incurrence of such
Subordinated Debt, the principal amount of all such Subordinated Debt then
outstanding shall not exceed $8,000,000 in the aggregate, (c) the payment of
such Subordinated Debt may not be guaranteed by any Guarantor, (d) such
Subordinated Debt may not be incurred on a date later than the date which is two
hundred forty (240) days after the Closing Date, and (e) Lender shall have
received not less than ten (10) Business Days’ prior written notice of
Borrowers’ intention to incur such Subordinated Debt, and during such period
Lender shall not have elected to invoke any right of first refusal to advance
such Subordinated Debt to Borrowers.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
governments and agencies and political subdivisions thereof.
 
“Pledge Agreement” means the Equity Interests Pledge Agreement executed by
SecureAlert in favor of Agent for the benefit of the Finance Parties, dated as
of the Closing Date, as the same may be amended, restated, supplemented or
otherwise modified or extended or renewed from time to time.
 
“Pledged Collateral” shall have the meaning given such term in the Pledge
Agreement, and shall in any event include any and all Capital Stock issued by
any Borrower or any Guarantor to SecureAlert.
 
“Post Closing Letter” shall mean that certain Post Closing Letter dated as of
the date hereof by and between Agent and the Borrowers with respect to certain
obligations of the Borrowers after the date hereof.
 
 

 
-17-

--------------------------------------------------------------------------------

 
 
“Post-Default Plan” has the meaning given to such term in Section 10.7(D).
 
“Prepayment Fee” has the meaning assigned to that term in Section 2.5(A).
 
“Pro Forma” means the unaudited balance sheet of Borrowers and their
consolidated Subsidiaries as of the Closing Date after giving effect to the
Transactions contemplated by this Agreement.  The Pro Forma balance sheet of
Borrowers and their Subsidiaries as of the Closing Date is annexed hereto as
part of Schedule 4.3(C).
 

“Pro Rata Share” shall mean, at any time of determination as to any Lender, the
proportion that the outstanding Loans of such Lender bear to the aggregate
outstanding Loans held by all Lenders.
 
“Projected Net Revenue” has the meaning assigned to that term in Exhibit A
annexed hereto.
 
“Projections” shall have the meaning given such term in Section 4.3(C).
 
“Properly Contested” means, in the case of any Indebtedness and/or any other
liability of any Borrower (including any taxes) that is not paid as and when due
and payable by reason of such Borrower’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof, (i) such Indebtedness or
liability is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Borrower has established
appropriate reserves with respect to its contingent obligations for such
Indebtedness or liability as shall be required in conformity with GAAP; (iii)
the non-payment of such Indebtedness or liability shall not have a Material
Adverse Effect and shall not result in the forfeiture of any assets of such
Borrower; (iv) no Lien is imposed upon any of such Borrower’s assets with
respect to such Indebtedness or liability, or, if any such Lien is so
imposed,  enforcement of such Lien is stayed during the period prior to the
final resolution or disposition of such dispute, and, if the Lien is imposed
with respect to any property or assets that are part of the Collateral, such
Lien shall not be senior in priority to Agent’s Liens in the Collateral with
respect to any Obligations incurred through the date the applicable Borrower
shall have commenced such contest; (v) if such Indebtedness or liability results
from, or is determined by the entry, rendition or issuance against a Borrower or
any of its assets of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Borrower, such Borrower forthwith and
promptly pays such Indebtedness or liability and all penalties, interest and
other amounts due in connection therewith.  Furthermore, no such Indebtedness or
liability shall be deemed to be “Properly Contested” hereunder unless the
applicable Borrower shall give written notice to Agent promptly upon (1) the
commencement of any such contest proceedings (which such notice shall include
information as to whether any Lien will be imposed on any assets or property of
the applicable Borrower during the pendency of any such contest or proceedings
and whether or not such Lien will have priority over Agent’s Liens in the
Collateral with respect to any Obligations, whether such Obligations are
incurred prior to, during, or after the commencement of such contest
proceedings), (2) upon any development or determination or decision that is
materially adverse to the interests of the applicable Borrower, and/or any of
their property or assets in such contest proceeding, and (3) upon the resolution
of such contest proceeding.
 

 
-18-

--------------------------------------------------------------------------------

 
 
“Public Lender” has the meaning given to such term in Section 8.26.
 
“Reference Date” means September 30, 2010.
 
“Required Lenders” has the meaning given to such term in Section 10.5(B).
 
“Restricted Payment” means: (a) any declaration or payment of any dividend or
other distribution or return of equity capital, direct or indirect, on account
of any shares or other interest of any class of the Capital Stock of any
Borrower or any Subsidiary now or hereafter outstanding, or the authorization or
incurrence of any liability to make any other payment, distribution or delivery
of other property in respect of any shares or other interest of any class of the
Capital Stock of any Borrower or any Subsidiary, except a dividend payable
solely with shares or other interests of the Capital Stock of the applicable
Borrower or Subsidiary on which such dividend is declared or distribution made,
(b)  any payment or prepayment of principal of, premium, if any, or interest on,
or any redemption, conversion, exchange, retirement, defeasance, purchase or
other acquisition for value, direct or indirect, of any Subordinated Debt
(except as expressly permitted under the applicable Intercreditor Agreement) or
any shares or other interests of any class of the Capital Stock of any Borrower
or any Subsidiary now or hereafter outstanding, or any payment to any sinking
fund or similar payment or setting aside of any funds for any of the forgoing
purposes, or the issuance of a notice of an intention to do any of the
foregoing, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares or other
interest of any class of the Capital Stock of any Borrower or any Subsidiary now
or hereafter outstanding, or any payment to any sinking fund or similar payment
or setting aside of any funds for any of the forgoing purposes, or the issuance
of a notice of an intention to do any of the foregoing, (d) any payment of a
claim for the rescission of the purchase or sale of, or for material damages
arising from the purchase or sale of, any shares or other interest of any class
of the Capital Stock of any Borrower or any Subsidiary or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission, (e) any payment, loan, contribution, or
other transfer of funds or other assets or property to any holder of any shares
or other interest of any class of the Capital Stock of any Borrower or any
Subsidiary other than payment of compensation (including bonuses) in the
ordinary course of business and consistent with past practices of Borrowers and
their Subsidiaries to stockholders or other equity holders who are officers
and/or employees of any Borrower Subsidiary for services actually rendered and
(f) any other payments by any Borrower or any Subsidiary restricted by the terms
of any of the Loan Documents.
 
“Specified Deposit Account” means each of (i) the account of Midwest held at
Wells Fargo Bank, National Association, and (ii) the account of Midwest held at
Citizen State Bank.
 
“Subordinated Debt” means any Indebtedness of any Borrower, the terms and
conditions of which, at least two Business Days’ prior to the incurrence of such
Indebtedness, have been consented to and approved by the Required Lenders in
writing in the exercise of their respective sole and absolute discretion (which
such consent and approval must be given by the Required Lenders prior to the
incurrence thereof with respect to any such Indebtedness incurred after the date
hereof), with respect to which the right of the holder of such Indebtedness to
receive any payments thereon and (if applicable) any Liens in favor of such
holder securing such Indebtedness (to the extent any such Liens were permitted
under the Required Lenders’ consent and approval) are junior and subordinated to
the prior right of Lender to receive payment in full of all Obligations,
pursuant to a subordination or intercreditor agreement between Agent and such
holder the form and substance of which is acceptable to Agent in the exercise of
its sole and absolute discretion.
 

 
-19-

--------------------------------------------------------------------------------

 

“Subsidiary” means, if applicable, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares or
other interests of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by such
Person (and/or any of its other Subsidiaries).  Each reference to a “Subsidiary”
or “Subsidiaries” herein shall be a reference to each and/or all Subsidiaries of
each and all Borrowers, unless such reference clearly indicates such reference
is a Subsidiary or the Subsidiaries of a particular Borrower or some other
Person.
 
“Taxes” means all present and future federal, state, territorial, provincial,
municipal, local, foreign and other governmental taxes, levies, imposts, duties,
deductions, withholdings, claims, assessments, fees or other charges imposed by
any Governmental Authority which are or may be due by any Borrower or any
Subsidiary with respect to its business, operations, Collateral or otherwise,
including any interest, additions to tax or penalties applicable thereto.
 
“Termination Date” means the earlier to occur of (i) the Advance Repayment Date
or (ii) any date on which Obligations are accelerated pursuant to Section
7.2 hereof.
 
“Total Funded Debt” means the amount equal to the sum of all Advances.
 
“Tracking Units” means electronic monitoring devices used to monitor the
location of individuals.
 
“Transactions” means, the execution and delivery by Borrowers of this Agreement
and the other Loan Documents, the making of the Loan and the consummation of the
other transactions contemplated under this Agreement and the other Loan
Documents.
 
“UCC” means the Uniform Commercial Code in the State of New York, as in effect
and/or amended from time to time, and any successor statute, except that, when
used in connection with the perfection, effect of perfection or nonperfection or
priority of any Liens created hereunder or under any other Loan Documents, “UCC”
means the Uniform Commercial Code as in effect and/or amended from time to time
in the jurisdiction whose laws are required to govern such perfection, the
effect of perfection or nonperfection or priority of any such Lien under the
provisions regarding choice of law, conflicts of law and applicable governing
laws under the Uniform Commercial Code of the State of New York as in effect
and/or amended from time to time.

 
-20-

--------------------------------------------------------------------------------

 
  
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
 
“Valid Lease Agreement” means, as of any date of determination, any Lease
Agreement which is then in full force and effect, and with respect to which (i)
no event of default has occurred and is continuing, (ii) no notice of
termination has been given, (iii) no notice of cancellation or rejection has
been given and (iv) the underlying lessee is not the subject of a bankruptcy,
insolvency or other similar state or federal proceeding.
 
1.4           Other Definitional Provisions.  References to “Sections”,
“subsections”, “Exhibits” and “Schedules”, shall be to Sections, subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided.  Any of the terms defined in this Section 1 may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference.  In this Agreement, (i) words importing any gender include the
other genders; (ii) the words “including,” “includes” and “include” (whether or
not preceded by the words “particularly” or “specifically”) shall be deemed to
be followed by the words “without limitation”; (iii) the words “herein”,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision; (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall; (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, real and personal, including
cash, Money, Securities, Accounts and contract rights; (vi) unless otherwise
provided, all references to any instruments or agreements, including references
to any of the other documents, shall be deemed to be a reference to such
instrument or agreement, as the same may be amended, restated, supplemented or
otherwise modified or extended or renewed from time to time, but only if and to
the extent such amendment, restatement, supplement, modification, extension or
renewal are permitted and/or not prohibited by the terms hereof; (vii)
references to Persons include their respective heirs, estates, successors and
permitted assigns (in each case as applicable) or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; (vii) all
references to statutes shall be deemed to include and also be a reference to any
related regulations issued by any Governmental Authority under and/or in
connection with such statues and all references to any statues and/or related
regulations shall include any amendments of same and any successor statutes and
regulations; and (vii) any reference to “dollars” or the symbol “$” shall mean
currency of the United States of America.  A Default or Event of Default shall
be deemed to exist at all times during the period commencing on the date that
such Default or Event of Default occurs through the date on which such Default
or Event of Default is waived in writing by the Required Lenders pursuant to
this Agreement (or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement prior to maturing into an Event of
Default). All references to particular times of day herein shall be a reference
to the time as in effect in New York, New York on the applicable date.
 
 
-21-

--------------------------------------------------------------------------------

 
 
1.5           Construction.  Each of the parties hereto acknowledges that (i) it
has been represented by counsel in the negotiation and documentation of the
terms of this Agreement and the other Loan Documents; (ii) it has had full and
fair opportunity to review and revise the terms of this Agreement and the other
Loan Documents; (iii) this Agreement and each of the other Loan Documents has
been drafted jointly by all of the parties hereto; and (iv) each Finance Party
has no fiduciary relationship with or duty to any Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between each Lender and the Borrowers (and each of them), in
connection herewith or therewith is solely that of debtor and
creditor.  Accordingly, each of the parties hereto acknowledges and agrees that
the terms of this Agreement and the other Loan Documents shall not be construed
against or in favor of another party.

 
SECTION 2  LOAN AND COLLATERAL
 
2.1           Loan.  Subject to the terms and conditions of this Agreement and
the Note, Lender hereby agrees to make a credit facility (the “Loan”) available
to Borrower in the aggregate principal amount of EIGHT MILLION AND NO/100
DOLLARS ($8,000,000.00) as follows:
 
(A)           Advances.  Borrower may request and receive Advances under the
Loan, repay such Advances (subject to any Prepayment Fee), and re-borrow the
same; provided, however, that the aggregate principal balance of Advances
outstanding at any time shall not exceed the Maximum Credit Amount.  Lender
shall not be required to make any Advance if, after giving effect to such
Advance, the aggregate principal amount of all outstanding Advances would exceed
the Borrowing Base then in effect; provided, however, Lender may from time to
time, in its sole discretion, make Advances in excess of the Borrowing Base (any
such Advance made in excess of the Borrowing Base being referred to herein as an
“Over-Advance”).  The Borrowers shall not request, and the Lender shall not be
required to make, any Advance on or after the Draw Period End Date.  The Loan
shall cease and terminate on the Termination Date, unless extended by mutual
written agreement signed by Borrowers and the Finance Parties, which agreement
shall clearly and unequivocally state that it is made for the purpose of
amending this Agreement and the Note.  The entire unpaid principal balance of
the Loan and Note, together with accrued interest thereon and any other unpaid
fees or charges owed by Borrowers to any Finance Party under the Loan Documents,
shall become due and payable on the Termination Date.
 
(B)           Note.  On the Closing Date, Borrowers shall execute jointly and
severally and deliver a promissory note to Agent, on behalf of and for the
ratable benefit of the Lenders, the principal amount of which shall equal the
Maximum Credit Amount.  Such Note shall evidence Borrowers’ unconditional and
joint and several obligation to repay Lenders for all Advances made from time to
time under the Loan, with interest as herein provided.  Each Advance under the
Loan shall be deemed evidenced by such Note, which is deemed incorporated herein
by reference and made part hereof.  At any time and from time to time any Lender
may request that any Advance made by it hereunder be evidenced by a promissory
note payable to such Lender, and in such event, the Borrowers shall promptly
execute jointly and severally and deliver to such Lender a promissory note in
the principal amount of such Advance payable to such Lender.  Such promissory
note shall be in substantially the same form as the Note issued to Agent on the
Closing Date pursuant to this Subsection (B), with such changes as are
appropriate and as otherwise reasonably satisfactory to Agent.  If Borrowers
execute and deliver a promissory note to any individual Lender pursuant to the
preceding two sentences, then the principal amount of the Note delivered to
Agent on the Closing Date pursuant to this Subsection (B) shall be deemed
automatically reduced by the principal amount of any promissory note given to an
individual Lender, such that at no time shall the aggregate principal amount of
all promissory notes issued by Borrowers pursuant to this Subsection (B) exceed
the Maximum Credit Amount.
 

 
-22-

--------------------------------------------------------------------------------

 
 
(C)           Maturity.  The Loan shall become due and payable on the
Termination Date.  On such date, unless having been sooner accelerated,
automatically or otherwise pursuant to the terms hereof, all sums owing under
the Loan shall be due and payable in full.
 
(D)           Advance Procedures.  Within fifteen (15) days following the
Closing Date, Lenders agree to make an initial Advance to Borrowers in the
principal amount of Four Million Dollars ($4,000,000), regardless of the
Borrowing Base in effect on the Closing Date.  By delivering a fully executed
copy of this Agreement to Agent on the Closing Date, Borrowers shall be deemed
to have made an irrevocable request for such initial Advance.  Thereafter,
Borrowers shall provide Agent with not less than thirty (30) days’ prior written
notice of their request to obtain an Advance under the Loan (and the Agent will
promptly notify each Lender of the details of each requested Advance).  Such
notice from the Borrowers shall be irrevocable.  Each Advance shall be for
amounts of not less than $250,000.  Among other information, each request for an
Advance shall be accompanied by a current, duly completed Borrowing Base
Certificate.  Proceeds of each Advance shall be deposited in Borrowers’
principal operating account with Zions First National Bank.
 
2.2           Increase in Maximum Credit Amount and Commitments.
 
(A)           Request for Increase.  Provided there exists no Default, upon
notice to the Agent (which shall promptly notify the Lenders), the Borrowers may
from time to time request an increase in the Maximum Credit Amount by an amount
for all such requests not exceeding $8,000,000.  At the time of sending such
notice, the Borrowers (in consultation with the Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).
 
(B)           Lender Elections to Increase.  Each Lender shall notify the Agent
within the time period designated in the notice given pursuant to the preceding
subsection (A) whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Percentage of such
requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.
 
(C)           Notification by Agent.  The Agent shall promptly notify the
Borrowers and each Lender of the Lenders’ responses to each request made
hereunder.
 

 
-23-

--------------------------------------------------------------------------------

 
 
(D)           Effective Date and Allocations.  If the aggregate Commitments are
increased in accordance with this Section 2.2, the Agent and the Borrowers shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase among the Lenders, which increase may be based on
the Lenders’ respective Percentages or on some other basis acceptable to
them.  The Agent shall promptly notify the Borrowers and the Lenders of the
final allocation of such increase and the Increase Effective Date.
 
(E)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrowers shall deliver to the Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by an officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (ii) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (1) the representations and warranties
contained in Section 4 and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) no Default
exists.  Borrowers shall prepay any Advances outstanding on the Increase
Effective Date to the extent necessary to keep the outstanding Advances ratable
with any revised Percentages arising from any nonratable increase in the
aggregate Commitments under this Section 2.2; provided, however, Borrowers shall
not be required to pay any Prepayment Fee with respect to such prepayments,
which Prepayment Fee is waived by Lenders.
 
(F)           Conflicting Provisions.  This Section 2.2 shall supplement and
supersede any provisions in Sections 10.6 or 10.10 to the contrary.
 
2.3           Use of Proceeds.  The proceeds of the initial Advance made on the
Closing Date shall be used as set forth on Schedule 2.3.  The proceeds of
subsequent Advances shall be used to finance Borrowers’ ongoing working capital
and capital expenditure requirements and other special projects.
 
2.4           Interest.
 
(A)           Rate of Interest.  Outstanding Advances under the Loan shall bear
interest at the rate of fifteen percent (15%) per annum.  Following the
occurrence and during the continuance of an Event of Default (specifically
including any Event of Default under Section 7.1(F) or 7.1(G) hereof), at
Agent’s sole option, Advances under the Loan shall bear interest at the contract
rate otherwise applicable under this Agreement plus six percent (6%) per annum
(the “Default Rate”).
 
(B)           Computation and Payment of Interest.  Interest on the Loan and all
other Obligations shall be computed on the daily principal balance thereof on
the basis of a 360 day year for the actual number of days elapsed in the period
during which it accrues.  Interest on the Loan shall be due and payable to
Lender, in arrears (i) monthly on the first day of each calendar month, (ii) on
the date of any prepayment hereunder, and (iii) on the Termination Date.
 

 
-24-

--------------------------------------------------------------------------------

 

(C)           Interest Laws.  Notwithstanding any provision to the contrary
contained in this Agreement or any other Loan Document, Borrowers shall not be
required to pay, and Lender shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by applicable Law
(“Excess Interest”).  If any Excess Interest is provided for or is finally
determined by a court of competent jurisdiction in a non-appealable decision to
have been provided for in this Agreement or in any other Loan Document, then in
such event: (1) the provisions of this Section shall govern and control; (2)
Borrowers shall not be obligated to pay any Excess Interest; (3) any Excess
Interest that Lender may have received hereunder shall be, at Lenders’ option,
(a) applied as a credit against the outstanding principal balance of the
Obligations or any other outstanding accrued and unpaid Obligations (other than
interest) and permanently reduce the Maximum Credit Amount by a corresponding
amount, (b) refunded to the payer thereof, or (c) any combination of the
foregoing; (4) the interest rate(s) provided for herein shall be automatically
reduced to the maximum lawful rate allowed from time to time under applicable
Law (the “Maximum Rate”), and this Agreement and the other Loan Documents shall
be deemed to have been and shall be, reformed and modified to reflect such
reduction; and (5) no Borrower shall have any action against any Finance Party
for any damages arising out of the payment or collection of any Excess
Interest.  Notwithstanding the foregoing, if for any period of time interest on
any Obligations is calculated at the Maximum Rate rather than the applicable
rate under this Agreement, and thereafter such applicable rate becomes less than
the Maximum Rate, the rate of interest payable on such Obligations shall remain
at the Maximum Rate until Lender shall have received the amount of interest
which Lender would have received during such period on such Obligations had the
rate of interest not been limited to the Maximum Rate during such period.
 
2.5           Fees.
 
(A)           Prepayment Fee.
 
(i)           Upon not less than thirty (30) days’ prior written notice to Agent
(which shall promptly notify each Lender of the details of each such notice),
Borrowers may at any time terminate and prepay the entire amount of, or any
portion of, the Loan.  Any such prepayment shall be accompanied by (x) all
accrued and unpaid interest on the outstanding principal amount hereunder, plus
(y) if made at any time during the period commencing on the Closing Date and
ending on September 30, 2012, a prepayment fee (the “Prepayment Fee”) equal to
the aggregate amount of interest which would have accrued and been owed by
Borrowers to Lender on the outstanding Advances being prepaid as if each such
Advance had been outstanding from the date it had been made until September 30,
2012 based on an assumed interest rate of ten percent (10%) per annum (less the
amount of interest paid on such Advance as of the date such prepayment is
made).  Following receipt of any notice of termination and prepayment made at
any time on or before September 30, 2012, Lenders may credit amounts otherwise
owing hereunder to Borrowers against the foregoing Prepayment Fee, which shall
in any event be paid in full by the proposed termination date set forth in any
such termination notice following Agent’s receipt of any termination
notice.  Any prepayment of the Loan required to be made prior to September 30,
2012 pursuant to Section 7.2 of this Agreement, for purposes of this Section
2.5(A) only, shall be treated as a voluntary prepayment, and Lender shall be
entitled to receive payment at such time of a Prepayment Fee, calculated as
hereinabove provided.  Borrowers acknowledge and agree that the Prepayment Fee
is an estimate of Lender’s loan damages in the event of a prepayment of Advances
and is not a penalty.  Except to the extent expressly provided in this Section
2.5(A) or in any other Section of this Agreement, no prepayment of the Loan
shall be permitted.
 

 
-25-

--------------------------------------------------------------------------------

 
 
(ii)           Any payment of the Loan, in whole or in part, made after
September 30, 2012 may be made without penalty or premium, provided that
Borrowers shall give Agent (which shall promptly notify each Lender of such
notice) not less than two (2) weeks’ prior written notice of any such
prepayment.  Except as expressly set forth above, no portion of the Loan may be
prepaid prior to the Termination Date.
 
(B)           Other Fees and Expenses.  Borrowers shall pay to each Finance
Party all reasonable and customary charges for returned items and all other bank
charges actually incurred by it, as well as reasonable and customary wire
transfer charges actually incurred by it for each wire transfer made under this
Agreement.
 
2.6           General Provisions Regarding Payments and Principal Payments.
 
(A)           Principal Payments.  Commencing on November 1, 2012, and on the
first day of each month thereafter (for purposes of this Section 2.6(A), each
such month being referred to as a “reference month”), Borrowers shall make
principal payments in an amount equal to the quotient obtained by dividing the
outstanding principal balance of all Advances as of the end of the immediately
preceding month by the number of months remaining in the period commencing on
the applicable reference month through and including the month in which the
Advance Repayment Date is scheduled to occur; provided, however, that the entire
unpaid principal balance of all Advances shall be due and payable in full on the
Termination Date.
 
(B)           Manner and Time of Payment.  All payments made with respect to the
Obligations shall be made in United States Dollars by wire transfer to such bank
account and in accordance with such wiring instructions as Agent may from time
to time designate to Borrowers in writing, without deduction, withholding
(subject to Section 2.12), defense, setoff or counterclaim.  In the absence of
an Event of Default and unless otherwise expressly provided for herein, all
payments on account of the Obligations shall be applied in the following manner:
(i) first to the payment of any accrued and unpaid fees and charges owing under
the Loan Documents, (ii) second to any Obligations for the payment of expenses,
costs and indemnities owing under the Loan Documents, (iii) third to the payment
of accrued and unpaid interest owing under the Loan Documents, (iv) fourth to
the payment of outstanding principal due and owing under the Loan Documents, (v)
fifth to the payment of outstanding principal not yet due under the Loan
Documents, and (vi) sixth to any other Obligations or any other Indebtedness of
any kind of Borrowers or any of their Subsidiaries owing to any Finance
Party.  Payment made by check or similar type of remittance shall be considered
conditional and not final unless and until full clearance occurs under all
applicable banking procedures.
 
(C)           Payments on Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the
payment may be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the amount of interest or fees due
hereunder.
 
 

 
-26-

--------------------------------------------------------------------------------

 
 
(D)           Repayment of Principal and Other Obligations.  The Borrowers
hereby unconditionally promise to pay to the Lender the entire then-outstanding
principal balance of the Loan, together with all accrued and unpaid interest and
fees hereunder and any and all costs and expenses and/or other Obligations of
any kind then outstanding under any and all Loan Documents, in full on the
Termination Date without deduction, withholding (subject to Section 2.12),
defense, set off or counterclaim of any sort.  In the absence of an Event of
Default, all payments on account of the Obligations received under this
paragraph (D) shall be applied as provided for in paragraph (B)
above.  Following the occurrence of an Event of Default, payments and proceeds
of Collateral may be applied to the Obligations in such order as Agent may
determine.
 
(E)           Repayment of Over-Advances.  The Lender shall have the right at
any time and from time to time to demand repayment of any Over-Advance, in whole
or part, upon giving forty-five (45) days’ written notice to Borrowers (the
“Over-Advance Notice”).  The principal balance of such Over-Advance specified in
such Over-Advance Notice, together with all accrued and unpaid interest and fees
in respect thereof, shall be due and payable in full on the date specified in
such Over-Advance Notice without deduction, withholding (subject to Section
2.12), defense, set off or counterclaim of any sort; provided, however, all
Over-Advances shall be due and payable in full on the Termination Date.
 
(F)           Mandatory Prepayment.  In the event any Borrower or Subsidiary
(i)  makes an Asset Disposition (other than pursuant to a Permitted Disposition)
or (ii) subject to the provisions of Section 5.8 hereof, suffers a Casualty
Event, then, to the extent not prohibited hereunder, an amount equal to the
entire Net Cash Proceeds thereof or the portion thereof up to the full extent of
the Obligations then outstanding hereunder, shall (upon receipt by the Borrower
or any Subsidiary) be paid by Borrowers to Agent to repay and satisfy such
Obligations, provided that in the case of any Casualty Event, so long as (x) no
Default or Event of Default shall have occurred and is then continuing, and (y)
Agent has given its prior written approval (not to be unreasonably withheld,
conditioned or delayed) to the use thereof, Borrowers or any Subsidiary may use
such Net Cash Proceeds to repair, restore or replace the property so damaged or
destroyed.  In the absence of an Event of Default, all payments on account of
the Obligations received under this paragraph (F) shall be applied as provided
for in paragraph (B) above.
 
2.7           Grant of Security Interest.  To secure the full and prompt payment
and performance of the Obligations as and when due (whether at the stated
maturity, by acceleration, mandatory prepayment or otherwise), including all
renewals, extensions, amendments, restructurings and refinancings of any or all
of the Obligations, each Borrower hereby grants (and Borrowers shall cause each
Guarantor to grant) to Agent (for the benefit of each Finance Party) a
continuing security interest and lien of first priority (subject only to the
Permitted Encumbrances) in, on and to all right, title and interest of such
Borrower (and Guarantors) in any and all personal property of such Borrower (and
Guarantors), all whether now owned or hereafter created, arising or acquired and
wherever located, including all of the following:
 
 

 
-27-

--------------------------------------------------------------------------------

 
 
(A)           all Accounts, Chattel Paper (including Electronic Chattel Paper
and Tangible Chattel Paper), Commercial Tort Claims, Deposit Accounts, Documents
(including all warehouse receipts and bills of lading), Equipment, Fixtures,
General Intangibles (including all Payment Intangibles, Software, Intellectual
Property, goodwill, and going concern value), Goods, Instruments (including all
Promissory Note and Negotiable Instruments), Inventory (including all
stock-in-trade, raw materials, work in process, items held for sale or lease or
furnished or to be furnished under contracts of sale or lease, goods that are
returned, reclaimed or repossessed, and materials used or consumed in such
Borrower’s or Guarantor’s business), Investment Property and Financial Assets,
Securities (including all Certificated Securities and Uncertificated
Securities), Security Entitlements and Securities Accounts, Letter of Credit
Rights and Money,
 
(B)           all parts, substitutions or replacements to or of or accessories
to any tangible assets and property included in the foregoing, and all Software
and computer programs embedded the foregoing, and all Accessions to the
foregoing,
 
(C)           all Supporting Obligations for any of the foregoing and all rights
of such Borrower in any property belonging to any third party in which a Lien of
any kind or nature has been granted to such Borrower or such Guarantor to secure
the payment or performance of any third party under or with respect to any of
the foregoing,
 
(D)           all Records, books, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the foregoing or are otherwise necessary or
helpful in the collection thereof or realization thereupon and all other
business books and Records of such Borrower or such Guarantor, and
 
(E)           all cash and non-cash Proceeds (including, without limitation,
insurance proceeds), products, rents and profits of all of the foregoing.
 
Notwithstanding anything herein to the contrary, the Collateral shall not
include any Excluded Collateral.
 
2.8           Preservation of Collateral and Perfection of Security Interests
Therein
 
(A)           Further Assurances.  Each Borrower shall, at Agent’s reasonable
request, at any time and from time to time, execute and deliver to Agent (and
shall cause each Guarantor to execute and deliver to Agent) within ten (10) days
of such request, such financing statements, assignments, consents, landlord,
warehousemen or other waivers, documents and other agreements and instruments
(and, where applicable, pay the cost of filing or recording the same in all
public offices deemed reasonably necessary or desirable by Agent) and do such
other acts and things as Agent may deem necessary or desirable in order to
establish and maintain a valid, attached, enforceable and perfected security
interest in the Collateral in favor of Agent, (free and clear of all other
liens, claims and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Encumbrances) to secure payment of the
Obligations, and in order to facilitate the collection of the Collateral.  Each
Borrower acknowledges and agrees that the Collateral is intended to encompass
all personal property of all Borrowers and Guarantors and if at any time such
Borrower or any Guarantor acquires any interest in any personal property and
either (i) a security interest in such personal property cannot be perfected by
the filing of a financing statement in the appropriate jurisdiction or (ii) such
personal property are not covered by the collateral description and security
interest grant set forth in Section 2.7 above and/or in the collateral
description and security interest grant contained in any other applicable Loan
Document (e.g., Commercial Tort Claims not specifically described in Section
2.7 above, it being certified by each Borrower that it has no interest in any
Commercial Tort Claims as of the Closing Date), then Borrowers will promptly
notify Agent of the same and, if requested by Agent, take such reasonable steps
as Agent may require in accordance with the first sentence of this Section 2.8
to cause such personal property to become part of the Collateral and for the
security interest of Agent therein to be a valid, attached, enforceable and
perfected Lien.  At Agent’s request, each Borrower shall (and Borrowers shall
cause each Guarantor to) also (x) immediately deliver to Agent all items
constituting Collateral for which Agent must receive possession to obtain and/or
perfect a first priority perfected security interest, including, without
limitation, all Instruments (including all Promissory Note) and Documents and
(y) immediately provide Agent with “control” (as defined in Articles 8 and/or 9
of the UCC with respect to each applicable item or type of Collateral) with
respect to any of the Collateral over which Agent must or may have such
“control” to obtain and/or perfect a first priority perfected security
interest.  Notwithstanding the foregoing to the contrary, the Finance Parties
agree that Borrowers and Guarantors may retain possession of the original
documents evidencing all Chattel Paper not required to be delivered to Agent
pursuant to Section 5.17 below, and shall be required to deliver such Chattel
Paper to Agent upon the occurrence of an Event of Default.
 

 
-28-

--------------------------------------------------------------------------------

 
 
(B)           Financing Statements.  Each Borrower, for itself and on behalf of
each Guarantor, hereby authorizes Agent to prepare and file such financing
statements (and any continuations thereof and amendments thereto) naming such
Borrower and each Guarantor, respectively, as the “debtor” and naming Agent as
the “secured party” (including financing statements (and continuations thereof
and amendments thereto) describing the Collateral as “all assets” or “all
personal property” of such Borrower or Guarantor, as applicable, or words to
that effect) as Agent may from time to time deem necessary or appropriate in
order to perfect and maintain the Liens granted by such Borrower and each
Guarantor in any Collateral hereunder and/or under any other Loan Document in
accordance with the UCC.
 
(C)           Power of Attorney.  Each Borrower, for itself and on behalf of
each Guarantor, hereby irrevocably makes, constitutes and appoints each of the
officers of Agent or its representatives the true and lawful attorney and
attorney-in-fact for such Borrower and each Guarantor (without requiring any of
them to act as such) with full power of substitution to do the following: (i)
execute in the name of such Borrower and each Guarantor any financing
statements; (ii) execute in the name of such Borrower and each Guarantor any and
all schedules, assignments, instruments, documents and statements that either
(x) such Borrower or Guarantor is obligated to give Agent hereunder and which
such Borrower or Guarantor has not provided within the time frame provided for
hereunder or (y) are necessary to create, provide for the attachment or
perfection of (or continue the perfection of) the Liens of Agent in the
Collateral provided hereunder and under the other Loan Documents; (iii) do such
other and further acts and deeds in the name of such Borrower and each Guarantor
that Agent may reasonably deem necessary or desirable to create, provide for the
attachment or perfection of (or continue the perfection of) the Liens of Agent
in the Collateral provided hereunder and under the other Loan Documents; (iv)
endorse the name of such Borrower or Guarantor upon any and all checks, drafts,
money orders and other instruments for the payment of monies that are payable to
such Borrower or Guarantor and constitute collections on such Borrower’s or
Guarantor’s Accounts or other Collateral; and (v) after the occurrence and
during the continuance of an Event of Default, do such other and further acts
and deeds in the name of such Borrower or Guarantor that Agent may reasonably
deem necessary or desirable to enforce any of its rights and remedies under the
Loan Documents or under any applicable Law with respect to any Borrower or
Guarantor or any of the Collateral, including any such rights and remedies to
enforce, realize upon, dispose of or collect any Collateral.  This power of
attorney is coupled with an interest and is irrevocable until payment in full
and complete performance of all of the Obligations and termination of this
Agreement.
 

 
-29-

--------------------------------------------------------------------------------

 
 
2.9           Possession of Collateral and Related Matters.  Until an Event of
Default has occurred and is continuing, Borrowers and Guarantors, as applicable,
shall have the right, except as otherwise provided in this Agreement, to take
any of the following actions in the ordinary course of their respective
businesses: (a) to sell or lease, in the ordinary course of business, any of any
Borrower’s or Guarantor’s Inventory normally held by such Borrower or Guarantor
for any such purpose, (b) to use and consume any raw materials, work in process
or other materials normally held by Borrowers or Guarantors for such purpose, or
(c) subject to the provisions of Section 2.6(F) hereof, to sell or otherwise
dispose of any obsolete or excess Equipment or Inventory no longer necessary to
the ordinary operation of their respective businesses; provided, however, that a
sale in the ordinary course of business shall not include any transfer or sale
in satisfaction, partial or complete, of a debt owed by any Borrower or
Guarantor, or any bulk sale or transfer or sale of any business line or division
of any one or more Borrowers or Guarantors.
 
2.10           Waiver of Defenses.  The obligations of the Borrowers and
Guarantors under this Agreement will not be affected by, and each Borrower, on
behalf of itself and each Guarantor,  irrevocably waives, any defense it might
have by virtue of, any act, omission, matter or thing which, but for this
Section 2.10, would reduce, release or prejudice any of its obligations under
this Agreement (whether or not known to it or any Finance Party).  This
includes: (i) any time, forbearance, extension or waiver granted to, or
composition or compromise with, another person; (ii) any taking, variation,
compromise, exchange, renewal or release of, or any refusal or failure to
perfect or enforce, any rights against, or security over assets of, any person;
(iii) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security; (iv) any disability, incapacity or lack of powers,
authority or legal personality of or dissolution or change in the members or
status of any Person; (v) any amendment, restatement or novation (however
fundamental) of a Loan Document or any other document, guaranty or security;
(vi) any unenforceability, illegality or invalidity of any obligation of any
Person under any Loan Document or any other document, guaranty or security, the
intent of the parties being that the Agent’s security interest in the Collateral
and the Borrowers’ and Guarantors’ obligations under this Agreement are to
remain in full force and be construed accordingly, as if there were no
unenforceability, illegality or invalidity; (vii) any avoidance, postponement,
discharge, reduction, non provability or other similar circumstance affecting
any obligation of any Loan Party under a Loan Document resulting from any
bankruptcy, insolvency, receivership, liquidation or dissolution proceedings or
from any law, regulation or order so that each such obligation is for the
purposes of the Borrowers’ and Guarantors’ obligations under this Agreement
construed as if there were no such circumstance; or (viii) the acceptance or
taking of other guaranties or security for the Obligations, or the settlement,
release or substitution of any guaranty or security or of any endorser,
guarantor or other obligor in respect of the Obligations.  Each Borrower
unconditionally and irrevocably waives, on behalf of itself and each Guarantor:
(w) diligence, presentment, demand for performance, notice of non-performance,
protest, notice of protest, notice of dishonor, notice of the creation or
incurring of new or additional indebtedness of the Loan Parties to Lender,
notice of acceptance of this Agreement, and notices of any other kind
whatsoever; (x) the filing of any claim with any court in the event of a
receivership, insolvency or bankruptcy; (y) the benefit of any statute of
limitations affecting any Loan Party’s obligations under the Loan Documents or
the Borrowers’ or Guarantors’ obligations under this Agreement or the
enforcement of this Agreement or Agent’s security interest in the Collateral;
and (z) any offset or counterclaim or other right, defense, or claim based on,
or in the nature of, any obligation now or later owed to the Borrowers or
Guarantors by any other Loan Party or any Finance Party.
 
 
-30-

--------------------------------------------------------------------------------

 
 
2.11           Release of Security Interests.  Upon the irrevocable and
indefeasible payment and satisfaction in full in cash of the Obligations, Agent
shall release all liens and security interests granted by Borrowers or
Guarantors in the Collateral owned by each of them.  In connection with such
releases, Agent shall execute and deliver, at Borrowers’ expense and with
reasonable promptness, any Lien release documentation or instruments reasonably
requested and prepared by Borrowers to effectuate such releases, provided that,
under no circumstances shall Agent have any obligation to deliver any such
release documentation or instruments on the date of any payment in full of the
Obligations unless Borrowers shall have given Agent at least seven (7) days’ (or
such longer time as may be otherwise applicable hereunder) prior written notice
of the intention to make such payment in full and the Lien release documentation
and instruments being requested in connection therewith.
 
2.12           Taxes
 
(A)           All payments made by the Borrowers hereunder or under the Note
will be made free and clear of, and without deduction or withholding for, any
present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any Governmental
Authority or by any political subdivision or taxing authority thereof or therein
with respect to such payments (but excluding any Excluded Taxes) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Payment Taxes”).  If any Payment Taxes are so
levied or imposed, the Borrowers jointly and severally agree to pay the full
amount of such Payment Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or any other Loan
Document, after withholding or deduction for or on account of any Payment Taxes,
will not be less than the amount provided for herein or therein.  The Borrowers
jointly and severally agree to indemnify and hold harmless Lender, and reimburse
Lender upon its written request, for the amount of any Payment Taxes so levied
or imposed and paid by Lender.
 

 
-31-

--------------------------------------------------------------------------------

 
 
(B)           In addition, the Borrowers agree to pay any present or future
stamp, documentary, privilege, intangible or similar Taxes or any other excise
or property Taxes, charges or similar levies that arise at any time or from time
to time (other than Excluded Taxes) (i) from any payment made under any and all
Loan Documents, (ii) from the transfer of the rights of Lender under any Loan
Documents to any assignee of Lender’s rights hereunder or (iii) from the
execution or delivery by any Borrower of, or from the filing or recording or
maintenance of, or otherwise with respect to, any and all Loan Documents
(hereinafter referred to as “Other Taxes”).
 
(C)           The Borrowers will indemnify Lender for the full amount of Payment
Taxes (including, without limitation and without duplication, any Payment Taxes
imposed by any jurisdiction on amounts payable under this Section 2.12), subject
to the exclusion set out in the first sentence of Section 2.12(A), and will
indemnify Lender for the full amount of Other Taxes (including, without
limitation and without duplication, any Payment Taxes imposed by any
jurisdiction on amounts payable under this Section 2.12) paid by Lender, in
respect of payments made or to be made hereunder, and any liability (including
penalties, interest and expenses) arising solely therefrom or with respect
thereto, whether or not such Payment Taxes or Other Taxes were correctly or
legally asserted.  Payment of this indemnification shall be made within ten (10)
days from the date Lender makes written demand therefore.


(D)           Within thirty (30) days after the date of any payment of Payment
Taxes or Other Taxes, the applicable Borrower shall furnish to the Lender, at
its address referred to in Section 8.6, the original or certified copy of a
receipt evidencing payment thereof.
 
(E)           Any Foreign Lender that is entitled to an exemption from or
reduction of the amount of any withholding required to be made by the Borrowers
under the law of the jurisdiction in which the Borrowers are resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrowers (with a copy to the Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Agent, and in any
event at least five (5) Business Days prior to the first date on which interest
or fees are payable hereunder for the account of such Foreign Lender, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrowers or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Agent as will enable the Borrowers
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the
Borrowers are resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrowers and the Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrowers or the Agent, but
only if such Foreign Lender is legally entitled to do so), at least two (2)
copies of whichever of the following is applicable:
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
(i)  duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
 
(ii)  duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor form),
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the IRC, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the IRC, (B) a “10 percent shareholder” of any of the
Borrowers within the meaning of section 881(c)(3)(B) of the IRC, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the IRC
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
 
Each Lender which so delivers any forms as described in this Section 2.12(E)
further undertakes to deliver the Agent two (2) additional copies of such form
(or a successor form) on or before the date that such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent forms so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by the Agent, in each case
certifying that such Lender is entitled to receive payments under this Agreement
and the Note without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender advises the Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.
 
(F)           If any Lender requires the Borrowers to pay additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to this Section 2.12, then such Lender shall (at the request of Borrowers) use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to this Section 2.12 in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 

 
-33-

--------------------------------------------------------------------------------

 
 
(G)           Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 2.12 shall survive the payment in full of all Obligations
hereunder and under the Note.
 
SECTION 3  CONDITIONS TO CLOSING AND ADVANCES
 
3.1           Conditions to Closing.  Closing under this Agreement is subject to
the satisfaction or express waiver by Agent of the following conditions
precedent (all instruments, documents and agreements to be in form and substance
satisfactory to Agent and Agent’s counsel):
 
(A)           Closing Deliveries.  Agent shall have received each of the
following instruments, agreements, certificates and other documents:
 
(i)           Note.  The Note, executed by Borrowers in favor of Agent;
 
(ii)           Intellectual Property Security Agreement.  The Intellectual
Property Security Agreement executed by Loan Parties in favor of Agent.
 
(iii)           Series D Preferred Stock.  SecureAlert shall have issued to each
Lender based on its Percentage as of the Closing Date share certificates, duly
registered on the corporate books of SecureAlert, evidencing duly authorized,
validly issued, fully paid and non-assessable shares of its Series D Preferred
Stock in an amount equal to 12.75% of the Maximum Credit Amount with each share
of Series D Preferred Stock being valued at $500.00 (for a total of 2,550 shares
of Series D Preferred Stock) and in connection therewith each Lender receiving
shares of Series D Preferred Stock pursuant to this clause (iv) shall have
reviewed to its satisfaction all documents, instruments and agreements which set
forth the rights of such Lender as a shareholder of such Series D Preferred
Stock (which rights shall include the ability of such Lender at its option to
convert shares of such Series D Preferred Stock, exercisable at any time after
January 2, 2012, into shares of SecureAlert’s common stock at a conversion ratio
of 6,000 to 1), including without limitation all of the Organizational Documents
of SecureAlert, together with all applicable shareholders’ agreements (if any);
 
(iv)           Pledge Agreement.  The Pledge Agreement shall have been executed
by SecureAlert in favor of Agent, and all certificates evidencing any of the
pledged collateral thereunder shall have been delivered to Agent, with duly
executed powers in blank;
 
(v)           Guaranty.  A Guaranty shall have been executed by each Guarantor
in favor of Agent.
 
(vi)           Control Agreement.  A Control Agreement shall have been entered
into by and among Agent, the applicable Loan Parties and each applicable bank or
financial institution where each Loan Party maintains its Deposit Accounts
(other than the Midwest Deposit Account and each Specified Deposit Account).
 
(vii)           Organizational Documents.  A copy of each Loan Party’s (i)
Organizational Documents, certified as of a recent date by such Loan Party’s
corporate secretary (or other appropriate officer), and (ii) bylaws, partnership
agreement or operation agreement, as applicable, certified as of a recent date
by such Loan Party’s corporate secretary (or other appropriate officer);
together with certificates of good standing existence or fact in such Loan
Party’s state of organization and in each jurisdiction in which such Loan Party
is qualified to do business, each such certificate dated no more than twenty
(20) days prior to the Closing Date;
 

 
-34-

--------------------------------------------------------------------------------

 
 
(viii)           Authorization Documents.  A certified copy of resolutions of
each Loan Party’s board of directors, members or partners, as applicable,
authorizing the execution, delivery and performance of the Note, this Agreement
and all other Loan Documents, the pledge of the Collateral to Agent as security
for the Advances made and other Obligations incurred hereunder and the borrowing
evidenced by the Note and designating the appropriate officers to execute and
deliver the Loan Documents;
 
(ix)           Incumbency Certificates.  A certificate of each Loan Party’s
corporate secretary (or other appropriate officer) as to the incumbency and
signatures of officers of such Loan Party signing this Agreement, the Note and
other Loan Documents;
 
(x)           Opinion of Counsel.  Agent shall have received written opinions,
each addressed to each Finance Party, of (1) Borrower’s Utah counsel, Durham
Jones & Pinegar P.C, regarding due authorization and good standing and (2)
Agent’s counsel, Allen & Overy LLP, regarding enforceability and creation and
perfection of security interests;
 
(xi)           Officer’s Certificate.  A certificate, dated the date of this
Agreement, signed by the President of each Loan Party, to the effect that (i)
all representations and warranties of such Loan Party set forth in this
Agreement are true and correct as of the date hereof, and (ii) no Default or
Event of Default hereunder has occurred and is continuing, in each case with (if
required pursuant to such Loan Party’s Organizational Documents), each Loan
Party’s corporate seal being affixed to such certificate and each Loan Party’s
corporate secretary attesting thereto;
 
(xii)           Insurance Certificates.  Insurance certificates and
endorsements, as requested by Agent, naming Agent as loss payee under all
casualty policies of Borrowers and “additional insured” under all liability
policies of Borrowers;
 
(xiii)           Evidence of Process Agent Appointment.  Evidence reasonably
acceptable to the Agent that Robert A. Solomon, Esq, Solomon Blum Heymann LLP,
40 Wall Street, 35th Floor, New York, N.Y. 10005, has accepted its appointment
as agent for Borrowers and Guarantors to accept service of process on all
matters pertaining to the Loan and the matters contemplated herein;
 
(xiv)           Material Contracts.  Agent shall have received and reviewed to
its satisfaction all material contracts of Borrowers and Guarantors which Agent
has requested to review; and
 
(xv)           Other Documents.  All other agreements, notes, instruments,
certificates, orders, authorizations, financing statements, mortgages or other
documents which Agent may request.
 

 
-35-

--------------------------------------------------------------------------------

 
 
(B)           Security Interests; Pledge.  Agent shall have received
satisfactory evidence that all security interests and Liens granted to Agent
pursuant to this Agreement or the other Loan Documents have been duly perfected
and constitute valid Liens on the Collateral, with priority over all other
Liens, subject only to Permitted Encumbrances consented to by Agent.  Without
limiting the generality of the foregoing:
 
(i)           SecureAlert shall have pledged, collaterally assigned and
delivered to Agent the Pledged Collateral pursuant to the Pledge Agreement; and
 
(ii)           each Guarantor shall have executed and delivered all Guarantor
Security Documents required by Agent and its counsel (each such document to be
in form and substance satisfactory to Agent) in order to create and grant Liens
in favor of Agent on substantially all of such Guarantor’s personal property and
all appropriate public filings or registrations of or related to such Guarantor
Security Documents and/or the Liens created and granted thereunder have been
made.
 
(C)           Representations and Warranties.  After giving effect to the
Transactions, the representations and warranties contained herein and in the
other Loan Documents shall be true, correct and complete on and as of the
Closing Date to the same extent as though made on and as of that date, except
for any representation or warranty limited by its terms to a specific date.
 
(D)           Fees and Expenses.  Borrowers shall have paid the fees and other
amounts payable on the Closing Date referred to in Section 2.5, as well as all
out of pocket costs and expenses, including each Finance Party’s counsel’s fees
and disbursements, incurred by each Finance Party in connection with the
analysis, negotiation, document preparation, due diligence and closing of this
Agreement and all related agreements and the Transactions described below.
 
(E)           No Default.  After giving effect to the Transactions, no event
shall have occurred and be continuing or would result from the consummation of
the requested borrowing that would constitute an Event of Default or a Default.
 
(F)           Performance of Agreements.  Each Borrower and each Guarantor shall
have performed all agreements and satisfied all conditions which any Loan
Document provides shall be performed by it on or before the Closing Date.
 
(G)           No Prohibition.  No order, judgment, injunction or decree of any
Governmental Authority shall purport to enjoin or restrain any Lender from
advancing or any Borrower from borrowing the Loan or to enjoin or restrain any
Finance Party or any Borrower or any Guarantor from entering into, consummating
the transactions contemplated by and/or incurring their respective duties and
obligations (including in the case of the Loan Parties the Obligations)
hereunder or under any other Loan Document.
 
(H)           No Material Adverse Effect.  Agent shall have received evidence
reasonably satisfactory to it that nothing has occurred since the Reference
Date, which has or had or is reasonably likely to have a Material Adverse
Effect.

 
-36-

--------------------------------------------------------------------------------

 
 
(I)           No Litigation.  There shall not be pending or, to the Knowledge of
any Borrower, threatened, any action charge, claim, demand, suit, proceeding,
petition, governmental investigation or arbitration by, against or affecting any
Loan Party or any property of any Loan Party that challenges, threatens or seeks
to invalidate the Transactions, or any portion thereof, or this Agreement or
that has not been disclosed by Borrowers in Schedule 3.1(I), and there shall
have occurred no development in any such action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration that, in the
opinion of Agent, could reasonably be expected to have a Material Adverse
Effect.
 
(J)           Borrowing Base Certificates.  Agent shall have received an initial
Borrowing Base Certificate prepared and dated as of the Closing Date.
 
(K)           Searches.  Agent shall have received UCC, tax judgment and
litigation and intellectual property searches against each Loan Party in those
offices and jurisdictions as Agent shall reasonably request which shall show
that no financing statement, liens, or assignments or other filings have been
filed or remain in effect against each Loan Party or any Collateral except for
those Liens (other than Permitted Liens), financing statements, assignments or
other filings with respect to which the secured party or existing lender (i) has
delivered to Agent UCC termination statements or other documentation evidencing
the termination of its Liens and security interests in Collateral, (ii) has
agreed in writing to release or terminate its Lien and security interest in
Collateral upon receipt of proceeds of the Advances or (iii) has delivered a
Intercreditor Agreement to Agent with respect to its Lien and security interest
in the Collateral, all in a form and substance satisfactory to Agent in its sole
discretion.
 
3.2           Conditions for Future Advances. The making of Advances under the
Loan in any form following the Closing Date is subject to the following
conditions precedent (all instruments, documents and agreements to be in form
and substance satisfactory to Agent and its counsel) following the Closing Date:
 
(A)           Effectiveness of Agreements.  This Agreement and each of the other
Loan Documents shall be effective;
 
(B)           No Material Adverse Effect.  No event or condition shall have
occurred or become known to any Borrower, or would result from the making of any
requested Advance, which is reasonably likely to have a Material Adverse Effect;
 
(C)           No Default.  No Default or Event of Default then exists or after
giving effect to the making of the Advance would exist;
 
(D)           Compliance.  Each Advance is within and complies with the terms
and conditions of this Agreement;
 
(E)           No Liens.  No Lien (other than a Permitted Encumbrance) exists
with respect to any asset or property of any Loan Party; and
 
(F)           Representations and Warranties.  Each representation and warranty
set forth in Section 4 and any other Loan Document in effect at such time (as
amended or modified from time to time) is then true and correct in all material
respects as if made on and as of such date except to the extent such
representations and warranties are made only as of a specific earlier date.

 
-37-

--------------------------------------------------------------------------------

 
 
SECTION 4  REPRESENTATIONS AND WARRANTIES
 
To induce each Finance Party to enter into this Agreement, each Borrower hereby
represents and warrants to each Finance Party that the following statements are
true, correct and complete in each case after giving effect to the
Transactions.  Such representations and warranties, and all other
representations and warranties made by each Borrower, herein or in the other
Loan Documents, shall survive the execution and delivery of this Agreement and
the closing contemplated hereby:
 
4.1           Organization, Powers, Capitalization.
 
(A)           Organization and Powers.  Each Loan Party and each Subsidiary is
an entity of the type indicated on Schedule 4.7 that is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
as indicated on such Schedule 4.7, and is not and does not purport to be
organized under the Laws of any other or additional jurisdiction, and each such
Loan Party or Subsidiary is registered with and/or qualified to do business and
in good standing in each other jurisdiction where the nature of such Loan
Party’s or Subsidiary’s business or property would require such Loan Party or
Subsidiary to register with and/or qualify to do business in such jurisdiction,
except where failure to be so qualified in any such jurisdiction(s)
(individually or cumulatively) is not reasonably likely to have a Material
Adverse Effect.  Schedule 4.7 sets forth for each Loan Party (i) the location of
its chief executive office and (ii) each location previously maintained by such
Loan Party as its chief executive office during the past five (5) years.  Other
than as set forth in Schedule 4.6, no Loan Party has changed its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form,
change in jurisdiction of organization or otherwise) within the past five (5)
years.
 
(B)           Authorization to Conduct Business.  Each Loan Party and each
Subsidiary has all requisite power and authority pursuant to the Laws under
which it is organized to own and operate its respective properties, to carry on
its respective businesses as now conducted and proposed to be conducted.
 
(C)           Capitalization. Schedule 4.1(C) sets forth as to each Loan Party
and each Subsidiary all classes or categories of the Capital Stock of such Loan
Party or Subsidiary provided for under its Organizational Documents as of the
date hereof and the total amounts of all such Capital Stock authorized to be
issued and issued under each such class or category as of the date hereof.  All
outstanding shares and interests of Capital Stock of each Loan Party and each
Subsidiary have been and are duly authorized and validly issued, fully paid,
non-assessable, and such shares of Capital Stock were issued in compliance with
all applicable federal, state and local laws concerning the issuance of
securities.  All of the Capital Stock of each Subsidiary of each Loan Party is
free and clear of all Liens other than any Lien held by Agent to secure the
Obligations.  No Capital Stock of any Loan Party or any Subsidiary other than
the Capital Stock described on Schedule 4.1(C) is issued and outstanding.  There
are no preemptive or other outstanding rights, options, warrants, conversion
rights or similar agreements or understandings for the purchase or acquisition
of any Capital Stock from any Loan Party or any Subsidiary except as set forth
on Schedule 4.1(C)

 
-38-

--------------------------------------------------------------------------------

 
 
4.2           Authorization of Borrowing; No Conflict.  Each Loan Party has all
requisite power and authority pursuant to all applicable Laws under which it is
organized to enter into, execute and deliver, and perform all of its Obligations
under each Loan Document to which it is a party, and to incur the Obligations
and grant security interests in the Collateral in each case as provided for in
the Loan Documents.  The execution, delivery and performance by each Loan Party
of the Loan Documents it which it is a party have been duly authorized by all
requisite entity action on the part of such Loan Party and any applicable Board,
member(s), manager(s) or partner(s) of such Loan Party, and no further actions
or consents by or from any holder of any Capital Stock of such Loan Party are
required pursuant to any Organizational Documents of such Loan Party.  The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party and the consummation of the transactions contemplated by
each such Loan Document does not: conflict with, contravene, violate, or
constitute a default or breach (immediately or upon the passage of time or the
giving of any notice or both), or result in the creation of any security
interest or lien upon any property or asset of such Loan Party, under (1) any
Organizational Document of such Loan Party, (2) any applicable Laws to which
such Loan Party or its property and assets is subject, (3) any material
contract, agreement or instrument to which such Loan Party is a party or by
which it or its property and assets is subject, subject to Schedule 4.2 attached
hereto, or (4) any judgment, order, injunction or decree issued by any
Governmental Authority with respect to such Loan Party or its property or
assets.  This Agreement and each other Loan Document, including the Note, have
been duly executed and delivered by each Loan Party that is party thereto, and
each such Loan Document is, and will be, the legally valid and binding
obligation of each such Loan Party that is party thereto, enforceable against
such Loan Party in accordance with their respective terms except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or other similar Laws affecting the enforcement of creditors rights
generally and subject to any equitable principles limiting the right to obtain
specific performance of any such obligation.
 
4.3           Financial Condition
 
(A)           Accuracy of Financial Statements. Subject to the provisions of
paragraph (C) of this Section 4.3 regarding the Pro Forma and the Projections
and any other projections which have been or will hereafter be furnished by
Borrowers to Agent hereunder, all financial statements concerning Borrowers and
their consolidated Subsidiaries which have been or will hereafter be furnished
by Borrowers to Agent pursuant to this Agreement (i) have been, or will be,
prepared in accordance with GAAP and past practices consistently applied
throughout the periods involved (except as disclosed therein); (ii) do, or will,
present fairly, the financial condition of Borrowers and their consolidated
Subsidiaries as at the dates thereof and the results of their operations for the
periods then ended; and (iii) do, or will, accurately reflect the financial
condition of Borrowers and their Subsidiaries in all respects.  As of the
Closing Date, after giving effect to the Transactions, all Subsidiaries of
Borrowers shall be consolidated Subsidiaries of Borrower as determined in
accordance with GAAP.

 
-39-

--------------------------------------------------------------------------------

 
 
(B)           No Material Adverse Change. Since the Reference Date, no event,
development or circumstance has occurred which has had, or is reasonably likely
to have, a Material Adverse Effect.
 
(C)           Accuracy of Pro Forma and Projections.  The Pro Forma was prepared
by Borrowers based on the annual consolidated balance sheet of Borrowers and
their consolidated Subsidiaries for the fiscal year ended September 30, 2010 and
the management prepared monthly financial statements for each month to date
since then to the Closing Date.  The Pro Forma, as well as the projections
attached hereto as part of Schedule 4.3(C) (the “Projections”) and any other
projected financial statements for Borrowers and their consolidated Subsidiaries
for future periods or other projections of business or financial performance or
results for any of Borrowers and their consolidated Subsidiaries which have been
or will hereafter be furnished by Borrowers to Agent hereunder (and any pro
forma financial information contained therein), have been, or will be, prepared
in good faith on the basis of (i) assumptions, methods, and tests which are
reasonably believed by the Borrowers to have been reasonable at the time made
and (ii) information reasonably believed by the Borrowers to have been accurate
based upon the information available to the Borrowers at the time the Pro Forma
or such projections were furnished to Agent, it being recognized by Agent that
any such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.
 
(D)           Restatement of Representations for Future Financial
Statements.  Each delivery of any financial statements by Borrowers to Agent
hereunder shall be deemed to constitute a representation and warranty by
Borrowers as of the date of such delivery that (i) all of the representations
and warranties regarding financial statements provided for in paragraph (A) of
this Section 4.3 are true and correct as of such date with respect to such
financial statements  and (ii) no event, development or circumstance has
occurred which has had, or is reasonably likely to have, a Material Adverse
Effect since the Reference Date.  Each delivery of any projected financial
statements for any of Borrowers and their consolidated Subsidiaries for future
periods or other projections of business or financial performance or results for
any of Borrowers and their consolidated Subsidiaries by Borrowers to Agent
hereunder shall be deemed to constitute a representation and warranty by
Borrowers as of the date of such delivery that all of the representations and
warranties regarding projections provided for in paragraph (C) of this Section
4.3 are true and correct as of such date with respect to such projections.
 
4.4           Indebtedness and Liabilities.  As of the Closing Date, after
taking into account all of the Transactions, Borrowers and their Subsidiaries
have no (a) Indebtedness except as (i) reflected on the Pro Forma and the most
recent financial statements delivered to Agent and (ii) as listed on Schedule
4.4 or as otherwise permitted under Section 6.1; or (b) Liabilities other than
as reflected on the Pro Forma, the most recent financial statements or other
written information delivered to Agent on or before the Closing Date or as
incurred in the ordinary course of business following the date of the most
recent financial statements delivered to Agent.
 
4.5           Account Warranties; Representations and Warranties Regarding
Borrowing Base Certificates.  As to each Account of any Loan Party or any
Subsidiary arising from the lease of Inventory or from services rendered, that,
at the time of its creation, (a) such Account is a valid, bona fide account,
representing an undisputed indebtedness incurred by the named Account Debtor for
goods actually leased and delivered or for services completely rendered; (b)
such Account is due and payable in accordance with its terms, no agreement
exists permitting any deduction or discount (other than any discount stated on
the invoice) with respect to such Account and there are no setoffs, offsets or
counterclaims, genuine or otherwise, against such Account; (c) except as
disclosed in writing to Agent, such Account does not arise from the sale of
Inventory, and such Account does not arise from the leasing of Inventory to, or
the rendering of services to, an Affiliate (except in accordance with Section
6.5); (d) the Loan Parties and their Subsidiaries are the lawful owners of such
Account and, in the case of the Loan Parties, have the right to assign the same
to Agent; (e) such Account is free of all Liens other than the Liens created
hereunder; and (f) to the Knowledge of Loan Parties and their Subsidiaries, the
Account Debtor with respect to such Account is not subject to any voluntary or
involuntary proceedings under the Bankruptcy Code or any other bankruptcy,
receivership or insolvency law and there are no proceedings or actions
threatened or pending against such Account Debtor that is reasonably likely to
have a Material Adverse Effect on the ability of such Account Debtor to satisfy
its obligation with respect to such Account or on Account Debtor’s general
business, assets and financial condition.  Each submission to Agent by Borrowers
of a Borrowing Base Certificate shall constitute a representation and warranty
by Borrowers that all information contained therein, including without
limitation all calculations made thereunder (together with the methodology for
making such calculations) is true and correct in all material respects.
 

 
-40-

--------------------------------------------------------------------------------

 
 
4.6           Names, Entity Changes.  Schedule 4.6 sets forth the exact legal
name of each Loan Party and each Subsidiary as set forth in its articles or
certificate of incorporation, organization or formation as currently in effect
and on record with its jurisdiction of organization and all other names, trade
names, fictitious names and business names under which each such Loan Party and
Subsidiary currently conducts business or has at any time during the past five
years conducted business.  Except as set forth on Schedule 4.6, during the past
five (5) years, no Loan Party has (a) been the surviving entity of a merger or
consolidation or acquired all or substantially all of the assets of any Person
(or of any business or division of any Person), or (b) been organized under the
laws of any jurisdiction other than or in addition to the jurisdiction of
organization set forth for such Loan Party on Schedule 4.6.
 
4.7           Jurisdictions; Locations; FEIN.  Schedule 4.7 sets forth as to
each Loan Party and each Subsidiary: (a) the jurisdiction of organization of
each Loan Party and each Subsidiary and each other jurisdiction in which such
Loan Party and each Subsidiary is registered and/or qualified to do business,
(b) the location of each Loan Party’s and each Subsidiary’s chief executive
office and principal place of business, (c) the location of each additional
office(s) other than such chief executive office and principal place of business
where each Loan Party’s and each Subsidiary’s books and Records are kept
(including any books and Records regarding Accounts), and (d) the location of
all other offices or business locations of each Loan Party and each Subsidiary
and all Collateral locations, including all such locations owned by each Loan
Party, all such locations leased and operated by each Loan Party, and all such
locations operated by a third party (including any public warehouse, any
consignment location, any locations where any of the Collateral is held for
processing and any other bailee location at which any of the Collateral is
located), and such locations as so set forth on Schedule 4.7 are the only
locations for the businesses and the Collateral of each such Loan Party and
Subsidiary. Schedule 4.7 also indicates as to each Loan Party and each
Subsidiary whether during the past five (5) years, such Loan Party or Subsidiary
had maintained any additional chief executive office and principal place of
business, location(s) for books and Records, or other business or Collateral
locations (excluding any such prior location that was not a chief executive
office and principal place of business, location at which books and Records were
stored nor a location at which any tangible Collateral other than Inventory was
kept).  Each Loan Party’s and each of its Subsidiaries’ federal employer
identification numbers and entity identification numbers in its state of
incorporation or formation (as applicable) is set forth on Schedule
4.7.  Schedule 4.7 also indicates as to each Loan Party and each Subsidiary
whether such Loan Party or Subsidiary is the owner of any fee interest in any
real property, and, if so, sets forth a list of each such real property location
with the formal legal description of each such real property location attached
as an exhibit to such Schedule 4.7.

 
-41-

--------------------------------------------------------------------------------

 
 
4.8           Title to Properties; Liens.  Each Loan Party and each Subsidiary
has good, sufficient and legal and marketable title to all of its respective
properties and assets.  Except for applicable Permitted Encumbrances, all such
properties and assets are free and clear of Liens.  There are no actual,
threatened or alleged defaults with respect to any leases of real property under
which any Loan Party and any of their Subsidiaries are lessee or lessor which is
reasonably likely to have a Material Adverse Effect.
 
4.9           Litigation; Adverse Facts.  Except as set forth on Schedule 4.9,
there are no judgments outstanding against any Loan Party or affecting any
property of any Loan Party nor is there any action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration now pending, or,
to the Knowledge of Loan Parties and their Subsidiaries, threatened, against or
affecting any Loan Party or any Subsidiary or the property of any Loan Party or
any Subsidiary, and no such action, etc. (either individually or collectively)
is reasonably likely to have a Material Adverse Effect if determined adversely
to the applicable Loan Parties.  No Loan Party or Subsidiary has received any
opinion or memorandum or legal advice from legal counsel to the effect that it
is exposed to any liability which is reasonably likely to have a Material
Adverse Effect.
 
4.10           Payment of Taxes.  Except as set forth on Schedule 4.10, all tax
returns and reports of each Loan Party and each Subsidiary required to be filed
by them have been timely filed, and all Taxes upon each such Loan Party and each
such Subsidiary and upon their respective properties, assets, income and
franchises which are shown on such returns as due and payable, have been paid
(together with any and all interest, penalties, etc. thereon if any such Taxes
were not paid when due).  As of the Closing Date, none of the income tax returns
of any Loan Party or any Subsidiary is under audit.  No tax liens of any kind or
nature have been filed or are being asserted in any jurisdiction or pursuant to
any proceedings with respect to any Loan Party or any Subsidiary or any of their
respective properties or assets.  The charges, accruals and reserves on the
books of Borrowers and their consolidated Subsidiaries in respect of any Taxes
or other governmental charges are in accordance with GAAP.
 
4.11           Performance of Agreements.  No Loan Party or Subsidiary is in
default or breach of the performance, observance or fulfillment of any of the
obligations, duties, covenants or conditions contained in any contractual
obligation of any such Person, and no other condition exists that would allow
the other party to any such contractual obligations to terminate or cancel such
contract, in any such case with respect to any contract of such Loan Party or
Subsidiary the termination or cancellation of which, or non-renewal of which on
substantially similar terms, is reasonably likely to have a Material Adverse
Effect.
 

 
-42-

--------------------------------------------------------------------------------

 

 
4.12           Employee Benefit Plans.  Each member of the ERISA Affiliate Group
is in compliance in all material respects with all applicable provisions of
ERISA, the IRC and all other applicable Laws and the regulations and
interpretations thereof with respect to all Employee Benefit Plans.  Each
Employee Benefit Plan which is intended to be a qualified plan under Section
401(a) of the IRC as currently in effect has been determined by the Internal
Revenue Service to be qualified under Section 401(a) of the IRC and the trust
related thereto is exempt from federal income tax under Section 501(a) of the
IRC.  No liability which could reasonably be expected to have a Material Adverse
Effect has been incurred and remains unsatisfied for any funding obligation,
taxes or penalties with respect to any Employee Benefit Plan.  Schedule 4.12
sets forth (a) a complete list of any and all Pension Benefit Plans now
maintained or maintained at any time during the last six (6) years by any member
of the ERISA Affiliate Group for the employees of any member of the ERISA
Affiliate Group and (b) a complete list of any and all Multiemployer Plans to
which any member of the ERISA Affiliate Group now contributes or accrues
contributions or contributed to or accrued contributions for at any time during
the last six (6) years for the benefit of the employees of any member of the
ERISA Affiliate Group.  With respect to each such current or former Pension
Benefit Plan, (i) no such Pension Benefit Plan has incurred any “accumulated
funding deficiency,” as defined in Section 302(a)(2) of ERISA and Section 412(a)
of the IRC, whether or not waived, and each member of the ERISA Affiliate Group
has met all applicable minimum funding requirements under Section 302 of ERISA
in respect of each such Pension Benefit Plan; (ii) no member of the ERISA
Affiliate Group has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
which are unpaid; (iii) no such Pension Benefit Plan has been terminated by the
plan administrator thereof nor by the PBGC, and there is no occurrence which
would cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any such Pension Benefit Plan; and (v) at this time, the current value
of the assets of each such Pension Benefit Plan exceeds the present value of the
accrued benefits and other liabilities of such Pension Benefit Plan and no
member of the ERISA Affiliate Group knows of any facts or circumstances which
would materially change the value of such assets and accrued benefits and other
liabilities.
 
4.13           Intellectual Property.  Loan Parties and their Subsidiaries own,
are licensed to use, or otherwise have the right to use, all Intellectual
Property used in or necessary for the conduct of their respective businesses as
currently conducted.  Schedule 4.13 sets forth as to each Loan Party and each
Subsidiary: (a) all Intellectual Property of such Loan Party or Subsidiary that
is registered and/or filed with and/or issued by any Governmental Authority
(specifically including the United States Patent and Trademark Office and the
United States Copyright Office and any equivalent office of any foreign
Governmental Authority), (b) any license of any such owned Intellectual Property
described in the preceding clause (a) to which such Loan Party or Subsidiary is
party as the licensor (including the title and date of such license, the name
and address of the licensee and the registered Intellectual Property of Loan
Parties and their Subsidiaries subject thereto), (c) any license for any
Intellectual Property owned by any third party Person that is registered and/or
filed with and/or issued by any Governmental Authority to which such Loan Party
or Subsidiary is party as a licensee (including the title and date of such
license, the name and address of the licensor and the registered Intellectual
Property of such licensor subject thereto) and (d) any other Intellectual
Property that is material to the business of any Loan Party or any Subsidiary.

 
-43-

--------------------------------------------------------------------------------

 
 
4.14           Broker’s Fees.  Except as set forth on Schedule 4.14, no broker’s
or finder’s fee or commissions will be payable by reason of any action of any
Borrower or any Subsidiary with respect to any of the transactions contemplated
hereby.  Each Borrower shall indemnify, defend and hold harmless each Finance
Party with respect to any claim or demand or asserted claim or demand (together
with all costs and expenses of such Finance Party in respect thereof or in
defending the same) of any kind or nature made at any time by any broker or
finder listed on Schedule 4.14 or otherwise in regard to the
Transactions.  Notwithstanding anything in this Section 4.14 to the contrary,
Borrowers shall have no obligation or liability for any broker’s or finder’s
fees that a Finance Party has agreed to pay to any Person, including any other
Finance Party.
 
4.15           Environmental Compliance.  Each Loan Party and each Subsidiary
has been issued by the applicable Governmental Authorities all required federal,
state, territorial, provincial, local and foreign licenses, certificates or
permits relating to all applicable Environmental Laws necessary to the
operations of the business and properties of such Loan Party or Subsidiary and
the ownership by such Loan Party or Subsidiary of its properties and assets, all
of which such licenses, certificates or permits are listed on Schedule 4.15 and
are in full force and effect and in good standing, and no Loan Party or
Subsidiary is a party to any consent order, consent decree or similar agreement
or order voluntarily entered into by such Loan Party or Subsidiary with any
applicable Governmental Authority with respect to any Environmental Law except
as set forth on Schedule 4.15.  Except as set forth on Schedule 4.15, each Loan
Party and each Subsidiary has been and is currently in compliance in all
material respects with all applicable Environmental Laws, specifically including
any and all licenses, certificates and permits and any and all consent orders,
consent decrees and similar voluntary orders and agreements described in the
foregoing sentence.  Except as set forth on Schedule 4.15, there are no claims,
liabilities, investigations, litigation, administrative proceedings, judgments
or orders relating to any Hazardous Materials asserted or, to Loan Parties’ and
their Subsidiaries’ Knowledge, threatened against any Loan Party or any
Subsidiary or relating to any real property currently or formerly owned, leased
or operated by any Loan Party or any Subsidiary which is reasonably likely to
have a Material Adverse Effect, and no Loan Party or any Subsidiary has any
Knowledge of any spill or other release or threatened spill or other release of
Hazardous Material at any real property currently or formerly owned, leased or
operated by any Loan Party or any Subsidiary for which any Loan Party or any
Subsidiary is legally responsible to remediate under applicable laws or which
may be or could result in a material liability.
 
4.16           Disclosure.  No representation or warranty of any Loan Party or
any Subsidiary contained in this Agreement, the Financial Statements, the other
Loan Documents, or any other document, certificate or written statement
furnished to Agent or any Lender by or on behalf of any Loan Party and any of
their Subsidiaries for use in connection with the Loan Documents, including,
without limitation, SecureAlert’s filings with the Securities and Exchange
Commission, contains any untrue statement of a material fact, omits or will omit
a material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made.  There is no material fact known to any Loan Party or any of their
Subsidiaries that has had or could reasonably be likely to have a Material
Adverse Effect and that has not been fully disclosed herein or in such other
documents, certificates and statements furnished to Agent or any Lender for use
in connection with the Transactions contemplated hereby.
 

 
-44-

--------------------------------------------------------------------------------

 
 
4.17           Insurance.  Loan Parties and their Subsidiaries maintain
insurance policies for public liability, property damage for their businesses
and properties, product liability, business interruption, workers’ compensation,
larceny, embezzlement or other criminal misappropriation insurance of types, and
in amounts acceptable to Agent in its commercially reasonable judgment and as
described on the insurance certificates set forth as Schedule 4.17 hereto; and,
as of the Closing Date, no notice of cancellation has been received with respect
to such policies and Loan Parties and their Subsidiaries are in compliance in
all material respects with all conditions contained in such policies.
 
4.18           Compliance with Laws
(A)           None of the Loan Parties nor any Subsidiary is in violation of any
applicable Law or other requirement of any Governmental Authority having
jurisdiction over the conduct of its business or the ownership of its
properties, including, without limitation, any violation relating to any
Environmental Law or the use, release, storage, transport or disposal of any
Hazardous Material, which violation(s) would (individually or collectively)
subject any Loan Party or any Subsidiary or any of their officers to criminal
liability or have a Material Adverse Effect, and no notice of any such violation
has been received.
 
(B)           Each Loan Party holds all licenses, permits, approvals, consents
and certifications necessary to conduct its business in each jurisdiction in
which it operates, and to own its properties, where the failure to hold any such
licenses, permits, consents and certifications would have a Material Adverse
Effect, a list of which licenses, etc. is shown on Schedule 4.18, and all such
licenses, permits, approvals, consents and certifications are in full force and
effect.  No Loan Party has received any notice, citation or other written or
electronic transmission that it is not or may not be in compliance with any
federal, state or local license, permit, approval, consent, certification,
reporting or licensing requirement or any applicable Laws applicable to Loan
Parties’ business or properties.
 
4.19           Bank Accounts.  Schedule 4.19 sets forth the account numbers and
locations of all Deposit Accounts, Securities Accounts and Commodity Accounts of
each Loan Party and their Subsidiaries.
 
4.20           Subsidiaries and Affiliates.  Except as set forth on Schedule
4.20, Loan Parties have no Subsidiaries.  Schedule 4.20 sets forth all equity
interests owned by each Loan Party and their Subsidiaries, together with the
type of organization which issued such equity interests (e.g., corporation,
limited liability company, partnership or trust).

 
-45-

--------------------------------------------------------------------------------

 
 
4.21           Employee Matters.  Except as set forth on Schedule 4.21, (a) none
of the employees of any Loan Party or any Subsidiary are subject or party to any
collective bargaining agreement, management agreement or consulting agreement,
(b) no petition for certification or union election is pending with respect to
any of the employees of any Loan Party or any Subsidiary and no union or
collective bargaining unit has sought such certification or recognition with
respect to of the employees of any Loan Party or any Subsidiary and (c) there
are no strikes, slowdowns, work stoppages or controversies pending or threatened
between any Loan Party or any Subsidiary and its employees, other than employee
grievances arising in the ordinary course of business which is reasonably likely
to have, either individually or in the aggregate, a Material Adverse
Effect.  Except as set forth on Schedule 4.21, none of the Loan Parties nor any
Subsidiary is party to any employment contract.
 
4.22           Governmental Regulation.  None of the Loan Parties nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940 or
to any applicable Law limiting its ability to incur indebtedness for borrowed
money.
 
4.23           Receivables and Payables
.  As of the Closing Date, the Loan Parties are not aware of any reason why the
receivables and payables of Loan Parties and their Subsidiaries are not
reasonably likely to be respectively collectible and payable in the ordinary
course of business in accordance with the usual terms and conditions of their
respective businesses, and there exists no fact or circumstance not already
disclosed to Agent in writing which is reasonably likely to impair the validity
or collectibility of any Account.
 
4.24           Trade Relations.  As of the Closing Date there exists no actual
or, to the Knowledge of the Loan Parties and their Subsidiaries, threatened,
termination or cancellation of, or any material adverse modification or change
in the business relationship of any Loan Party or any Subsidiary with any
customer (or group of customers) or supplier (or group of suppliers) that either
individually or in the aggregate are material to their respective operations.
 
4.25           Absence of Defaults.  As of the Closing Date, none of the Loan
Parties or their Subsidiaries is in default under their respective
Organizational Documents, and no event has occurred, which has not been remedied
(to the extent expressly permitted hereunder) or waived in writing by the
Required Lenders, which constitutes a Default or an Event of Default.
 
4.26           Credit Policies.  A true and correct copy of each Loan Party’s
credit underwriting policies is attached hereto as Schedule 4.26, in full force
and effect, without modification or amendment.
 
4.27           Chattel Paper.  Schedule 4.27 lists all Tangible Chattel Paper
for the ten (10) largest monitoring services accounts of Loan Parties based on
revenue received during Borrowers’ most recent fiscal quarter.  All action by
each Loan Party necessary to protect and perfect the Agent’s Lien on each item
listed in such schedule has been duly taken, including the delivery to Agent of
the original Tangible Chattel Paper for such accounts.

 
-46-

--------------------------------------------------------------------------------

 
 
4.28           Debt Securities and Instruments.  Schedule 4.28 sets forth all
debt securities and Instruments owned by any Loan Party or any of their
respective Subsidiaries where the principal amount of any individual debt
securities or Instruments is greater than $50,000.
 
SECTION 5  AFFIRMATIVE COVENANTS
 
To induce each Finance Party to enter into this Agreement, each Borrower hereby
covenants and agrees that until indefeasible payment in full in cash and
performance in full of all Obligations and the termination of the Loan and this
Agreement, each Borrower shall perform and shall cause each of their
Subsidiaries to perform all covenants in this Section 5 applicable to such
Person.
 
5.1           Financial Statements and Other Reports.  Borrowers and their
Subsidiaries shall maintain a system of accounting and keep such books, records
and accounts (which shall be true and complete in all material respects), as may
be required or as may be necessary to permit the performance of an annual audit
and the preparation of financial statements in accordance with GAAP and past
practices, consistently applied.  Borrowers will deliver to Agent the financial
statements and other reports described below until payment and performance in
full of all Obligations.  All financial statements and reports to be delivered
hereunder shall be in such form and contain such information as Agent requires
from time to time, and may be delivered by facsimile, regular or express mail or
by hand, but shall also be delivered in electronic form using the Microsoft
Excel.xls format.
 
(A)           Monthly Financials.  (1) As soon as available and in any event
within thirty-two (32) days after the end of each month, Borrowers will deliver
(a) a preliminary finance report of each Borrower on an individual basis for
such month as at the end of such month and (b) a schedule of the outstanding
Indebtedness for borrowed money of Borrowers and their consolidated Subsidiaries
describing in reasonable detail each such debt issue or loan outstanding and the
principal amount and amount of accrued and unpaid interest with respect to each
such debt issue or loan, and (2) as soon as available and in any event within
thirty-two (32) days after the end of each month the consolidated and
consolidating balance sheet of Borrowers and their consolidated Subsidiaries as
at the end of such month and the related consolidated and consolidating
statements of income for the period from the beginning of the then current
Fiscal Year to the end of such month.
 
(B)           Quarterly Financials.  In addition to the relevant monthly
financial statements referred to in Section 5.1(A) as soon as available and in
any event within forty-five (45) days after the end of each quarter of each
Fiscal Year, Borrowers will deliver the consolidated and consolidating balance
sheet of Borrowers and their consolidated Subsidiaries, as adjusted in
conformity with GAAP, as at the end of such period and the related consolidated
and consolidating statements of income, shareholder’s or member’s (as
applicable), equity and cash flow for such quarter of such Fiscal Year and for
the period from the beginning of the then current Fiscal Year to the end of such
quarter of such Fiscal Year.
 
(C)           Year-End Financials.  In addition to the relevant monthly and
quarterly financial statements referred to in Sections 5.1(A) and 5.1(B), as
soon as available and in any event within ninety (90) days after the end of each
Fiscal Year, Borrowers will deliver to Agent:  (1) the audited consolidated and
consolidating balance sheet of Borrowers and their consolidated Subsidiaries as
at the end of such year and the related consolidated and consolidating
statements of income, shareholder’s or member’s (as applicable) equity and cash
flow for such Fiscal Year; (2) a schedule of the outstanding Indebtedness of
Borrowers and their consolidated Subsidiaries describing in reasonable detail
each such debt issue or loan outstanding and the principal amount and amount of
accrued and unpaid interest with respect to each such debt issue or loan; (3) a
report with respect to the financial statements from a independent registered
public accounting firm selected by Borrowers and reasonably acceptable to Agent,
which report shall be unqualified as to scope of audit of Borrowers and their
consolidated Subsidiaries and shall state that (a) such financial statements
present fairly the financial position of Borrowers and their consolidated
Subsidiaries as at the dates indicated and the results of its operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years and (b) that the examination by such accountants in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and (c) that such accountants acknowledge
that Agent is relying on such statements.  In connection with each annual or
interim audit or review of the financial statements or financial controls of
Borrowers and their consolidated Subsidiaries made by their independent public
accountants (including the audit made in connection with the financial
statements required to be delivered under this Section 5.1(C)), (i) Borrowers
will deliver to Agent promptly upon receipt thereof copies of all reports
submitted to Borrowers and their consolidated Subsidiaries by their independent
registered public account firm in connection with each such annual or interim
audit or review, including the comment letter submitted by such accounts to
management or any member or committee of the Boards of Borrowers and their
consolidated Subsidiaries in connection with such annual, interim or special
audit or review, and (ii) Borrowers shall request from their independent
registered public accounting firm (and deliver to Agent promptly upon receipt
thereof) a certificate, to the effect that, in making the examination necessary
for such annual, interim or special audit or review, such accountants have
obtained no knowledge of any condition or event which constitutes a Default or
Event of Default, or if such accountants shall have obtained Knowledge of any
such condition or event, specifying in such certificate each such condition or
event of which they have knowledge and the nature and status thereof.
 

 
-47-

--------------------------------------------------------------------------------

 
 
(D)           Accountants’ Certification and Reports.  In connection with each
annual, interim or special audit or review of the financial statements or
financial controls of Borrowers and their consolidated Subsidiaries made by
their independent public accountants (including the audit made in connection
with the financial statements required to be delivered under Section 5.1(C)
above, (i) Borrowers will deliver to Agent promptly upon receipt thereof copies
of all reports submitted to Borrowers and their consolidated Subsidiaries by
their independent registered accounting firm in connection with each such
annual, interim or special audit or review, including the comment letter
submitted by such accountants to management or any member or committee of the
Boards of Borrowers and their consolidated Subsidiaries in connection with such
annual, interim or special audit or review, and (ii) Borrowers shall request and
obtain from their independent public accountants (and deliver to Agent promptly
upon receipt thereof) a certificate, to the effect that, in making the
examination necessary for such annual, interim or special audit or review, such
accountants have obtained no knowledge of any condition or event which
constitutes a Default or Event of Default, or if such accountants shall have
obtained knowledge of any such condition or event, specifying in such
certificate each such condition or event of which they have knowledge and the
nature and status thereof.
 

 
-48-

--------------------------------------------------------------------------------

 
 
(E)           Management Report.  Together with each delivery of financial
statements of Borrowers and their consolidated Subsidiaries pursuant to
subdivisions (A), (B) and (C) of this Section 5.1, Borrowers will deliver a
management report to Agent:  (1) describing the operations and financial
condition of Borrowers and their consolidated Subsidiaries for the month then
ended and the portion of the current Fiscal Year then elapsed (or for the Fiscal
Year then ended in the case of year-end financials); and (2) setting forth in
comparative form (x) the corresponding figures for such monthly and year-to-date
(or yearly, if applicable) periods as set forth in the Projections (or, if
applicable, the yearly projections delivered to Agent under Section 5.1 below)
and (y) the corresponding figures for the corresponding monthly and year-to-date
(or yearly, if applicable) period in the previous Fiscal Year, in each case
setting forth the variances between the current figures and the corresponding
figures from the applicable Projections or projections and prior Fiscal
Year.  The information above shall be presented in reasonable detail and shall
be certified (the “Officer’s Certificate”) (which such Officer’s Certificate
shall be in form and substance reasonably satisfactory to Agent) on behalf of
Borrowers by the chief financial officer, director of finance, chief executive
officer or president of each Borrower to the effect that (i) such information is
accurate and complete in all material aspects or, in the case of financial
statements, fairly presents the results of operations and financial condition of
Borrowers and their consolidated Subsidiaries as at the dates and for the
periods indicated, (ii) as of the date of such certification, there does not
exist any Default or Event of Default or, if an Event of Default or Default
existed, describing the nature and period of existence thereof and the action
which Borrowers propose to take or have taken with respect thereto, and (iii)
the representations and warranties contained in this Agreement and in the other
Loan Documents remain in full force and effect and are true and accurate in all
respects as of the date of delivery of the management report, except (x) to the
extent such representations and warranties relate solely and expressly to an
earlier date, (y) for revisions or updates to any Schedule(s) approved by Agent
pursuant to Section 5.14, and (z) for such changes in circumstances of Borrowers
and their Subsidiaries that are expressly permitted under this Agreement.
 
(F)           Projections.  No later than fifty (50) days after the beginning of
each quarter of each Fiscal Year of Borrowers and their consolidated
Subsidiaries, Borrowers shall deliver to Agent the projected consolidated and
consolidating income and cash flow statements of Borrowers and their
consolidated Subsidiaries for the following twelve (12) month period, in
reasonable detail, reporting Borrowers’ good faith projections and certified by
the chief financial officer of Borrowers as being good faith efforts to provide
the most accurate projections available and identical to the projections used by
Borrower and their consolidated Subsidiaries for internal planning purposes,
together with a statement of underlying assumptions and such supporting
schedules and information as the Agent may reasonably require.
 
(G)           Tax Returns.  Within twenty (20) days after filing thereof
Borrowers shall deliver to Agent a copy of the annual federal (and, if requested
by Agent, state or other) tax return (and any amended return) of Borrowers,
certified by the chief financial officer or chief executive officer of each
Borrower to be accurate and complete in all material respects.

 
-49-

--------------------------------------------------------------------------------

 
 
(H)           Borrowing Base Certificates.  At the time each request for an
Advance is made, Borrowers shall deliver to Agent a current borrowing base
certificate, in the form of Exhibit A attached hereto and made part hereof
(“Borrowing Base Certificate”) together with a current report showing aging of
Accounts and a current report showing billed and unbilled Accounts.
 
(I)           Government Notices.  Borrowers will deliver to Agent promptly
after receipt copies of all notices, requests, subpoenas, inquiries or other
writings received from any governmental agency concerning the violation or
alleged violation of any Environmental Laws, the storage, use or disposal of any
Hazardous Material, the violation or alleged violation of the Fair Labor
Standards Act or any Borrower’s or any Subsidiary’s payment or non-payment of
any taxes including any tax audit.
 
(J)           Notification of Events of Default, etc.  On the first Business Day
Borrower’s Knowledge of the following events or conditions, Borrowers shall
deliver written notice including a certificate signed by the chief executive
officer or president of Borrowers specifying the nature and period of existence
of such condition or event and what action Borrowers and their Subsidiaries have
taken, are taking, and propose to take, with respect thereto:  (1) any
condition, circumstance or event that constitutes an Event of Default or
Default; (2) any default or breach by any Borrower or Subsidiary of the
performance, observance or fulfillment of any of the obligations, duties,
covenants or conditions contained in any contractual obligation of any such
Borrower or Subsidiary, or the occurrence of any condition or event that would
allow the other party to any such contractual obligations to terminate or cancel
such contract, or the receipt by any Borrower or any Subsidiary of any notice
from any such counterpart under any such contractual obligation claiming that
any such default or material condition or event has occurred, in any such case
with respect to any contract of such Borrower or Subsidiary the termination or
cancellation of which, or non-renewal of which on substantially similar terms,
is reasonably likely to have a Material Adverse Effect; (3) any condition,
circumstance or event which has had or is reasonably likely to have a Material
Adverse Effect; (4) the resignation or termination of John Hastings or if he
shall leave his office for whatever reason or ceases to exercise the rights and
duties of such office; or (5) the resignation or termination of the chief
financial officer or the controller of Borrowers (or any officer(s) or
employee(s) of Borrowers performing the duties and functions commonly performed
by a chief financial officer and a controller) or the head(s) of operations and
sales of Borrowers, or if any such person shall leave his or her office for
whatever reason or ceases to exercise the rights and duties of such office. With
respect to the foregoing clauses (4) and (5), in addition to giving written
notice as provided for above, Borrowers shall also provide notice to Agent via
e-mail and telephone to one of the managing partners of Agent of such occurrence
by the end of the first Business Day after Borrower’s Knowledge of any such
event described in clauses (4) and (5).
 
(K)           Names.  Borrowers and their Subsidiaries will give Agent at least
thirty (30) days’ advance written notice of changes to their respective
registered names and any new trade name or fictitious business name.  Borrowers’
and their Subsidiaries’ use of any trade name or fictitious business name will
be in compliance with all laws regarding the use of such names.
 
 
-50-

--------------------------------------------------------------------------------

 
 
(L)           Locations.  Borrowers and their Subsidiaries will give Agent at
least thirty (30) days’ advance written notice of any change in Borrowers’ or
their Subsidiaries’ address of executive offices or of any new location for its
books and records or the Collateral (including any such new Collateral location
operated by a third party (and specifically including any public warehouse, any
consignment location, any locations where any of the Collateral is to be held
for processing and any other bailee location at which any of the Collateral is
to be located)).  With respect to any such new location (which, with respect to
any Borrower or Guarantor, in any event shall be within the continental United
States), Borrowers will execute (and will cause any applicable Guarantor to
execute) such documents and take such actions as Agent deems necessary to
perfect and protect the security interests of Agent in the Collateral prior to
the transfer or removal of any Collateral to such new location.
 
(M)           Deposit Accounts, Securities Accounts and Commodity Accounts.
 
(i)           The Borrowers, Guarantors and each other necessary party shall
enter into appropriate Control Agreements with Agent and shall take all other
actions necessary for Agent to have control of any Collateral consisting of
Deposit Accounts, Securities Accounts or Commodity Accounts for the purpose of
perfecting a Lien in such accounts under the UCC; provided, however, Midwest
shall have until sixty (60) days from the Closing Date to comply with the
requirements of this clause (i) in respect of the Midwest Deposit Account;
provided, further, that no Control Agreement shall be required in respect of any
Specified Deposit Account.
 
(ii)           Borrowers will give Agent at least ten (10) Business Days’ prior
notice of any new Deposit Account, Securities Account or Commodity Account any
Borrower or any Subsidiary intend to establish prior to their opening same, and,
without limiting the generality of or contradicting anything set forth in
Section 2.8(A), if required by Agent, will prior to or concurrently with the
opening of same provide Agent with “control” (as defined in Articles 8 and/or 9
of the UCC with respect to each applicable item or type of Collateral) with
respect to such Deposit Account, Securities Account or Commodity Account,
including if applicable causing such Deposit Account, Securities Account or
Commodity Account to be subject to a Control Agreement in favor of Agent.
 
(iii)           Borrowers will cause copies of all bank statements with respect
to all accounts of every kind they have to be provided to Agent
contemporaneously with their being provided to Borrowers or Guarantors, as
applicable.
 
(iv)           Within two (2) Business Days after Borrowers’ receipt of a
request from Agent (which request may be made in writing, verbally or by
electronic communication), Borrowers will provide Agent with such other
information concerning Borrowers’ or  Guarantors’ Deposit Accounts as Agent may
from time to time reasonably request.
 
(v)           No later than sixty (60) days after the Closing Date, Midwest
shall have irrevocably closed each Specified Deposit Account.

 
-51-

--------------------------------------------------------------------------------

 
 
(N)           Registered Public Accounting Firm.  Within three (3) Business Days
of the resignation or termination of Borrowers’ current registered public
accounting firm, or any registered public accounting firm hereafter engaged by
Borrowers, Borrowers shall notify Agent in writing of such occurrence and the
reason(s) therefore.
 
(O)           Litigation.  Within three (3) Business Days after Borrower obtains
Knowledge of (1) the institution of any action, suit, proceeding, governmental
investigation or arbitration against or affecting any Borrower or any Subsidiary
or any property of any Borrower or any Subsidiary not previously disclosed by
Borrowers to Agent in writing or (2) any material development in any action,
suit, proceeding, governmental investigation or arbitration at any time pending
against or affecting Borrowers, or any of them or any Subsidiary or any property
of any Borrower or of any Subsidiary which, in the case of the preceding clauses
(1) or (2), is reasonably likely to have a Material Adverse Effect, Borrowers
will give written notice thereof to Agent and provide such other information as
may be reasonably available to them to enable Agent and its counsel to evaluate
such matter.
 
(P)           Other Information.  With reasonable promptness, Borrowers shall,
and shall cause their Subsidiaries to, deliver such other information and data
as may be available to and not legally prohibited from disclosure by Borrowers
and their Subsidiaries with respect to any Borrower or any Subsidiary, any of
the property or assets of any Borrower or any Subsidiary or the Collateral as
Agent may reasonably request from time to time.
 
5.2           Access to Accountants.  Borrowers, on behalf of themselves and
their Subsidiaries, hereby irrevocably authorize and request and instruct all
accountants and auditors employed by Borrowers and their Subsidiaries at any
time to exhibit and deliver to Agent upon Agent’s request copies of any of the
financial statements, trial balances or other accounting records or reports of
any sort of Borrowers and their Subsidiaries in the accountant’s or auditor’s
possession (other than work papers or other proprietary information of such
accountants or auditors), and to disclose to Agent any information such
accountants or auditors may have concerning the financial status and business
operations of Borrowers and their Subsidiaries.  Borrowers, on behalf of
themselves and their Subsidiaries, hereby authorize all Governmental Authorities
to furnish Agent with copies of any reports or examinations requested by Agent
relating to Borrowers and their Subsidiaries.  Notwithstanding the foregoing,
Agent will attempt to obtain such information or material directly from
Borrowers prior to requesting any such information from any such Governmental
Authorities.
 
5.3           Inspection.  Borrowers shall, and shall cause their Subsidiaries
to, at Borrowers’ cost and expense, permit Agent and any authorized
representatives designated by Agent (including without limitation an auditing
firm selected by Agent) to visit and inspect any of the properties, business
locations, Collateral locations and books and records of any Borrower or any
Subsidiary, including its financial and accounting records, and in conjunction
with such inspection, to audit Borrowers’ and/or any Subsidiary’s books and
records and make copies and take extracts therefrom, and to discuss its affairs,
finances and business with its officers and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably requested.
 

 
-52-

--------------------------------------------------------------------------------

 
 
5.4           Collateral Records.  Borrowers shall, and shall cause their
Subsidiaries to, keep full and accurate books and records relating to the
Collateral and, promptly after being requested by Agent, shall mark such books
and records to indicate Agent’s security interests in the Collateral.
 
5.5           Account Covenants; Verification.
 
(A)           Borrowers shall, and shall cause their Subsidiaries to, at their
own expense, use their best efforts to assure prompt payment of all amounts due
or to become due under their respective Accounts.  No discounts, credits or
allowances will be issued, granted or allowed by Borrowers and their
Subsidiaries to Account Debtors.  Borrowers will promptly notify Agent (i) in
the event that any customer(s) or Account Debtor(s) allege(s) any material
dispute or claim with respect to an Account or Accounts, (a) the face amount of
which, either singly or in the aggregate, exceeds five percent (5%) of the
aggregate face amount of all  of Borrowers’ or Guarantors’, as applicable,
Accounts then outstanding, or (b) which singly or in the aggregate, exceeds
seventy-five percent (75%) of all Accounts then outstanding from any such
customer or such Account Debtor; provided that such Accounts of such customer or
such Account Debtor represent more than two percent (2%) of the aggregate face
amount of all Borrowers’ or Guarantors’, as applicable, Accounts then
outstanding, and (ii) of any other circumstances known to any Borrowers and
their Subsidiaries that may impair, in any material respect, the validity or
collectibility of the Accounts so as to cause a Material Adverse Effect.  Agent
shall have the right, at any time or times hereafter, to verify the validity,
amount or any other matter relating to an Account, by mail, telephone or in
person.  After the occurrence and during the continuance of an Event of Default,
Borrowers shall not, and shall not permit their Subsidiaries to, without the
prior consent of Agent, adjust, settle or compromise the amount or payment of
any Account, or release wholly or partly any customer or obligor thereof, or
allow any credit or discount thereon.
 
(B)           In view of the nature of the Loan and the importance to the
Borrowers’ business and the functioning and integrity of the Loan, Borrowers
agree that, at Agent’s request, they will promptly cease (and will cause their
Subsidiaries to promptly cease) doing business with customers designated by
Agent as Persons who are not creditworthy or otherwise are incapable of having
their Accounts included as Eligible Accounts.
 
5.6           Corporate Existence
 
.  Borrowers shall, and shall cause their Subsidiaries to, at all times preserve
and keep in full force and effect its existence as a legal entity and all rights
and franchises material to its businesses.  Borrowers shall promptly notify
Agent of any change in the ownership or corporate structure of any Borrower or
any Subsidiary, provided that this requirement of notice shall not in any way or
under any circumstances be deemed to permit (and no such giving of notice shall
cure or otherwise prevent the occurrence of any Event of Default resulting from)
any such change in the ownership or corporate structure of any Borrower or any
Subsidiary that is otherwise prohibited or restricted hereunder or under any
other Loan Document.
 
5.7           Payment of Taxes.  Borrowers shall, and shall cause their
Subsidiaries to, pay all Taxes imposed upon them or any of their properties or
assets or with respect to any of their franchises, businesses, income or
property before any penalty accrues thereon provided that no such tax need be
paid if Borrowers and/or their Subsidiaries are Properly Contesting the same.

 
-53-

--------------------------------------------------------------------------------

 
 
5.8           Maintenance of Properties; Insurance.  Borrowers shall, and shall
cause their Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, normal wear and tear excepted, all properties used
in the businesses of Borrowers and their Subsidiaries and will make or cause to
be made all appropriate repairs, renewals and replacements thereof, and will
protect and preserve all material registered or registrable Intellectual
Property (now or hereafter existing).  Borrowers shall, and shall cause their
Subsidiaries to, maintain or cause to be maintained, with financially sound and
reputable insurers, public liability and property damage insurance with respect
to their businesses and properties against loss or damage of the kinds
customarily carried or maintained by corporations of established reputation
engaged in similar businesses and in amounts reasonably acceptable to
Agent.  Borrowers shall, and shall cause their Subsidiaries to, cause Agent to
be named as “lender’s loss payee” on all insurance policies relating to any
Collateral and as “additional insured” under all liability policies, in each
case pursuant to appropriate endorsements in form and substance reasonably
satisfactory to Agent and shall collaterally assign to Agent as security for the
payment of the Obligations all business interruption insurance of Borrowers and
their Subsidiaries.  Unless otherwise agreed to in writing by Agent in its sole
and absolute discretion, any Net Cash Proceeds received from any policies of
insurance relating to any Casualty Event relating to the Collateral or any other
assets and properties of Borrowers and their Subsidiaries shall be applied in
accordance with Section 2.6(A) in the absence of an Event of Default or Section
7.3 upon the occurrence and during the continuance of an Event of Default.
 
5.9           Compliance with Laws.  Borrowers shall, and shall cause their
Subsidiaries to, comply in all material respects with the requirements of all
applicable Laws, including all such applicable Laws as now in effect and which
may be imposed in the future in all jurisdictions in which Borrowers and their
Subsidiaries are now doing business or may hereafter be doing
business.  SecureAlert shall file all reports, filings and information with the
Securities and Exchange Commission as required by the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, and any rules
regulations promulgated thereunder.
 
5.10           Further Assurances.  Without limiting the generality of or
contradicting anything set forth in Section 2.8(A), Borrowers shall, and shall
cause their Subsidiaries to, from time to time, execute such guaranties,
financing or continuation statements, security agreements, reports and other
documents or deliver to Agent such instruments, certificates of title or other
documents as Agent at any time may reasonably request to evidence, perfect or
otherwise implement the guaranties and security for repayment of the Obligations
provided for in the Loan Documents.  At Agent’s request, Borrowers shall, and
shall cause their Subsidiaries to, cause any wholly-owned or substantially
wholly-owned Subsidiaries of any Borrower or any Subsidiary promptly to guaranty
the Obligations and to grant to Agent security interests in the personal
property of such Subsidiary to secure the Obligations (it being acknowledged
that the creation of Subsidiaries is restricted by Section 6.9).

5.11           Collateral Locations.  Borrowers shall, and shall cause their
Subsidiaries to, keep the Collateral (other than Collateral consisting of
Tracking Units which are subject to Lease Agreements which are then in full
force and effect, and in-transit Collateral) at the locations specified on
Schedule 4.7 (or any location of which Borrowers have given written notice to
Agent in accordance with either Section 5.1(L) or Section 6.4 since the last
time Borrowers shall have delivered to Agent Schedule 4.7 or any update
thereto).

 
-54-

--------------------------------------------------------------------------------

 
 
5.12           Landlords and Bailees.  If any Collateral is at any time in the
possession or control of any landlord, warehouseman, consignee, bailee or any of
Borrowers’ or Guarantors’ agents or processors, Borrowers shall, upon the
request of Agent, notify such landlord, warehouseman, bailee, agent or processor
of the security interests in favor of Agent created hereby, shall instruct such
Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions and shall cause such Person to execute an access and waiver
agreement acceptable to Agent.
 
5.13           Use of Proceeds and Margin Security.  Borrowers shall, and shall
cause their Subsidiaries to, use the proceeds of all Loans for proper business
purposes in accordance with Section 2.3 consistent with all applicable laws,
statutes, rules and regulations.  No portion of the proceeds of any Loan shall
be used by any Borrower or any Subsidiary for the purpose of purchasing or
carrying of margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time, or in
any manner that might cause the borrowing or the application of such proceeds to
violate Regulation T or X of the Board of Governors of the Federal Reserve
System as in effect from time to time, or any other regulation of the Board of
Governors of the Federal Reserve System as in effect from time to time, or to
violate the Exchange Act.
 
5.14           Revisions or Updates to Schedules.  Should any of the information
or disclosures provided on any of the Schedules originally attached hereto
become outdated or incorrect in any material respect, Borrowers shall deliver to
Agent, along with the Officer’s Certificate to be delivered under Section
5.1(E), such revisions or updates to such Schedule(s) as may be necessary or
appropriate to update or correct such Schedule(s); provided that no such
revisions or updates to any Schedule(s) shall be deemed to have amended,
modified or superseded such Schedule(s) as originally attached hereto, or to
have cured any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule(s), unless and until Agent, in
the exercise of its reasonable judgment, shall have accepted in writing such
revisions or updates to such Schedule(s).  Without limiting the generality of
the foregoing or of Section 5.1(E), each representation and warranty contained
in this Agreement and the other Loan Documents shall be continuous in nature and
shall remain accurate, complete and not misleading in all material respects at
all times during the term of this Agreement, except for revisions or updates to
any Schedule(s) approved by Agent pursuant to the preceding sentence and such
changes in the circumstances of Borrowers and their Subsidiaries that are
expressly permitted under this Agreement.
 
5.15           Accuracy of Information.  All written information, reports,
statements and other papers and data furnished to Agent, whether pursuant to
this Section 5 or any other provision of this Agreement or of any other Loan
Document, shall be, at the time the same is so furnished, complete and correct
in all material respects (subject to the provisions regarding Pro Forma
financial statements and Projections set forth in Section 4.3(C)) to the extent
necessary to give Agent true and accurate knowledge of the subject matter
thereof, and shall not contain any untrue statement of a material fact or omit
any material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made.
 

 
-55-

--------------------------------------------------------------------------------

 
 
5.16           Delivery and Control of Certain Collateral; Requirements to Give
Notice of Future Acquisition of Certain Collateral.  Without limiting the
generality of or contradicting anything set forth in Section 2.8(A) or Section
2.7(D), Borrowers hereby represent, warrant and covenant as follows:
 
(A)           Schedule 5.16(A) sets forth all of the Investment Property,
Securities (both Certificated Securities and Uncertificated Securities),
Securities Entitlements, Financial Assets and Commodity Contracts (other than
any Securities Accounts or Commodities Accounts (and any Securities, Securities
Entitlements, Financial Assets and Commodity Contracts held therein) disclosed
pursuant to Sections 5.1(M) and any Capital Stock of any Subsidiary disclosed
pursuant to Section 4.1(C)) owned by any Borrower or Guarantor.  Borrowers shall
hereafter give prompt written notice to Agent of the future acquisition by any
Borrower or Guarantor of any such Investment Property, Securities, Securities
Entitlements, Financial Assets and Commodity Contracts.  Upon request of Agent,
and in any event upon the occurrence of any Event of Default, each Borrower
shall provide, and shall cause each  Guarantor to provide, Agent with “control”
(as defined in Article 9 and/or Article 8 (as applicable) of the UCC) of all
such Investment Property, Securities, Securities Entitlements, Financial Assets
and Commodity Contracts.
 
(B)           Schedule 5.16(B) sets forth all of the letters of credit with an
amount available for future drawing thereunder as of the date hereof of at least
$100,000 on which any Borrower or Guarantor is the beneficiary and which give
rise to Letter-of-Credit Rights owned by such Borrower or Guarantor, and
Borrowers shall hereafter give (or shall cause the applicable Guarantor to give)
prompt written notice to Agent of the future acquisition by any Borrower or
Guarantor of any such Letter-of-Credit Rights and/or any Borrower or Guarantor
being named beneficiary of or otherwise receiving any such letter of
credit.  Upon request of Agent, and in any event upon the occurrence of any
Event of Default, Borrowers shall deliver to Agent all such letters of credit on
which any Borrower or Guarantor is the beneficiary and which give rise to such
Letter-of-Credit Rights owned by such Borrower or Guarantor, as applicable, in
each case duly endorsed and accompanied by duly executed instruments of transfer
or assignment, all in form and substance satisfactory to Agent and also shall
take any and all other actions as may be necessary or desirable, or that Agent
may request, from time to time, to cause Agent to obtain exclusive “control” (as
defined in Article 9 of the UCC) of any such letters of credit and related
Letter-of-Credit Rights in a manner acceptable to Agent.
 
(C)           Schedule 5.16(C) sets forth all of the Commercial Tort Claims in
which any Borrower or Guarantor has any rights or interest on the date hereof,
including descriptions of the events and circumstances giving rise to each such
Commercial Tort Claim and the dates such events and circumstances occurred, the
potential defendants with respect each such Commercial Tort Claim and any court
proceedings that have been instituted with respect to each such Commercial Tort
Claim.  Borrowers shall promptly give written notice to Agent upon any Borrower
becoming aware that it or any Guarantor has any rights or interests in any
Commercial Tort Claim, which such notice shall include all of the information
with respect to such Commercial Tort Claim that would have been required to be
provided on Schedule 5.16(C), and each Borrower shall, and shall cause any
applicable Guarantor to, with respect to any such Commercial Tort Claim, execute
and deliver to Agent such documents as Agent shall request to perfect, preserve
or protect the Liens, rights and remedies of Agent with respect to any such
Commercial Tort Claim.
 

 
-56-

--------------------------------------------------------------------------------

 
 
(D)           Upon request of Agent, Borrowers shall promptly deliver, and shall
cause each Guarantor to promptly deliver, to Agent any and all certificates of
title, applications for title or similar evidence of ownership of all tangible
Collateral which, under the provisions of Article 9 as in effect in any
applicable state, is a type of asset with respect to which such a certificate of
title or other similar evidence of ownership is issued and with respect to which
perfection of any Lien therein must be accomplished by notation of such Lien and
the holder thereof on such certificate of title or other similar evidence of
ownership, and Borrowers shall cause Agent to be named as lienholder on any such
certificate of title or other evidence of ownership.
 
5.17           Chattel Paper.  Within ten (10) Business Days after the end of
each fiscal quarter of Borrowers, Borrowers will deliver to Agent the originals
of Tangible Chattel Paper for Borrowers’ ten (10) largest monitoring services
accounts based on revenue received during such fiscal quarter of Borrowers, such
that Agent shall at all times have possession of the original Tangible Chattel
Paper for Borrowers’ ten (10) largest monitoring services accounts.  Agent, in
its sole discretion, may, but shall not be required to, return to Borrowers the
original of any Tangible Chattel Paper delivered pursuant to this Section 5.17
that ceases to be included in Borrowers’ ten (10) largest monitoring services
accounts.  If requested by Borrowers, Agent shall return to Borrowers the
original of any Tangible Chattel Paper delivered to Agent pursuant to this
Section 5.17 for the purpose of facilitating any amendment, modification,
restatement or replacement of such Tangible Chattel Paper, provided that
Borrowers shall promptly deliver to Agent the original Tangible Chattel Paper as
amended, modified, restated or replaced if the same continues to be one of
Borrowers’ ten (10) largest monitoring services accounts.  Upon the occurrence
of an Event of Default, Borrowers shall deliver to Agent the originals of all
Tangible Chattel Paper.
 
5.18           Post-Closing Obligations.  Borrowers shall perform each of the
obligations contained in the Post Closing Letter, as soon as possible, but in
any event prior to the applicable dates set forth in the Post Closing Letter (or
such later dates as may be agreed to by Agent in its sole discretion).
 
SECTION 6  NEGATIVE COVENANTS
 
To induce each Finance Party to enter into this Agreement, each Borrower hereby
covenants and agrees that until indefeasible payment in full in cash and
performance in full of all Obligations and the termination of the Loan and this
Agreement, no Borrower shall and no Borrower shall permit any of their
Subsidiaries to, violate any of the covenants in this Section 6 applicable to
such Person.
 

 
-57-

--------------------------------------------------------------------------------

 

6.1           Indebtedness.  No Borrower shall, or shall permit any Subsidiary
to, directly or indirectly create, incur, assume, guaranty, or otherwise become
or remain directly or indirectly liable, on a fixed or contingent basis, with
respect to any Indebtedness except: (a) the Obligations; (b) Indebtedness
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capitalized Lease Obligations; provided that (1) such
Indebtedness is initially incurred prior to or within twenty (20) days after
such acquisition or the completion of such construction or improvement and (2)
the aggregate outstanding principal amount of all Indebtedness permitted under
this clause (b) shall not at any time exceed $10,000,000; (c) Indebtedness
existing as of the date hereof and set forth on Schedule 6.1; (d) Indebtedness
consisting of trade payables (other than trade payables set forth on Schedule
6.1) incurred in the ordinary course of business, due and payable on terms
extended in the ordinary course of business, provided (i) such Indebtedness is
unsecured, (ii) such Indebtedness is not evidenced by a promissory note and
(iii) the aggregate principal amount of such Indebtedness which is past due at
any time outstanding does not exceed two percent (2%) of the Maximum Credit
Amount; (e) any Indebtedness consisting of guaranty obligations permitted by
Section 6.2; (f) Permitted Subordinated Debt; and (g) unsecured indebtedness of
one or more Borrowers to other Borrowers.
 
6.2           Guaranties.  Except as set forth on Schedule 6.2 and except for
the guaranties and endorsements of Instruments or items of payment for
collection in the ordinary course of business, no Borrower shall, or shall
permit any Subsidiary to, guaranty, endorse, or otherwise in any way become or
be responsible for any obligations of any other Person, whether directly or
indirectly, by agreement to purchase the Indebtedness of any other Person or
through the purchase of goods, supplies or services, or maintenance of working
capital or other balance sheet covenants or other financial conditions, or by
way of stock purchase, capital contribution, advance or loan for the purpose of
paying or discharging any indebtedness or obligation of such other Person or
otherwise, other than, following not less than five (5) Business Days written
notice to Agent, unsecured guarantees by one or more Borrowers of the
Indebtedness or obligations of another Borrower to the extent such Indebtedness
or obligations are permitted and/or not prohibited hereunder.
 
6.3           Transfers, Liens and Related Matters.
 
(A)           Transfers.  No Borrower shall, or shall permit any Subsidiary to,
make any Asset Distribution, or grant any option with respect to any of the
Collateral or other assets, except for Permitted Dispositions.
 
(B)           Liens.  Except for Permitted Encumbrances, no Borrower shall, or
shall permit any Subsidiary to, directly or indirectly create, incur or assume
(or agree to create, incur or assume) or permit to exist any Lien on or with
respect to any of the Collateral or other assets or any proceeds, income or
profits therefrom.
 
(C)           No Pledge Restrictions.  No Borrower shall, or shall permit any
Subsidiary to, enter into or assume any agreement (other than the Loan
Documents) restricting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.
 

 
-58-

--------------------------------------------------------------------------------

 

(D)           Restricted Payments.  No Borrower shall, or shall permit any
Subsidiary to, directly or indirectly declare, order, pay, make or set apart any
sum for any Restricted Payment, except (i) a Restricted Payment consisting of
the distribution of shares of the Capital Stock of SecureAlert, and (ii) as
otherwise expressly permitted in this Agreement or any other Loan Document.
 
6.4           Restriction on Fundamental Changes.  No Borrower shall, or shall
permit any Subsidiary to: (a) undergo a Change of Control, (b) acquire by
purchase or otherwise all or any material portion of the assets of, or Capital
Stock or other evidence of beneficial ownership, of any Person or any business
or division of any Person, (c) merge into or consolidate with any other Person
or (d) create any new classes of Capital Stock, except that, so long as
Borrowers shall have given at least thirty (30) days prior written notice to
Agent of any of the following events and have executed all documents and
agreements (including supplemental powers of attorney) and taken such other
additional actions as Agent may request in order to protect and continue Agent’s
rights and perfection with respect to this Agreement and the other Loan
Documents, the Collateral and the liens and security interests in the Collateral
created herein and therein, then: (i) any Subsidiary of any Borrower or may
merge into or consolidate with any wholly-owned Subsidiary of any Borrower; (ii)
any Subsidiary of any Borrower may merge into or consolidate with any Borrower,
so long as such Borrower is the surviving entity of such merger or
consolidation, and (iii) any Borrower (other than SecureAlert) may merge into or
consolidate with any other Borrower, provided that in any merger between any
Borrower and another Borrower, the surviving entity does not (A) change its
legal name as reflected in its articles or certificate of incorporation,
organization or formation and/or as reflected on the records of its jurisdiction
of incorporation, (B) change its jurisdiction of organization and/or become
organized under the laws of any other jurisdiction, (C) change its entity
organization number as issued by its jurisdiction of organization, or (D) change
its chief executive office and principal place of business.
 
6.5           Transactions with Affiliates.  Except as disclosed on Schedule
6.5, no Borrower shall, or shall permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale or exchange of property or the rendering of any service) with any
Affiliate or with any officer, director or employee of any Borrower or
Subsidiary, except for (subject to Section 6.16) transactions in the ordinary
course of and pursuant to the reasonable requirements of the businesses of
Borrowers and their Subsidiaries and upon fair and reasonable terms which are
fully disclosed in advance to Agent and which are no less favorable to Borrowers
and their Subsidiaries than they would obtain in a comparable arm’s length
transaction with an unaffiliated Person.
 
6.6           Environmental Liabilities.  Without limiting the generality of
Section 5.9 or the representations and warranties of Section 4.15, no Borrower
shall, or shall permit its Subsidiaries to:  (a)  violate in any respect any
applicable Environmental Law; (b) dispose of any Hazardous Materials (except in
accordance with applicable Environmental Law) into, onto or from, any real
property owned, leased or operated by Borrowers and their Subsidiaries; or (c)
permit any Lien imposed pursuant to any Environmental Law to be imposed or to
remain on any real property owned, leased or operated by Borrowers  and their
Subsidiaries.
 

 
-59-

--------------------------------------------------------------------------------

 

6.7           Conduct of Business.  No Borrower shall, nor shall permit any
Subsidiary to, (i) engage in any business other than businesses of the type
engaged in by Borrowers and their Subsidiaries on the Closing Date (after giving
effect to the Transactions) and any businesses reasonably related thereto.
 
6.8           Compliance with ERISA.  Borrowers shall not, and shall not permit
their Subsidiaries or any other member of the ERISA Affiliate Group to,
establish any new Employee Benefit Plan or amend any existing Employee Benefit
Plan after the Closing Date if the liability or increased liability resulting
from such establishment or amendment could reasonably be expected to have a
Material Adverse Effect.  Borrowers and their Subsidiaries shall establish,
maintain and operate each Employee Benefit Plan in compliance in all material
respects with the provisions of ERISA, the IRC and all other applicable laws and
the regulations and interpretations thereof.  No Foreign Subsidiary of any
Borrower shall establish any employee pension plan or employee benefit and/or
welfare plans or amend any existing employee pension plan or employee benefit
and/or welfare plans if the liability or increased liability resulting from such
establishment or amendment could reasonably be expected to have a Material
Adverse Effect, and each Foreign Subsidiary shall establish maintain and operate
each employee pension plan or employee benefit and/or welfare plans in
compliance in all material respects with all applicable provisions of all laws,
and all regulations and interpretations thereof, of all applicable foreign
government(s) (whether of any foreign national government or any agency or
instrumentality of or province, county, district, department, subdivision or
local unit of any such foreign national government) regarding such employee
pension plans or employee benefit and welfare plans with respect to each
employee pension plan or employee benefit and/or welfare plans maintained by
such Foreign Subsidiary.
 
6.9           Subsidiaries.  Borrowers shall not, and shall not permit their
Subsidiaries to, establish or create any Subsidiaries after the Closing Date
unless (i) the Required Lenders grant their prior written consent thereto; (ii)
Borrowers shall have given Agent not less than twenty (20) days’ prior written
notice of the proposed establishment, creation or acquisition which notice shall
include, in reasonable detail, a description of the proposed transaction
including all relevant financial information; (iii) such Subsidiary conducts
substantially the same business as is being conducted by Borrowers and their
Subsidiaries, (iv) such transaction otherwise complies with the provisions of
this Agreement; (v) no Event of Default shall have occurred and remain
outstanding at the time such transaction occurs, or would occur after giving
effect to such transaction; (vi) such Subsidiary shall have bound itself as a
party to this Agreement, as a Borrower on such terms and conditions as the
Required Lenders may reasonably require; and (vii) such Subsidiary shall have
granted to Agent, and Agent shall have perfected, a first priority lien on, and
security interest in, all of its personal property (if so requested by Agent),
subject to Permitted Encumbrances.
 
6.10           Fiscal Year.  No Borrower shall, or shall permit any Subsidiary
to, change its fiscal year or adopt a fiscal year other than the Fiscal Year for
tax or accounting purposes.
 
6.11           Press Release; Public Offering Materials.  No Borrower shall, or
shall permit any Subsidiary to, disclose the name of any Finance Party in any
press release or in any prospectus, proxy statement or other materials filed
with any governmental entity relating to a public offering of the Capital Stock
of any Borrower, except as may be required by Law or with such Finance Party’s
prior written approval.
 

 
-60-

--------------------------------------------------------------------------------

 
 
6.12           Payments on and Amendments to Subordinated Debt.  No Borrower
shall, nor shall any Borrower permit any Subsidiary to, make any payment on all
or part of any Subordinated Debt or any other Indebtedness subordinated to the
Obligations other than in strict compliance with the applicable written
subordination agreement. The Borrowers shall not amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
if such modification (a) increases the principal of such Subordinated Debt, or
increases any required payment of principal or interest; (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (c) shortens the final
maturity date or otherwise accelerates amortization, (d) increases the interest
rate, (e) increases or adds any fees or charges, (f) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Borrower, or that is otherwise
materially adverse to any Borrower or any Finance Party, (g) results in the
Obligations not being fully benefited by the subordination provisions thereof or
(h) otherwise modifies such Subordinated Debt in a manner that requires Agent’s
consent under the terms and provisions of the applicable subordination
agreement.
 
6.13           Organizational Documents.  No Borrower shall, or shall permit any
Subsidiary to, amend or otherwise modify their Organizational Documents in a
manner which could impact the Finance Parties’ rights under the Loan Documents
and/or with respect to any Loan Party or any of the Collateral, and no Borrower
shall, nor shall permit any Subsidiary to, enter into any new shareholder’s
agreement or similar agreement after the date hereof (and Borrowers represent
and warrant that true, complete and correct copies of such Organization
Documents as in effect as of the date hereof complete with all amendments have
been delivered to Agent as of the date hereof).
 
6.14           No Impairment of Restricted Payments.  No Borrower shall, or
shall permit any Subsidiary to, directly or indirectly enter into or become
bound by any agreement, instrument, indenture or other obligation (other than
this Agreement and the other Loan Documents) which could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
making of any Restricted Payment by any Borrower or any Subsidiary.
 
6.15           Advances, Loans or Investments.  Except for those Permitted
Investments listed on Schedule 6.15 and as otherwise expressly permitted
hereunder, no Borrower shall, or shall permit any Subsidiary to, make advances
or loans to, or any investment in any Person or any business division of any
Person; provided, however, that Borrowers may (a) make expense advances to their
employees in the ordinary course of business and (b) make loans to officers or
employees so long as the aggregate outstanding amount of all such loans does not
exceed $100,000 at any one time.
 
6.16           Management or Consulting Fees.  No Borrower shall, or shall
permit any Subsidiary to, pay any management, consulting or other similar fees
to any Affiliate except for management fees as set forth on Schedule 6.16 or
otherwise with the prior written consent of the Required Lenders, provided that
no Default or Event of Default shall have occurred and remain outstanding at the
time of such payment or would occur after giving effect to such payment.
 

 
-61-

--------------------------------------------------------------------------------

 

6.17           Hedging Agreements.  No Borrower shall be a party to or enter
into any Hedging Agreement.
 
6.18           Financial Covenants.
 
(A)           Borrowers shall not permit their operating income as reported in
SecureAlert’s quarterly financial statements as filed with the SEC for the
fiscal quarter ending December 31, 2011 to be less than $100,000.
 
(B)           Borrowers shall not permit their operating income as reported in
SecureAlert’s quarterly financial statements as filed with the SEC for the
fiscal quarter ending March 31, 2012 to be less than $250,000.
 
(C)           Borrowers shall not permit their operating income as reported in
SecureAlert’s quarterly financial statements as filed with the SEC for the
fiscal quarter ending June 30, 2012 to be less than $400,000.
 
(D)           Borrowers shall not permit their operating income as reported in
SecureAlert’s quarterly financial statements as filed with the SEC for the
fiscal quarter ending September 30, 2012, and each fiscal quarter thereafter to
be less than $500,000.
 
For purposes of this Section 6.18, operating income shall not include any
deduction made or required to be made pursuant to GAAP for impairment of
goodwill, equipment or inventory.  Notwithstanding anything in this Agreement to
the contrary, if Borrowers fail to achieve any of the financial covenants set
forth in this Section 6.18 by $50,000 or less in any fiscal quarter (the
“shortfall amount”), Borrowers shall not be in default hereunder provided
Borrowers exceed the financial covenant for the following fiscal quarter by not
less than the shortfall amount.
 
6.19           Payments on Contracts.  No Borrower shall, or shall permit any
Subsidiary to, enter into any contract (or agree to alter or modify the payment
instructions in any contract) unless the payment instructions in such contract
direct that all payments are to be made into a Deposit Account that is subject
to a Control Agreement pursuant to Section 5.1(M); provided, however, (a) the
foregoing shall not apply to the Midwest Deposit Account until sixty (60) days
following the Closing Date, and (b) if any contract with a foreign government
(or any agency thereof) requires that payments be made into a Deposit Account
maintained in such foreign country, Borrower shall not be in breach of the
covenant contained in this Section 6.19 if Borrower directs that all funds in
such foreign Deposit Account be transferred to a Deposit Account subject to a
Control Agreement promptly (but no more than five (5) Business Days) after such
funds become available for transfer.
 
6.19           Real Estate Acquisitions.  No Borrower shall, or shall permit any
Subsidiary to, acquire, or enter into any contract to acquire, fee or similar
title to any real property after the Closing Date without the prior written
consent of Agent.  Nothing herein shall be construed as prohibiting any Borrower
or Subsidiary from entering into leases for real property in the ordinary course
of such Borrower’s or Subsidiary’s business as presently conducted.
 

 
-62-

--------------------------------------------------------------------------------

 

SECTION 7  DEFAULTS, RIGHTS AND REMEDIES
 
7.1           Event of Default.  “Event of Default” means the occurrence or
existence of any one or more of the following:
 
(A)           Payment.  Failure to make payment of any of the Obligations within
ten (10) days after the same becomes due; or
 
(B)           Default in Other Agreements.  With respect to any Subordinated
Debt or any other Indebtedness of any Borrower or any Subsidiary: (1) failure of
any Borrower or any Subsidiary to pay when due (or within any applicable grace
period) any principal, interest, fees or other obligations on any such
Indebtedness, or (2) default by any Borrower under any agreement or agreements
evidencing any such Indebtedness or pursuant to which such Indebtedness was
issued or governed, if the effect of such default is to enable the holder of
such Indebtedness to accelerate the payment of such Person’s obligations which
are the subject thereof prior to the maturity date thereof or prior to the
regularly-scheduled date of payment thereof, and such default continues beyond
any applicable grace or cure period (whether or not the holder of such
Indebtedness actually accelerates such payment); or
 
(C)           Breach of Reporting Covenants.  Borrower defaults in the timely
observance or performance of any of the financial, management and other
reporting obligations and covenants contained in Sections 5.1(A) (“Monthly
Financials”), 5.1(B) (“Quarterly Financials”), 5.1(C) (“Year-End Financials”),
5.1(E) (“Management Report”), or 5.1(G) (“Tax Returns”) and such default has not
been cured within thirty (30) days after the date such financial, management or
other reports became due; provided, however, if such default occurs prior to the
date that is sixty (60) days after the Closing Date (the “Grace Period End
Date”), Borrower shall have until the date that is thirty (30) days after the
Grace Period End Date to cure such default; or
 
(D)           Breach of Warranty.  Any representation, warranty, certification
or other statement made by any Borrower or any Guarantor in this Agreement or
any other Loan Document or in any statement or certificate (including any
financial statement or collateral report) at any time given by such Person in
writing pursuant to or in connection with any Loan Document is false or
misleading in any material respect on the date made or reaffirmed; or
 
(E)           Breach of Other Covenants.  Any Borrower or Guarantor defaults in
the performance of or compliance with any term, provision, covenant or agreement
contained in this Agreement or in any other Loan Document, other than a matter
constituting a separate Event of Default described in any other subsection of
this Section 7.1, and if such default is capable of remedy, the continuance of
the same without cure for a period of thirty (30) days after notice thereof is
given to the applicable Loan Party or such Loan Party obtains Knowledge thereof
(or, with respect to any such default that occurs prior to the Grace Period End
Date, the continuance of the same without cure for thirty (30) days after the
Grace Period End Date), unless a shorter period time is provided for in the
document giving rise to such default; provided, however, if the default is of a
nature that cannot be cured by the payment of money, the applicable Loan Party
shall have a reasonable period of time to cure the default, but not longer than
ninety (90) days from the date notice of default is first given, provided:  (i)
within thirty (30) days after the date notice is given, the applicable Loan
Party commits to Agent in writing that it will cure the default and describes
the actions it intends to take to do so, (ii) such Loan Party promptly commences
and diligently pursues all appropriate actions to cure the default, and (iii)
during the period in which such Loan Party is attempting to cure the default,
the value of the Collateral, the lien and security interests of Agent therein,
the rights and remedies of the Finance Parties, and the likelihood of the timely
repayment of the obligations owed to the Finance Parties under the Loan
Documents shall not be materially adversely affected or impaired; or
 

 
-63-

--------------------------------------------------------------------------------

 
 
(F)           Involuntary Bankruptcy; Appointment of Receiver, etc.  (1) A court
enters a decree or order for relief with respect to any Borrower, any Subsidiary
or any Guarantor or any of their respective properties in an involuntary case
under the Bankruptcy Code or any applicable other bankruptcy, receivership,
insolvency or similar Law now or hereafter in effect, or (2) a decree or order
of a court for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower or any Guarantor,
or over all or a substantial part of their respective property, is entered
(whether or not such appointment is of a temporary nature), or (3)  an
involuntary case is commenced against any Borrower, any Subsidiary or any
Guarantor, under the Bankruptcy Code or any other applicable bankruptcy,
receivership, insolvency or similar Law now or hereafter in effect and such case
is not dismissed or discharged within sixty (60) days; or
 
(G)           Voluntary Bankruptcy; Appointment of Receiver, etc.  (1) An order
for relief is entered with respect to any Borrower, any Subsidiary or any
Guarantor or any of their respective properties in, or any Borrower, any
Subsidiary or any Guarantor commences a voluntary case under, under the
Bankruptcy Code or any applicable other bankruptcy, receivership, insolvency or
similar Law now or hereafter in effect, or (2) any Borrower, any Subsidiary or
any Guarantor consents to the entry of an order for relief in an involuntary
case or to the conversion of an involuntary case to a voluntary case under a
under the Bankruptcy Code or any applicable other bankruptcy, receivership,
insolvency or similar Law now or hereafter in effect or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property, or (3) any Borrower, any
Subsidiary or any Guarantor makes any assignment for the benefit of creditors,
or (4) any Borrower, any Subsidiary or any Guarantor shall admit in writing the
present or prospective inability to pay such Person or Person’s debts as they
become due or (5) the Board, member(s), manager(s) or partner(s) of such
Borrower, any Subsidiary or any Guarantor adopt any resolution or otherwise
authorizes action to approve any of the actions referred to in this Section
7.1(G); or
 
(H)           Liens.  Liens, levies, attachments, executions or assessments (or
any of them) are issued with respect to, attaches to or filed or recorded with
respect to or otherwise imposed upon all or any part of the Collateral or the
assets of any Borrower, any Subsidiary or any Guarantor (other than Permitted
Encumbrances) which in the aggregate exceeds Two Hundred Fifty Thousand Dollars
($250,000) and such lien, levy or assessment is not stayed, vacated, paid or
discharged within ten (10) days after Borrower obtains Knowledge thereof; or
 
 
-64-

--------------------------------------------------------------------------------

 
 
(I)           Judgments.  Any money judgment involving (1) an amount in any
individual case in excess of Two Hundred Fifty Thousand Dollars ($250,000) or
(2) an amount in the aggregate at any time in excess of Five Hundred Thousand
Dollars ($500,000) (in either case not adequately covered by insurance as to
which the insurance company has acknowledged coverage or undertaken the defense
thereof subject only to customary reservation of rights) is entered or filed
against any Borrower, any Subsidiary or any Guarantor or any of their respective
assets and remains unsatisfied, undischarged, unvacated, unbonded or unstayed
for a period of thirty (30) days after Borrower obtains Knowledge thereof, or in
any event later than five (5) days prior to the date of any proposed sale
thereunder; or
 
(J)           Dissolution.  Any order, judgment or decree is entered against any
Borrower or any Subsidiary decreeing the dissolution or split up of such Person,
or any Borrower or voluntarily commences a liquidation, dissolution or ceases to
operate its business; or
 
(K)           Injunction.  Any Borrower or any Subsidiary is enjoined,
restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business and such order continues for more than thirty (30) days; or
 
(L)           Invalidity of Loan Documents.  Any of the Loan Documents for any
reason ceases to be in full force and effect (except pursuant to the express
terms thereof) or is declared to be null and void, or any Borrower or Guarantor
denies that it has any further liability under any Loan Documents to which it is
party, or gives notice to such effect, or any Guarantor who is a natural Person
shall die; or
 
(M)           Failure of Security.  Agent does not have or ceases to have a
valid and perfected first priority security interest in any of the Collateral
(subject to Permitted Encumbrances); or
 
(N)           Licenses and Permits.  The loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by any
Borrower or any Subsidiary (specifically including any such permit or license
listed on Schedule 4.19), if such loss, suspension, revocation or failure to
renew could reasonably be expected to have a Material Adverse Effect;
 
(O)           Forfeiture.  There is filed against any Borrower, any Subsidiary,
or any Guarantor any civil or criminal action, suit or proceeding under any
federal or state racketeering statute (including, without limitation, the
Racketeer Influenced and Corrupt Organization Act of 1970), or any civil or
criminal action, suit or proceeding under any other applicable Law that, Agent
determines in its commercially reasonable judgment is reasonably likely to
result in a judgment (if applicable) against such Borrower, Subsidiary or
Guarantor and the confiscation or forfeiture of any material portion of the
Collateral or other material assets of such Person, or any other criminal
action, suit or proceeding under any other applicable criminal Law, and such
action, suit or proceeding is not dismissed within one hundred twenty (120) days
in the case of any Person; or
 
 
-65-

--------------------------------------------------------------------------------

 

(P)           Material Adverse Change.  Any event, development or condition
shall have occurred which has had or is reasonably expected to have a Material
Adverse Effect.
 
7.2           Acceleration.  Upon the occurrence of any Event of Default
described in the foregoing Sections 7.1(F) or 7.1(G), all Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Loan Parties.  Upon the occurrence of any other Event of Default
and during the continuance thereof, the Required Lenders (or the Agent upon
instructions from the Required Lenders) may declare all Obligations to be
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the Loan
Parties.
7.3           Application of Proceeds.  From and during the continuance of any
Event of Default, any monies or property actually received by Agent or any
Lender pursuant to this Agreement or any other Loan Document, the exercise of
any rights or remedies under any Loan Document or any other agreement with any
Loan Party which secures any of the Obligations, shall be applied in the
following order:
 
(A)           First, to payment of the reasonable expenses, liabilities, losses,
costs, duties, fees, charges or other moneys whatsoever (together with interest
payable thereon) as may have been paid or incurred in, about or incidental to
any sale or other realization of Collateral, including reasonable compensation
to Agent and its agents and counsel, and to the payment of any unreimbursed
reasonable expenses and indemnities for which any Finance Party is to be
reimbursed pursuant to this Agreement or any other Loan Document;
 
(B)           Second, to the payment of accrued but unpaid fees owing to any
Finance Party under this Agreement;
 
(C)           Third, to the payment of accrued but unpaid interest under this
Agreement;
 
(D)           Fourth, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of principal and
all other Obligations under this Agreement;
 
(E)           Fifth, any excess after payment in full of all Obligations shall
be paid to Borrower or any other Loan Party as appropriate or to such other
Person who may be lawfully entitled to receive such excess.
 
7.4           Remedies.  In addition to the rights and remedies of acceleration
provided for in Section 7.2 above, upon the occurrence and during the
continuance of any Event of Default, the Finance Parties may exercise against
Borrowers, their Subsidiaries and all Guarantors, and their respective
properties and assets including the Collateral, any and all rights and remedies
available to the Finance Parties under this Agreement, the other Loan Documents,
under any applicable Law or in equity, and may exercise such rights and remedies
in any order, against any one or more such Persons and/or their respective
properties and assets and after any delay all as the Finance Parties may elect
in their sole and absolute discretion.  Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of any Event of
Default, in addition to and not in limitation of any rights or remedies
available to the Finance Parties under this Agreement and any other Loan
Documents (including any Guarantor Security Documents), under any applicable Law
or in equity, Agent may exercise in respect of the Collateral all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral) and may also (a) notify any or all Account
Debtors on the Accounts to make all payments directly to Agent; (b) give notice
to any bank or financial institution under any Control Agreement that Agent is
exercising sole control over any Deposit Accounts subject to such Control
Agreement, and thereafter give instructions and take other actions with respect
to the Collateral subject to such Control Agreement (it being understood and
agreed that such notice of sole control or other instruction may only be sent by
Agent after the occurrence of an Event of Default and during the continuance
thereof); (c) require each Borrower to, and each Borrower hereby agrees that it
will, and will cause that each of its Subsidiaries will, at its expense and upon
request of Agent forthwith, assemble all or part of the Collateral as directed
by Agent and make it available to Agent at a place to be designated by Agent
which is reasonably convenient to both parties; (d) without notice or demand or
legal process, enter upon any premises of any Borrower or Guarantor and take
possession of the Collateral; and (e) without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at such time or times, for cash, on credit or for future delivery,
and at such price or prices and upon such other terms as Agent may deem
commercially reasonable.  Each Borrower agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ written notice to such
Borrower or Guarantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable
notification.  At any sale of the Collateral, if permitted by Law, Agent may bid
(which bid may be, in whole or in part, in the form of cancellation of
indebtedness) for the purchase of the Collateral or any portion thereof for the
account of Agent and/or disclaim all warranties.  Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been
given.  Borrowers shall remain liable for any deficiency.  Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed thereof, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. To the extent permitted by law, each
Borrower, on behalf of itself and each Guarantor, hereby specifically waives all
rights of redemption, stay or appraisal which it has or may have under any Law
now existing or hereafter enacted.  Agent shall not be required to proceed
against any Collateral but may proceed against any Borrower directly.
 

 
-66-

--------------------------------------------------------------------------------

 
 
7.5           Appointment of Attorney-in-Fact.  Without limiting the provisions
of Section 2.8(C) above, each Borrower, on behalf of itself and each Guarantor,
hereby irrevocably makes, constitutes and appoints each of the officers of Agent
or its representatives the true and lawful attorney and attorney-in-fact for
such Borrower or Guarantor, as the case may be, (without requiring any of them
to act as such) with full power of substitution from time to time in Agent’s
discretion while an Event of Default is continuing to take any action and to
execute any instrument that Agent may deem necessary or advisable to accomplish
the purposes of this Agreement, including: (a) to ask, demand, collect, sue for,
recover, compound, receive and give acquaintance and receipts for moneys due and
to become due under or in respect of any of the Collateral; (b) to adjust,
settle or compromise the amount or payment of any Account, or release wholly or
partly any customer or obligor thereunder or allow any credit or discount
thereon; (c) to receive, endorse and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above, (d) to file
any claims or take any action or institute any proceedings that Agent may deem
necessary or desirable for the collection of any of the Collateral or otherwise
to enforce the rights of Agent with respect to any of the Collateral; and (e) to
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, assignments, verifications and notices in
connection with Accounts and other documents relating to the Collateral.  This
power of attorney is coupled with an interest and is irrevocable until payment
in full and complete performance of all of the Obligations and termination of
this Agreement.
 

 
-67-

--------------------------------------------------------------------------------

 
 
7.6           Limitation on Duty of Agent with Respect to Collateral.  Beyond
the safe custody thereof, Agent shall not have any duty with respect to any
Collateral in its possession or control (or in the possession or control of any
agent or bailee) or with respect to any income on the Collateral or the
preservation of rights against prior parties or any other rights pertaining to
the Collateral.  Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which Agent accords its own
property.  Agent shall not be liable or responsible for any loss or damage to
any of the Collateral, or for any diminution in the value thereof, by reason of
the act or omission of any warehouseman, carrier, forwarding agency, consignee
or other agent or bailee selected by Agent in good faith.
 
7.7           Application of Proceeds.  Upon the occurrence and during the
continuance of an Event of Default, each Borrower, on behalf of itself and each
Guarantor, irrevocably waives the right to direct the application of any and all
payments or proceeds of Collateral at any time or times thereafter received by
Agent from or on behalf of any Borrower or any Guarantor, and each Borrower, on
behalf of itself and each Guarantor, hereby irrevocably agrees that Agent shall
have the continuing exclusive right to apply and to reapply any and all payments
and proceeds of Collateral received at any time or times after the occurrence
and during the continuance of an Event of Default against the Obligations in any
such manner as Agent may deem advisable that is not contrary to any applicable
Law notwithstanding any previous entry by Agent upon any books and records.
 
7.8           License of Intellectual Property.  For the purposes of Agent
exercising its rights and remedies with respect to the Collateral, each Borrower
hereby grants, assigns, transfers and conveys to Agent as a present grant and
assignment as of the date hereof an irrevocable, non-exclusive, royalty-free
right and license to use such Borrower’s names (including trade names) and all
Intellectual Property owned or used by such Borrower, together with any goodwill
associated therewith, and all personal property of Borrowers imprinted with,
containing or embodying any of the foregoing and any similar property, at any
time following the occurrence and during the continuance of any Event of Default
hereunder, all to the extent necessary to enable Agent to complete production
of, advertise for sale, and sell any Collateral and to otherwise realize on the
Collateral, and for any successor or assign to enjoy the benefits of the
Collateral.  This right and license shall inure to the benefit of all
successors, assigns and transferees of Agent and its successors, assigns and
transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise.  Such right and
license is granted free of charge, without requirement that any monetary payment
whatsoever be made to Borrowers and their Subsidiaries by Agent.  In connection
with Agent’s exercise of its rights under this Section 7, each Borrower agrees
that Borrowers’ rights under all licenses and all franchise agreements shall
inure to Agent’s benefit.
 

 
-68-

--------------------------------------------------------------------------------

 

7.9           Waivers, Non-Exclusive Remedies.  By making the Advances
hereunder, each Finance Party does not hereby waive a breach of any warranty or
representation made by any Borrower or any Guarantor hereunder or under any of
the other Loan Documents or a breach under any agreement, document, or
instrument delivered to any Finance Party or otherwise referred to herein, and
all of each Finance Party’s claims and rights resulting from any breach or
misrepresentation by any Borrower or any Guarantor is specifically reserved by
such Finance Party.  No failure on the part of any Finance Party to exercise,
and no delay in exercising and no course of dealing with respect to, any right
under this Agreement or the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise by any  Finance Party of any
right under this Agreement or any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The rights in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other remedies provided by Law.  The Finance Parties may exercise their
rights and remedies against any one or more of the Borrowers and/or Guarantors
and/or their respective property or assets (including the Collateral) at any
time and from time to time without regard to whether any one or more of such
rights and remedies have previously been exercised and/or are then concurrently
being exercised against any other one or more of the Borrowers and/or
Guarantors, and the Finance Parties may exercise any one or more of such rights
and remedies in any order without regard to whether any other one or more of
such rights or remedies have been and/or are then concurrently being exercised.
 
SECTION 8  MISCELLANEOUS
 
8.1           Entire Understanding.
 
(A)           This Agreement and the other Loan Documents executed concurrently
herewith contain the entire understanding among the Loan Parties and the Finance
Parties, and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof.  Any promises, representations, warranties or
guarantees not herein contained or in any other Loan Documents or hereinafter
made shall have no force and effect unless in writing, signed by Borrowers and
the Required Lenders.  Neither this Agreement nor any portion or provisions
hereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the party to be charged subject
only to Section 8.1(B) below.  Loan Parties acknowledge that they have been
advised by counsel in connection with the execution of this Agreement and the
other Loan Documents and are not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.
 
(B)           The Required Lenders and the Loan Parties may, subject to the
provisions of this Section 8.1, from time to time enter into written amendments
or supplemental agreements to this Agreement or the other Loan Documents for the
purpose of adding or deleting any provisions, amending any provision, consenting
to non-compliance with any provision or otherwise changing, varying or waiving
in any manner the rights of the Finance Parties or the Loan Parties thereunder
or the conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements.
 

 
-69-

--------------------------------------------------------------------------------

 
 
(C)           Any such supplemental agreement shall be binding upon the Loan
Parties, the Finance Parties and all future holders of the Obligations.  In the
case of any waiver, the Loan Parties and the Finance Parties shall be restored
to their former positions and rights, and any Event of Default waived shall be
deemed to be cured and not continuing, but no waiver of a specific Event of
Default shall extend to any subsequent Event of Default (whether or not the
subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 

 
(D)           Lenders are hereby authorized by the Loan Parties, from time to
time in Lenders’ sole discretion, (A) after the occurrence and during the
continuation of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 hereof have not
been satisfied, to make Advances to Borrowers on behalf of the Lenders which
Lenders, in their reasonable business judgment, deems necessary or desirable (a)
to preserve or protect the Collateral, or any portion thereof, (b) to enhance
the likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (c) to pay any other amount chargeable to Borrowers pursuant to
the terms of this Agreement.
 
8.2           Set Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence, and during the continuance, of any Event of Default, each Finance
Party, each assignee of a Lender’s interest, and each participant is hereby
authorized by each Borrower at any time or from time to time, without notice to
any Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all balances held by
it at any of its offices for the account of such Borrower (regardless of whether
such balances are then due to such Borrower) and any other property at any time
held or owing by such Finance Party or assignee to or for the credit or for the
account of such Borrower against and on account of any of the Obligations then
outstanding; provided, that no participant shall exercise such right without the
prior written consent of the Required Lenders.
 
Each Borrower, on behalf of itself and its Subsidiaries, hereby agrees, to the
fullest extent permitted by law, that Lender, or any such assignee or
participant may exercise its right of setoff with respect to amounts in excess
of its Pro Rata Share of the Obligations (or, in the case of a participant, in
excess of its pro rata participation interest in the Obligations) and that
any  Finance Party, or any such assignee or participant, as the case may be,
shall be deemed to have purchased for cash in the amount of such excess,
participations in each Finance Party’s or holder’s share of the Obligations.
 
8.3           Expenses and Attorneys’ Fees.  Borrowers agree, jointly and
severally, to promptly pay all reasonable fees, costs and expenses incurred by
each Finance Party in connection with any matters contemplated by or arising out
of this Agreement or the other Loan Documents including the following, and all
such fees, costs and expenses shall be part of the Obligations, payable on
demand and secured by the Collateral:  (a) fees, costs and expenses (including
reasonable attorneys’ fees, and fees of environmental consultants, accountants
and other professionals retained by any Finance Party) incurred in connection
with the examination, review, negotiation, due diligence investigation,
documentation and closing of the financing arrangements evidenced by the Loan
Documents; (b) fees, costs and expenses (including reasonable attorneys’ fees
and reasonable fees of environmental consultants, accountants and other
professionals retained by any Finance Party) incurred in connection with the
review, negotiation, preparation, documentation, execution and administration of
the Loan Documents, the Loan, and any amendments, waivers, consents, forbearance
and other modifications relating thereto or any subordination or intercreditor
agreements; (c) fees, out of pocket costs and expenses incurred in creating,
perfecting and maintaining perfection of Liens in favor of Agent including title
insurance premiums, real estate survey costs and mortgage or recording taxes and
fees; (d) fees, out of pocket costs and expenses incurred in connection with
forwarding to Borrowers the proceeds of Loans including any standard wire
transfer fee; (e) fees, out of pocket costs, expenses and bank charges,
including bank charges for returned checks and incurred by Agent in
establishing, maintaining and handling accounts subject to the Control
Agreements; (f) fees, costs, expenses (including reasonable attorneys’ fees) and
costs of settlement incurred in collecting upon or enforcing, preserving and
defining rights against the Collateral or incurred in any action to enforce this
Agreement or the other Loan Documents or to collect any Obligations owing from
Borrowers or Guarantor under this Agreement or any other Loan Document or
incurred in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement, whether in the nature of a “workout”
or in connection with any insolvency or bankruptcy proceedings or otherwise; and
(g) the cost of procuring background checks or updating background checks
previously obtained by any Finance Party relating to officers of Borrowers (and
Borrowers shall use their best efforts to obtain the consent of all officers to
such checks or updated checks).
 

 
-70-

--------------------------------------------------------------------------------

 
 
8.4           Indemnity.  In addition to the payment of expenses pursuant to
Section 8.3, whether or not the transactions contemplated hereby shall be
consummated, Borrowers agree, jointly and severally, to indemnify, pay and hold
each Finance Party, its participants and its assignees and their respective
officers, directors, employees, agents, consultants, auditors, Persons engaged
by any of them to evaluate or monitor the Collateral, affiliates and attorneys
of any of them (collectively called the “Indemnitees”) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may be imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
this Agreement or the other Loan Documents, the consummation of the transactions
contemplated by this Agreement, the statements contained in any term sheet, if
any, delivered by any Finance Party, the use or intended use of the proceeds of
any of the Loan or the exercise of any right or remedy hereunder or under the
other Loan Documents (the “Indemnified Liabilities”); provided, however, that
Borrowers shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities directly arising from (a) as to each Finance Party, the
breach by such Finance Party of its duties or obligations under this Agreement,
including without limitation the obligation to make any Advance required to be
made pursuant to this Agreement or (b) the gross negligence or willful
misconduct of that Indemnitee as finally determined by a court of competent
jurisdiction.
 
 

 
-71-

--------------------------------------------------------------------------------

 

8.5           Amendments and Waivers.  No amendment, modification, termination
or waiver of any provision of this Agreement or of the other Loan Documents, or
consent to any departure by Borrowers therefrom or any of the terms, conditions,
or provisions thereof, shall be effective unless the same shall be in writing
and signed by the Required Lender and Borrowers.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.
 
8.6           Notices.  Unless otherwise specifically provided herein, all
notices shall be in writing addressed to the respective party as set forth below
and may be personally served, sent by facsimile, sent by overnight courier
service or sent by certified United States mail, return receipt requested and
postage prepaid, and shall be deemed to have been given: (a) if delivered in
person, when delivered; (b) if delivered by facsimile, on the date of
transmission if transmitted on a Business Day before 4:00 p.m. Eastern standard
time or, if not, on the next succeeding Business Day, but only if the sending
party shall have received a confirmation of successful transmission from the
sending facsimile machine; (c) if delivered by overnight courier, two (2)
Business Days after delivery to such courier properly addressed; or (d) if by
certified U.S. Mail, return receipt requested, four (4) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed.
 

 
If to any Borrower:
 
SecureAlert, Inc.
     
150 West Civic Center Drive, Suite 400
     
Sandy, Utah 84070
     
Attention:  Chief Executive Officer
     
Facsimile:  (801) 563-7435
         
With copies to:
 
Durham Jones & Pinegar
     
111 East Broadway, Suite 900
     
Salt Lake City, Utah 84111
     
Attention:  Kevin R. Pinegar, Esq.
     
Facsimile: (801) 415-3500
         
If to Lender
 
Sapinda UK Limited
 
or Agent:
 
25 Park Lane
     
W1K 1RA London, United Kingdom
     
Attention:  Rene Klinkhammer
     
Facsimile:  +49-30-2061-8760
         
With copies to:
 
Sapinda Deutschland GmbH
     
Friedrichstrasse 95
     
10117 Berlin
     
Germany
     
Attention:  Rene Klinkhammer
     
Facsimile:  +49-30-2061-8760



or to such other address as the party addressed shall have previously designated
by written notice to the serving party, given in accordance with this Section
8.6.
 
 
-72-

--------------------------------------------------------------------------------

 
 
8.7           Joint and Several Liability.
 
(A)           Borrowers make up a related organization of various entities
constituting a single economic and business enterprise so that Borrowers share
an identity of interests such that any benefit received by any one of them
benefits the others.  Each Borrower renders services to or for the benefit each
other Borrower, purchases or sells and supplies goods and/or services to or from
or for the benefit of each other Borrower, make loans, advances and provides
other financial accommodations to or for the benefit of each other Borrower and
provides administrative, marketing, payroll and management services to or for
the benefit of each other Borrower.  Each Borrower has the same chief executive
office, certain centralized accounting and legal services, certain common
officers and directors and generally does not provide consolidating financial
statements to creditors.
 
(B)           Each Borrower acknowledges that it will enjoy significant benefits
from the business conducted by the other Borrowers (regardless of whether or not
such Borrower actually receives any of the proceeds of the Advances) because of,
inter alia, their combined ability to bargain with other Persons including
without limitation their ability to receive the credit facility on favorable
terms granted by this Agreement and other Loan Documents which would not have
been available to an individual Borrower acting alone.  Each Borrower has
determined that it is in its best interest to procure the credit facility which
each Borrower may utilize directly and which received the credit support of the
other Borrowers as contemplated by this Agreement and the other Loan Documents.
 
(C)           Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodations to be provided by the
Finance Parties under this Agreement with respect to the Advances for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each of the Borrowers to accept joint and several
liability for the Obligations of each of them.
 
(D)            Each of the Borrowers jointly and severally hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrower, with respect to the payment
and performance of all of the Obligations arising under this Agreement, it being
the intention of the parties hereto that all the Obligations shall be the joint
and several obligations of all the Borrowers without preferences or distinction
among them.
 
(E)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations hereunder as and when due or
to perform any of such Obligations in accordance with the terms thereof, then in
each such event the other Borrowers will make such payment with respect to, or
perform, such Obligation.
 
(F)           The obligations of each Borrower under the provisions of this
Section 8.7 constitute full recourse obligations of such Borrower enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstance whatsoever.
 
 

 
-73-

--------------------------------------------------------------------------------

 

(G)           Except as otherwise expressly provided herein or in the other Loan
Documents, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any and all Advances under this Agreement, notice
of occurrence of any Default or Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by any  Finance Party under or in respect of any of the Obligations hereunder,
any requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement.  Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations hereunder, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Finance Party at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by any Finance Party
in respect of any of the Obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Borrower.  Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of the Finance Parties including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 8.7, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 8.7, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
obligations of such Borrower under this Section 8.7 shall not be discharged
except by performance and then only to the extent of such performance.  The
obligations of each Borrower under this Section 8.7 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to the other
Borrower.  The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower.
 
8.8           Waiver of Subrogation.  Each Loan Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Loan Party that arise from the existence, payment,
performance or enforcement of any Loan Party’s obligations under or in respect
any Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Finance Parties against any other Loan
Party or any Collateral, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from any other Loan Party, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable shall have been paid in full in cash
and the Loan shall have expired or been terminated.  If any amount shall be paid
to any Loan Party in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Obligations and
all other amounts payable under the Loan Documents and (b) the Termination Date,
such amount shall be received and held in trust for the benefit of Lenders,
shall be segregated from other property and funds of the Loan Parties and shall
forthwith be paid or delivered to the Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Obligations and all other amounts payable by any Loan Party, whether matured or
unmatured, in accordance with the terms of the Loan Documents, or to be held as
Collateral for any of the Obligations or other amounts payable by any Loan Party
thereafter arising.  If (i) all of the Obligations and all other amounts payable
under the Loan Documents shall have been paid in full in cash and (ii) either
(x) the Advance Repayment Date shall have occurred or (y) the Loan shall have
expired or otherwise been terminated, Agent will, at Borrowers’ request and
expense, execute and deliver to the relevant Loan Party appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to the relevant Loan Party of an interest in the
Obligations or the Collateral resulting from such payment made by the relevant
Loan Party pursuant to this Section 8.8.
 

 
-74-

--------------------------------------------------------------------------------

 
 
8.9           Survival of Warranties and Certain Agreements.
 
(A)           All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by each Finance Party regardless of any investigation made by any Finance
Party or on its behalf and notwithstanding that a Finance Party may have had
notice or Knowledge of any breach of a representation or warranty, and shall
continue in full force and effect as long as any Obligation shall remain
outstanding.
 
(B)           This Agreement and the other Loan Documents shall remain in full
force and effect until such time as the Obligations have been indefeasibly paid
and satisfied in cash, in full, at which time this Agreement shall be
terminated; provided, however, that the provisions set forth in Sections
2.12(C), 8.3, 8.4and 8.7(and any guaranty by the Guarantors of the Obligations
of Borrowers with respect to such Sections 2.12(C)), 8.3, 8.4and 8.7) shall
survive termination of this Agreement.  Notwithstanding the foregoing, this
Agreement and the other Loan Documents shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Obligations is rescinded or must otherwise be restored
or returned as a preference, fraudulent conveyance or otherwise, all as though
such payment had not been made.
 
8.10           Indulgence Not Waiver.  No failure or delay on the part of any
Finance Party in the exercise of any power, right or privilege shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege.
 
8.11           Marshaling; Payments Set Aside.  No Finance Party shall be under
any obligation to marshal any assets in favor of any Borrower, any Guarantor or
any other party or against or in payment of any or all of the Obligations.  To
the extent that any Borrower or Guarantor makes a payment or payments to any
Finance Party or any Finance Party enforces its security interests or exercise
its rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies thereof, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
 
 

 
-75-

--------------------------------------------------------------------------------

 
 
8.12           Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.

8.13           Severability.  The invalidity, illegality or unenforceability in
any jurisdiction of any provision in or obligation under this Agreement or the
other Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
or the other Loan Documents in such or any other jurisdiction, or of such
provision or obligation in any other jurisdiction.
 
8.14           Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
 
8.15           APPLICABLE LAW
 
.  THIS AGREEMENT AND ALL MATTERS RELATING HERETO AND ARISING HEREFROM (WHETHER
ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAWS PRINCIPLES.
 
8.16           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns except that no Borrower may assign its rights or obligations hereunder.
 
8.17           No Fiduciary Relationship; Limitation of Liabilities.
 
(A)           No Fiduciary Relationship.  No provision in this Agreement or in
any of the other Loan Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty on the part of any Finance Party to
any Borrower.
 
(B)           Limitation of Liabilities.  No Finance Party, nor any affiliate,
officer, director, shareholder, employee, attorney, or agent of any Finance
Party, shall have any liability with respect to, and Borrowers for themselves
and on behalf of their Subsidiaries hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by Borrowers and their Subsidiaries
in connection with, arising out of, or in any way related to, this Agreement or
any of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.  Borrowers for themselves and on
behalf of their Subsidiaries hereby waive, release, and agree not to sue any
Finance Party or any Finance Party’s affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or any of the transactions contemplated hereby.
 
 

 
-76-

--------------------------------------------------------------------------------

 
 
8.18           CONSENT TO JURISDICTION.  EACH BORROWER, FOR ITSELF AND ON BEHALF
OF ITS SUBSIDIARIES, AND EACH FINANCE PARTY HEREBY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, AND IRREVOCABLY AGREES THAT, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS OR THE
OBLIGATIONS SHALL BE LITIGATED IN SUCH COURTS.  EACH BORROWER, FOR ITSELF AND ON
BEHALF OF ITS SUBSIDIARIES, AND EACH FINANCE PARTY ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT, THE NOTE, THE OTHER LOAN DOCUMENTS OR THE
OBLIGATIONS.  IF ANY BORROWER OR ANY SUBSIDIARY PRESENTLY IS, OR IN THE FUTURE
BECOMES, A NONRESIDENT OF THE STATE OF NEW YORK, EACH BORROWER FOR ITSELF AND ON
BEHALF OF ITS SUBSIDIARIES HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PERSON,
AT SUCH PERSON’S ADDRESS AS SET FORTH IN SECTION 8.6 OR AS MOST RECENTLY
NOTIFIED BY SUCH PERSON IN WRITING PURSUANT TO SECTION 8.6 AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.
 
8.19           WAIVER OF JURY TRIAL.  EACH BORROWER, FOR ITSELF AND ON BEHALF OF
ITS SUBSIDIARIES, AND EACH FINANCE PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS OR THE OBLIGATIONS.  EACH
BORROWER, FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES, AND EACH FINANCE PARTY
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, FOR ITSELF
AND ON BEHALF OF ITS SUBSIDIARIES, AND EACH FINANCE PARTY FURTHER WARRANTS AND
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
 
 

 
-77-

--------------------------------------------------------------------------------

 
 
8.20           Process Agent Appointment.  Each Loan Party not incorporated or
having a place of business in New York State irrevocably appoints Robert A.
Solomon, Esq, Solomon Blum Heymann LLP, 40 Wall Street, 35th Floor, New York,
N.Y. 10005, as its agent for service of process in any proceedings before any
court located in the State of New York in connection with any Loan Document.  If
any person appointed as process agent is unable for any reason to act as agent
for service of process, the Borrowers (on behalf of all the Loan Parties) must
immediately appoint another agent on terms acceptable to Agent.  Failing this,
Agent may appoint another agent for this purpose.  Each Loan Party agrees that
failure by a process agent to notify it of any process will not invalidate the
relevant proceedings.  This Section does not affect any other method of service
allowed by law.

8.21           Construction.  Each Loan Party and each Finance Party
acknowledges that it has had the benefit of legal counsel of its own choice and
has been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by each Loan Party and each
Finance Party.
 
8.22           Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents, or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.  Delivery of an executed counterpart of a signature
page to this Agreement, any amendments, waivers, consents or supplements, or to
any other Loan Document by facsimile or by email delivery of a copy of such an
executed counterpart in PDF format shall be as effective as delivery of a
manually executed counterpart thereof.
 
8.23           No Duty.  All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by any Finance Party shall have
the right to act exclusively in the interest of such Finance Party and shall
have no duty of disclosure, duty of loyalty, duty of care, or other duty or
obligation of any type or nature whatsoever to Borrowers and their Subsidiaries
or any of the holder of the Capital Stock of Borrowers and their Subsidiaries or
any other Person.
 
8.24           Communications by Borrowers to Finance Parties.  Nothing
contained in any letter, email, written notification, financial statement or
other communication, written or oral, from any Borrower to any Finance Party
shall be deemed to be binding on such Finance Party, unless such Finance Party
acknowledges same in writing and expressly agree to be bound thereby.
 
8.25           Confidentiality.  For the purposes of this Section 8.25,
“Confidential Information” means all financial projections and all other
information delivered to any Finance Party by or on behalf of any Borrower or
any Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature or that is clearly
marked or labeled (or otherwise adequately identified) as being confidential
information of Borrowers and their Subsidiaries, provided, that such term does
not include information that (a) was publicly known or otherwise known to such
Finance Party prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by any Finance Party or any Person
acting on its behalf, (c) otherwise becomes known to such Finance Party other
than through disclosure by any Borrower or any Subsidiary, or (d) constitutes
financial statements delivered hereunder that are otherwise publicly
available.  Each Finance Party will maintain the confidentiality of such
Confidential Information in accordance with commercially reasonable procedures
adopted by such Finance Party in good faith to protect confidential information
of third parties delivered to it, provided, that such Finance Party may deliver
or disclose Confidential Information to:
 

 
-78-

--------------------------------------------------------------------------------

 
 
(i)           its directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the Loan);
 

(ii)           its financial advisors and other professional advisors who are
advised to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 8.25;
 
(iii)           any assignees and participants (including prospective assignees
and participants), provided  that any such assignee or participant or
prospective assignee or participant agrees to maintain the confidentiality of
such information in the same manner as provided for this Section 8.25; or
 
(iv)           any other Person (including auditors and other regulatory
officials) to which such delivery or disclosure may be necessary or appropriate
(A) to comply with any applicable law, rule, regulation or order, (B) in
response to any subpoena, examination, or other legal process, (C) in connection
with any litigation to which such Finance Party is a party or (D) if an Event of
Default shall have occurred and remain outstanding, to the extent such Finance
Party may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
hereunder, under any other Loan Documents, under any applicable Law or in
equity.  Each assignee and participant of any Lender’s interest, by its
execution and delivery of documents to evidence its assignment or participation
(as the case may be), will be deemed to have agreed to be bound by, and to be
entitled to the benefits of, inter alia, this Section 8.25.
 
(v)           Nothing contained in the foregoing shall prevent or limit the
ability of any Finance Party to announce the closing of the transactions under
this Agreement.
 
8.26           Borrower Materials.  Borrowers hereby acknowledge that (A)
Borrowers and Agent have made, and will make, available to the Finance Parties
materials and/or information provided by or on behalf of the Borrowers
hereunder, including materials and information made available pursuant to
SECTION 4  , the Schedules attached hereto, and the reports and other
information to be provided pursuant to SECTION 5   (collectively, the “Borrower
Materials”) and (B) certain of the Lenders, identified in Exhibit D hereto, may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”).  Borrowers hereby further agree that (1) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be confidential, sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States federal and state securities laws (provided that to the extent
such Borrower Materials constitute Confidential Information, they shall be
treated as set forth in Section 8.25); (3) all Borrower Materials marked
“PUBLIC” are permitted to be made available through web-based or other
electronic media or pursuant to the provisions of Section 8.6 hereof, to Public
Lenders; and (4) the Agent shall be entitled to treat and shall treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only to be
made available to Lenders that are not Public Lenders.
 

 
-79-

--------------------------------------------------------------------------------

 

8.27           Distribution of Borrower Materials.  THE BORROWER MATERIALS ARE
PROVIDED “AS IS” AND “AS AVAILABLE” BY THE AGENT.  THE AGENT DOES NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
CHANNELS USED TO MAKE BORROWER MATERIALS AVAILABLE TO LENDERS, AND EXPRESSLY
DISCLAIMS ANY LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON
INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT IN CONNECTION WITH THE BORROWER MATERIALS OR SUCH
CHANNELS.  In no event shall the Agent have any liability to any Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Agent; provided, however, that in no event shall the Agent
have any liability to any Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
8.28           Acknowledgements.  Each of the Agent and the Lenders acknowledge
that (a) the information and materials provided by or on behalf of the Borrowers
may include material non public information concerning the Borrowers or their
Subsidiaries, as the case may be, (b) it has developed compliance procedures
regarding the use of material non public information and (c) it will handle such
material non public information in accordance with applicable Law, including
federal and state securities Laws.
 
8.29           Electronic Execution of Loan Documents.  The words “execution,”
“signed,” “signature,” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
 

 
-80-

--------------------------------------------------------------------------------

 
 
8.30           USA Patriot Act.  Each Finance Party, to the extent it is subject
to the requirements of the USA Patriot Act, hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Finance Party to identify the Loan Parties in
accordance with the USA Patriot Act.  Each Loan Party agrees that it will
provide such Finance Party with such information as it may request in order for
such Finance Party to satisfy the requirements of the USA Patriot Act.

SECTION 9  ASSIGNMENTS AND PARTICIPATIONS
 
9.1           Assignments and Participations.
 
(A)           Subject to the terms and conditions set forth in this Section 9,
each Lender shall have the right to assign, transfer, sell, negotiate, pledge or
otherwise hypothecate this Agreement and any of its rights and security
hereunder and under the other Loan Documents; provided, however, that (i) the
parties to each such assignment shall execute and deliver to Agent an Assignment
and Assumption in the form of Exhibit C attached hereto (the “Assignment and
Assumption”), (ii) each such assignment shall be of a constant, and not a
varying, percentage of the assigning Lender’s rights and obligations under this
Agreement, (iii) if the potential assignee is not already a Lender hereunder, at
least seven (7) days prior to the date of the assignment, the potential assignee
shall deliver to Agent the fully completed USA Patriot Act and OFAC forms as
required by Agent and such other information as Agent shall require to
successfully complete the Agent’s USA Patriot Act customer identification
process and the review process of the Office of Foreign Assets Control, (iv)
unless the Agent otherwise consents, the aggregate amount of the Commitment to
make Advances on the Loan of the assigning Lender being assigned pursuant to
each such assignment shall in no event be less than Fifty Thousand Dollars
($50,000), and (v) unless Agent and Borrowers consent, there shall not be more
than ten (10) Lenders of record at any time.  Upon such execution, delivery,
approval and acceptance of said assignment (including the approval or consent of
Borrowers, if so required), and upon the effective date specified in the
applicable Assignment and Assumption, (a) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
Borrowers hereby agree that all of the rights and remedies of a Lender under the
Loan Documents in connection with the interest so assigned shall be enforceable
against Borrowers by such assignee with the same force and effect and to the
same extent as the same would have been enforceable but for such assignment, and
(b) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights and be
released from its obligations hereunder and thereunder, except as otherwise
provided in this Agreement.
 

 
-81-

--------------------------------------------------------------------------------

 
 
(B)           By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) except as provided
in such Assignment and Assumption, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
or any other instrument or document furnished in connection therewith; (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or
Guarantors or the performance or observance by the Borrowers of Guarantors of
any of their respective obligations under any Loan Document or any other
instrument or document furnished in connection therewith; (iii) such assignee
confirms that it has received a copy of this Agreement together with such
financial statements, Loan Documents and other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into the Assignment and Assumption and to become a Lender hereunder; (iv) such
assignee will, independently and without reliance upon Agent, the assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee appoints and
authorizes the Agent to take such action as the Agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
 
(C)           Agent shall maintain a copy of each Assignment and Assumption
delivered to it and shall record in its records the names and address of each
Lender and the Commitment of, and Percentage owing to, such Lender from time to
time.  Borrower, the Agent and Lenders may treat each entity whose name is so
recorded as a Lender hereunder for all purposes of this Agreement.
 
(D)           Upon receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee, Agent shall, if such Assignment and Assumption
has been properly completed, accept such Assignment and Assumption, and record
the information contained therein in its records, and the Agent shall use its
best efforts to give prompt notice thereof to Borrowers (provided that neither
the Agent nor the Lenders shall be liable for any failure to give such notice).
 
(E)           Borrowers shall use reasonable efforts to cooperate with Agent and
each Lender in connection with the assignment of interests under this Agreement
or the sale of participations herein.
 
(F)           Anything in this Agreement to the contrary notwithstanding, any
Lender may assign all or any portion of its rights and obligations under this
Agreement to another branch or affiliate of such Lender at any time, provided
that (i) such Lender remains liable hereunder unless the Borrowers and Agent
shall otherwise agree, (ii) at the time of such assignment such Lender is not a
Defaulting Lender (as defined in Section 10 below), (iii) such Lender gives the
Agent and Borrowers at least fifteen (15) days’ prior written notice of any such
assignment; and (iv) the parties to each such assignment execute and deliver to
Agent an Assignment and Assumption.
 

 
-82-

--------------------------------------------------------------------------------

 
 
(G)           Any Lender desiring to make an assignment of a participation
interest in the Loan to any potential assignee where Borrowers’ consent is
necessary pursuant to Section 9.3 below shall first obtain Borrowers’ written
consent (including written consent communicated by electronic mail) to such
assignment before disclosing or providing copies of any documents with respect
to Borrowers or the Loan Documents to such potential assignee.  If Borrowers’
consent to any assignment of a participation interest in the Loan to an assignee
where such consent is required under Section 9.3 below, Borrowers acknowledge
and agree that any Lender may provide to any such proposed assignee of any
Lender’s interest or any participant originals or copies of this Agreement, any
other Loan Document and any other documents, instruments, certificates,
opinions, insurance policies, letters of credit, reports, requisitions and other
materials and information of every nature or description, and may communicate
all oral information, at any time submitted by or on behalf of Borrowers or
received by any Lender in connection with the Loan, any Loan Document or with
respect to Borrowers, provided that prior to any such delivery or communication,
such assignee or participants shall agree in writing to preserve the
confidentiality of any of the foregoing to the same extent that such Lender
agreed to preserve such confidentiality pursuant to Section 8.25 above.  In
order to facilitate assignments and sales to such assignees, Borrowers shall
execute such further documents, instruments or agreements as Lenders may
reasonably require; provided, however, that Borrowers shall not be required (i)
to execute any document or agreement which would materially decrease its rights,
or materially increase its obligations, relative to those set forth in this
Agreement or any of the other Loan Documents (including financial obligations,
personal recourse, representations and warranties and reporting requirements),
or (ii) to expend more than incidental sums of money or incidental
administrative time for which it does not receive reasonable reimbursement in
order to comply with any requests or requirements of any Lender in connection
with such assignment or sale arrangement.  In addition, Borrowers agree to
cooperate fully with Lenders in the exercise of Lenders’ rights pursuant to this
Section 9, including providing such information and documentation regarding
Borrowers as any Lender or any potential assignee or participant may reasonably
request and to meet with potential assignees.
 
9.2           Several Liability.  Anything in this Agreement contained to the
contrary notwithstanding, the obligations of each Lender to Borrowers under this
Agreement are several and not joint and several, and each Lender shall only be
obligated to fund its Percentage of each disbursement to be made hereunder up to
the amount of its Commitment.  During any time, and only during such time, as
Agent is the sole Lender and has not assigned any portion or portions of its
interest in the Loan to another Lender pursuant to an Assignment and Assumption
Agreement, Agent shall be liable for all of the obligations of the Lender under
this Agreement and the other Loan Documents.  From and after the date that
Sapinda UK Limited, as the sole Lender, assigns any portion or portions of its
interest in the Loan to another Lender pursuant to an Assignment and Assumption
Agreement, then Sapinda UK Limited shall act as the administrative agent and
collateral agent on behalf of itself as a Lender and on behalf of the other
Lenders, and in its capacity as Agent, Sapinda UK Limited shall not be liable
for any of the obligations or responsibilities of any other Lender under this
Agreement or the other Loan Documents.
 
 

 
-83-

--------------------------------------------------------------------------------

 
 
9.3           Assignments Requiring Borrowers’ Consent.  A Lender may assign,
transfer, sell, pledge, hypothecate or otherwise convey (collectively, an
“Assignment”) all or any portion of its rights and interests under this
Agreement to an Affiliate of such Lender without prior notice to or the consent
of Borrowers, provided that such Lender shall not be released of any obligations
or liabilities under this Agreement as a result of such Assignment unless
Borrowers otherwise agree in writing.  Except as otherwise provided in the
immediately preceding sentence, a Lender may make an Assignment of its rights
and interests in this Agreement to another Person only with the written consent
of Borrowers, which consent shall not be unreasonably withheld, conditioned or
delayed. If a Lender requests Borrowers’ consent to any Assignment, such Lender
shall provide Borrowers with such information concerning the proposed assignee
as Borrowers may reasonably request.  Without limiting the foregoing, Borrowers
may withhold consent if the proposed assignee or any Affiliate of a proposed
assignee is a competitor of Borrowers (i.e., a Person engaged in providing
electronic monitoring services of a similar type or nature as provided by
Borrowers), an advisor or consultant to any competitor of Borrowers, a trading
partner to any competitor of Borrowers, or is otherwise affiliated with a
competitor of Borrowers.  In the case of an Assignment made pursuant to the
terms of this Section 9.3, the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as it would if it were a
Lender hereunder, and (except for an Assignment made pursuant to the first
sentence of this Section 9.3) the assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitment (or assigned portion
thereof).  Each Borrower hereby acknowledges and agrees that any Assignment
complying with this Section 9 will give rise to a direct obligation of such
Borrower to the assignee, that the assignee shall be deemed to be a “Lender” for
purposes of this Agreement.  Notwithstanding anything herein to the contrary,
the consent of Borrowers shall not be required for any assignment after the
occurrence and during the continuance of an Event of Default.
 
SECTION 10  AGENT
 
10.1           Appointment of Agent.  Sapinda UK Limited is hereby appointed as
Agent hereunder and under each other Loan Document, and each Lender hereby
irrevocably authorizes the Agent to act as administrative agent and collateral
agent for Lender and to take such actions as Lender is obligated or entitled to
take under the provisions of this Agreement and the other Loan Documents.  Agent
agrees to act as such upon the express conditions contained in this Section 10
in substantially the same manner that it would act in dealing with a loan held
for its own account.  Agent shall not have a fiduciary relationship with respect
to any Lender by reason of this Agreement.  The provisions of this SECTION 10  
are solely for the benefit of the Agent and the Lenders, and Borrowers shall not
have any rights to rely on or enforce any of the provisions hereof except as
provided in Section 10.2 below.  In performing its functions and duties under
this Agreement, the Agent shall act solely as agent of Lenders and does not
assume, and shall not be deemed to have assumed, any obligations toward or
relationship of agency or trust with or for the Borrowers.
 
 

 
-84-

--------------------------------------------------------------------------------

 
 
10.2           Reliance on Agent.  All acts of and communications by the Agent,
as agent for the Lenders, shall be deemed legally conclusive and binding; and
Borrowers or any third party (including any court) shall rely on any and all
communications or acts of the Agent with respect to the exercise of any rights
or the granting of any consent, waiver or approval on behalf of a Lender in all
circumstances where an action by such Lender is required or permitted pursuant
to this Agreement or the provisions of any other Loan Document or by applicable
law without the right or necessity of making any inquiry of any individual
Lender as to the authority of Agent with respect to such matter.  In no event
shall any of the foregoing limit the rights or obligations of any Lender with
respect to any other Lender pursuant to this Section 10.
 
10.3           Powers.  The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto or
are otherwise necessary or desirable in connection with the administration of
the Loan, and may exercise all other powers of a Lender as are not made subject
to the consent of the Required Lenders pursuant to Section 10.6(A) or to the
consent of all Lenders pursuant to Section 10.6(B).  The Agent shall not be
considered, or be deemed, a separate agent of the Lenders hereunder, but is, and
shall be deemed, acting in its contractual capacity as Agent, exercising such
rights and powers under the Loan Documents as are specifically delegated to the
Agent in this SECTION 10   or Agent is otherwise entitled to take
hereunder.  Agent shall have no implied duties to the Lenders, or any obligation
to the Lenders to take any action except any action specifically provided by the
Loan Documents to be taken by the Agent.
 
10.4           Disbursements.
 
(A)           At least five (5) Business Days (by 11:00 a.m. New York time)
prior to each date an Advance or disbursement of the Loan is to be made
hereunder pursuant to this Agreement, the Agent shall notify each Lender of the
proposed disbursement.  Each Lender shall make available to Agent (or the
funding Lender or entity designated by the Agent), the amount of such Lender’s
Percentage of such disbursement (with respect to such Lender, such amount being
referred to herein as a “Lender Advance”) in immediately available funds not
later than 11:00 a.m. (New York time) on the date such disbursement is to be
made (such date being referred to herein as a “Funding Date”).  Unless the Agent
shall have been notified by any Lender prior to such time for funding in respect
of any Lender Advance that such Lender does not intend to make available to the
Agent such Lender’s Lender Advance, the Agent may assume that such Lender has
made such amount available to the Agent and the Agent, in its sole discretion,
may, but shall not be obligated to, make available to Borrowers a corresponding
amount.  If such corresponding amount is not in fact made available to the Agent
by such Lender on or prior to the respective Funding Date, such Lender agrees to
pay, and Borrowers agree to repay to Agent, forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to Borrowers until the date such amount is paid or
repaid to Agent, at (i) in the case of such Lender, the rate of twenty-one
percent (21%) per annum, and (ii) in the case of Borrower, the interest rate
applicable at the time to a disbursement made on such Funding Date.  If such
Lender shall pay to Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Lender Advance, and if both such Lender and Borrowers
shall have paid and repaid, respectively, such corresponding amount, Agent shall
promptly return to Borrowers such corresponding amount.
 
 

 
-85-

--------------------------------------------------------------------------------

 
 
(B)           Requests by the Agent for funding by the Lenders of disbursements
of the Loan will be made by facsimile.  Each Lender shall make its Lender
Advance available to the Agent in United States dollars and in immediately
available funds to such bank and account as the Agent may designate, not later
than 11:00 a.m. (New York time) on the Funding Date.  Nothing in this Section
10.4 shall be deemed to relieve any Lender of its obligation hereunder to make
any Lender Advance on any Funding Date, nor shall any Lender be responsible for
the failure of any other Lender to perform its obligations to make any Lender
Advance hereunder, and the Commitment of any Lender shall not be increased or
decreased as a result of the failure by any other Lender to perform its
obligation to make any Lender Advances hereunder.
 
(C)           As soon as practical, Agent will promptly forward to each Lender
copies of any request for an Advance made by Borrowers pursuant to Section
2.1(D) above.
 
10.5           Distribution and Apportionment of Payments.
 
(A)           Subject to Section 10.5(B), payments actually received by Agent
for the account of the Lenders shall be paid to them promptly after receipt
thereof by Agent, but in any event within one (1) Business Day, provided that,
if any such payments are not distributed to the Lenders within one (1) Business
Day after Agent’s receipt thereof, Agent shall pay to such Lenders interest
thereon, at the lesser of (i) the Federal Funds Effective Rate and (ii) if the
applicable payment represents repayment of a portion of the principal of the
Loan, the rate of interest applicable to such portion of the Loan, from the date
of receipt of such funds by Agent until such funds are paid in immediately
available funds to such Lenders, provided such funds are received by Agent not
later than 11:00 A.M. (New York time) on the date of receipt.  As used herein,
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one-hundredth of one percent (1/100 of 1%)) announced by
the Federal Reserve Bank of New York on such day as being the weighted average
of the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”  All payments of principal and interest in respect of the Loan,
all payments of the fees described in this Agreement (but not in any separate
fee letter except to the extent expressly set forth therein), and all payments
in respect of any other obligations of Borrowers under the Loan Documents shall
be allocated among such Lenders as are entitled thereto, in proportion of their
respective Percentages or otherwise as provided herein or in the other Loan
Documents, as the case may be.  The Agent shall distribute to each Lender at its
primary address set forth in its Assignment and Assumption, or at such other
address as a Lender may request in writing, such funds as it may be entitled to
receive, provided that the Agent shall in any event not be bound to inquire into
or determine the validity, scope or priority of any interest or entitlement of
any Lender and may suspend all payments and seek appropriate relief (including
without limitation instructions from the Required Lenders (as defined in Section
10.5(B) below), or all Lenders, as applicable, or an action in the nature of
interpleader) in the event of any doubt or dispute as to any apportionment or
distribution contemplated hereby.  The order of priority herein is set forth
solely to determine the rights and priorities of the Lenders as among themselves
and may at any time or from time to time be changed by the Lenders as they may
elect, in writing, without necessity of notice to or consent of or approval by
Borrower.
 
 

 
-86-

--------------------------------------------------------------------------------

 
 
(B)           If a Lender (a “Defaulting Lender”) defaults in making any Lender
Advance or paying any other sum payable by it hereunder, such sum together with
interest thereon at the rate of twenty-one percent (21%) per annum (the “Lender
Default Rate”) from the date such amount was due until repaid (such sum and
interest thereon as aforesaid referred to, collectively, as the “Lender Default
Obligation”) shall be payable by the Defaulting Lender (i) to any Lender(s)
which elect, at their sole option (and with no obligation to do so), to fund the
amount which the Defaulting Lender failed to fund or (ii) to Agent or any other
Lender which under the terms of this Agreement is entitled to reimbursement from
the Defaulting Lender for the amounts advanced or expended.  Notwithstanding any
provision hereof to the contrary, until such time as a Defaulting Lender has
repaid the Lender Default Obligation in full, all amounts which would otherwise
be distributed to the Defaulting Lender shall instead be applied first to repay
the Lender Default Obligation (to be applied first to interest at the Lender
Default Rate and then to principal) until the Lender Default Obligation has been
repaid in full (whether by such application or by cure by the Defaulting
Lender), whereupon such Lender shall no longer be a Defaulting Lender.  Any
interest collected from Borrowers on account of principal advanced by any
Lender(s) or Agent on behalf of a Defaulting Lender shall be paid to the
Lender(s) or Agent, as the case may be, who made such advance and shall be
credited against the Defaulting Lender’s obligation to pay interest on the
amount advanced at the Lender Default Rate.  If no other Lender makes an advance
that a Defaulting Lender failed to fund, a portion of the indebtedness of
Borrowers to the Defaulting Lender equal to the Lender Default Obligation shall
be subordinated to the indebtedness of Borrowers to all other Lenders and shall
be paid only after the indebtedness of Borrowers to all other Lenders is
paid.  The provisions of this Section 10.5(B) shall apply and be effective
regardless of whether an Event of Default occurs and is then continuing, and
notwithstanding (i) any other provision of this Agreement to the contrary or
(ii) any instruction of Borrowers as to their desired application of
payments.  No Defaulting Lender shall have the right to vote on matters which
are subject to the consent or approval of  Lenders holding Percentages
aggregating at least sixty-six and two-thirds percent (66 2/3%) (the “Required
Lenders”) or, if applicable, all Lenders, and while any Lender is a Defaulting
Lender the requisite percentage of Lenders which constitutes the Required
Lenders shall be calculated exclusive of the Percentage of the Defaulting
Lender.  The Agent shall be entitled to (i) withhold or set off, and to apply to
the payment of the Lender Default Obligation any amounts to be paid to such
Defaulting Lender under this Agreement, and (ii) bring an action or suit against
such Defaulting Lender in a court of competent jurisdiction to recover the
Lender Default Obligation and, to the extent such recovery would not fully
compensate the Lenders for the Defaulting Lender’s breach of this Agreement, to
collect damages.  In addition, the Defaulting Lender shall indemnify, defend and
hold Agent and each of the other Lenders harmless from and against any and all
claims, actions, liabilities, damages, costs and expenses (including attorneys’
fees and expenses), plus interest thereon at the Lender Default Rate, for funds
advanced by Agent or any other Lender on account of the Defaulting Lender or any
other damages such persons may sustain or incur by reason of or as a direct
consequence of the Defaulting Lender’s failure or refusal to abide by its
obligations under this Agreement.
 

 
-87-

--------------------------------------------------------------------------------

 
 
10.6           Consents and Approvals.
 
(A)           Each of the following shall require the approval or consent of the
Required Lenders:
 
(i)           The exercise of any rights and remedies under the Loan Documents
following an Event of Default, provided that absent any direction from the
Required Lenders, Agent may exercise any right or remedy under the Loan
Documents as Agent may determine in good faith to be necessary or appropriate to
protect the Lenders or the collateral securing the Loan;
 
(ii)           Appointment of a successor Agent;
 
(iii)           Approval of Post-Default Plan (defined in Section 10.7(D)); and
 
(iv)           Except as referred to in subsection (B) below, approval of any
amendment or modification of this Agreement or any of the other Loan Documents,
or issuance of any waiver of any material provision of this Agreement or any of
the other Loan Documents;
 
(B)           Each of the following shall require the approval or consent of all
the Lenders:

(i)           Extension of the Advance Repayment Date (beyond any extension
permitted herein) or forgiveness of all or any portion of the principal amount
of the Loan or any accrued interest thereon, or any other amendment of this
Agreement or the other Loan Documents which would reduce the interest rate
options or the rate at which fees are calculated or forgive any loan fee, or
extend the time of payment of any principal, interest or fees;
 
(ii)           Reduction or increase of the percentage specified in the
definition of Required Lenders;
 
(iii)           Increasing the amount of the Loan or any non-consenting Lender’s
Commitment;
 
(iv)           Releasing any Lien on any material Collateral (except as Loan
Parties are entitled to under the Loan Documents);
 
(v)           Releasing, forgiving or discharging the obligations of any Loan
Party; and
 
(vi)           Amendment of any of  the provisions of this Section 10.6.
 
(C)           In addition to the required consents or approvals referred to in
subsections (A) and (B) above, the Agent may at any time request instructions
from the Required Lenders with respect to any actions or approvals which, by the
terms of this Agreement or of any of the Loan Documents, the Agent is permitted
or required to take or to grant without instructions from any Lenders, and if
such instructions are promptly requested, the Agent shall be absolutely entitled
to refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the Required Lenders.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders or, where applicable, all Lenders.  The Agent shall promptly
notify each Lender at any time that the Required Lenders have instructed the
Agent to act or refrain from acting pursuant hereto.
 
 

 
-88-

--------------------------------------------------------------------------------

 
 
(D)           Each Lender authorizes and directs the Agent to enter into any of
the Loan Documents other than this Agreement for the benefit of the
Lenders.  Each Lender agrees that any action taken by the Agent at the direction
or with the consent of the Required Lenders in accordance with the provisions of
this Agreement or any other Loan Document, and the exercise by the Agent at the
direction or with the consent of the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders, except for actions
specifically requiring the approval of all Lenders.  All communications from the
Agent to the Lenders requesting Lenders’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Lender;
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Lender where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved; and (iii) shall include,
if reasonably requested by a Lender and to the extent not previously provided to
such Lender, written materials and a summary of all material oral information
provided to the Agent by Borrowers in respect of the matter or issue to be
resolved.  Each Lender shall reply promptly, but in any event within ten (10)
Business Days after receipt of the request therefore from the Agent (the “Lender
Reply Period”).  With respect to decisions requiring the approval of the
Required Lenders or, if applicable, all Lenders, the Agent shall upon receiving
the required approval or consent follow the course of action or determination
recommended by the Required Lenders or all Lenders, as applicable.
 
10.7           Agency Provisions Relating to Collateral.
 
(A)           The Agent is hereby authorized on behalf of all Lenders, without
the necessity of any notice to or further consent from any Lender, at any time
and from time to time, to take any action with respect to any Collateral for the
Loan or any Loan Document which may be necessary to preserve and maintain such
collateral or to perfect and maintain perfected the liens upon such Collateral
granted pursuant to this Agreement and the other Loan Documents.
 
(B)           Except as provided in this Agreement, the Agent shall have no
obligation whatsoever to any Lender or to any other person or entity to assure
that any Collateral exists or is owned by Borrowers or any other Loan Party or
is cared for, protected or insured or has been encumbered or that the liens
granted herein or in any of the other Loan Documents or pursuant hereto or
thereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority.
 
(C)           Should the Agent commence any proceeding or in any way seek to
enforce the Agent’s or the Lenders’ rights or remedies under the Loan Documents,
irrespective of whether as a result thereof the Agent shall take possession of
or acquire title to any Collateral, each Lender, upon demand therefore from time
to time, shall contribute its share (based on its Percentage) of the reasonable
costs and/or expenses of any such enforcement or acquisition, including, but not
limited to, fees of receivers or trustees, court costs, title company charges,
filing and recording fees, appraisers’ fees and fees and expenses of attorneys
to the extent not otherwise reimbursed by Borrowers.  Without limiting the
generality of the foregoing, each Lender shall contribute its share (based on
its Percentage) of all reasonable costs and expenses incurred by the Agent
(including reasonable attorneys’ fees and expenses) if the Agent employs counsel
for advice or other representation (whether or not any suit has been or shall be
filed) with respect to any Collateral for the Loan or any part thereof, or any
of the Loan Documents, or the attempt to enforce any security interest or lien
on any Collateral, or to enforce any rights of the Agent or the Lenders or any
of Borrowers; or any other Loan Party’s obligations under any of the Loan
Documents, but not with respect to any dispute between the Agent and any other
Lender(s).  It is understood and agreed that in the event the Agent determines
it is necessary to engage counsel from and after the occurrence of a Default or
Event of Default, said counsel shall be selected by the Agent and written notice
of such selection, together with a copy of such counsel’s engagement letter and
fee estimate, shall be delivered to the Lenders.
 

 
-89-

--------------------------------------------------------------------------------

 

(D)           In the event that all or any portion of the Collateral for the
Loan is acquired by the Agent as the result of the exercise of any remedies
hereunder or under any other Loan Document, or is retained in satisfaction of
all or any part of Borrowers’ Obligations under the Loan Documents, title to any
such Collateral or any portion thereof shall be held in the name of the Agent or
a nominee or subsidiary of Agent, as agent, for the ratable benefit of the Agent
and the Lenders.  The Agent shall prepare a proposed course of action for such
collateral (the “Post-Default Plan”), which shall be subject to the approval of
the Required Lenders.  The Agent shall administer the Collateral in accordance
with the Post-Default Plan, and upon demand therefore from time to time, each
Lender will contribute its share (based on its Percentage) of all reasonable
costs and expenses incurred by the Agent pursuant to the Post-Default Plan,
including without limitation, any operating losses and all necessary operating
reserves.  To the extent there is net operating income from such Collateral, the
Agent shall, in accordance with the Post-Default Plan, determine the amount and
timing of distributions to Lenders.  All such distributions shall be made to
Lenders in accordance with their respective Percentages.  In no event shall the
provisions of this subsection (D) or the Post-Default Plan require the Agent or
any Lender to take an action which would cause Agent or such Lender to be in
violation of any applicable legal or regulatory requirements.
 
10.8           Lender Actions Against Borrower or the Collateral.  Each Lender
agrees that it will not take any action, nor institute any actions or
proceedings, against Borrowers, Guarantors or any other Person hereunder or
under any other Loan Documents with respect to exercising claims against the
Borrowers or Guarantors or rights in any Collateral without the consent of the
Required Lenders.  With respect to any action by the Agent to enforce the rights
and remedies of the Agent and Lenders with respect to the Borrowers, the
Guarantors or any Collateral in accordance with the terms of this Agreement,
each Lender hereby consents to the jurisdiction of the court in which such
action is maintained.
 

 
-90-

--------------------------------------------------------------------------------

 
 
10.9           No Assignment and Participation to Borrowers.  No Lender shall be
permitted to assign or sell all or any portion of its rights and obligations
under this Agreement to Borrowers or any Affiliate of Borrower.
 
10.10           Ratable Sharing.  Subject to Sections 10.4 and 10.5, Lenders
agree among themselves that (i) with respect to all amounts received by them
which are applicable to the payment of the Loan, equitable adjustment will be
made so that, in effect, all such amounts will be shared among them ratably in
accordance with their Percentages, whether received by voluntary payment, by the
exercise of the right of set-off or bankers’ lien, by counterclaim or cross
action or by the enforcement of any or all of the Loan Documents or any
collateral and (ii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim, set-off, bankers’ lien or otherwise, receive
payment of a proportion of the aggregate amount of the Loan held by it which is
greater than its Percentage of the payments on account of the Loan, the one
receiving such excess payment shall purchase, without recourse or warranty, an
undivided interest and participation (which it shall be deemed to have done
simultaneously upon the receipt of such payment) in such obligations owed to the
others so that all such recoveries with respect to such obligations shall be
applied ratably in accordance with their Percentages; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases shall be rescinded and the
purchase prices paid for such participations shall be returned to that party to
the extent necessary to adjust for such recovery, but without interest except to
the extent the purchasing party is required to pay interest in connection with
such recovery.  Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this Section 10.10 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrowers in the amount of such participation.
 
10.11           General Immunity of Agent.  Neither Agent nor any of its
directors, officers, agents or employees shall be liable to Borrowers or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith, except for
its or their own gross negligence or willful misconduct.  In the absence of
gross negligence, the Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith pursuant to Section 10.5, and
if any such apportionment or distribution is subsequently determined to have
been made in error the sole recourse of any Lender to whom payment was due, but
not made, shall be to recover from the recipients of such payments any payment
in excess of the amount to which they are determined to have been entitled.
 
10.12           No Responsibility for Loan, Recitals, etc.  Neither Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any statement, warranty
or representation made in connection with any Loan Document or any use of the
Loan; (ii) the performance or observance of any of the covenants or agreements
of any party to any Loan Document; (iii) the satisfaction of any condition
specified in this Agreement, except receipt of items purporting to be the items
required to be delivered to any Agent; or (iv) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith, provided that the foregoing shall not release Agent from
liability for its gross negligence or willful misconduct.
 
 
 
-91-

--------------------------------------------------------------------------------

 
 
10.13           Action on Instructions of Lenders.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by all
the Lenders (or the Required Lenders, if such action may be directed hereunder
by the Required Lenders), and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of Lenders.  Each Lender,
jointly and severally, hereby agrees to indemnify Agent against and hold it
harmless from any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action, provided that the
foregoing shall not release Agent from liability for its gross negligence or
willful misconduct.
 
10.14           Employment of Agents and Counsel.  The Agent may undertake any
of its duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys in fact and shall not be liable to Lenders,
except as to money or securities received by them or their authorized agents,
for the default or misconduct of any such agents or attorneys in fact selected
by it with reasonable care.  The Agent shall be entitled to advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and under any other Loan Document.
 
10.15           Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be an employee of Agent, provided that the foregoing shall not release the
Agent from liability for its gross negligence or willful misconduct.  Any such
counsel shall be deemed to be acting on behalf of Lenders in assisting the Agent
with respect to the Loan, but shall not be precluded from also representing
Agent in any matter in which the interests of Agent and the other Lenders may
differ.
 
10.16           Agent’s Reimbursement and Indemnification.  Lenders jointly and
severally agree to reimburse and indemnify Agent (i) for any amounts (excluding
principal and interest on the Loan and loan fees) not reimbursed by Borrowers
for which Agent is entitled to reimbursement under the Loan Documents; (ii) for
any other expenses incurred by Agent on behalf of Lenders, in connection with
the preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrowers; (iii) for any expenses incurred by Agent on
behalf of Lenders which may be necessary or desirable to preserve and maintain
Collateral or to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to this Agreement and the other Loan Documents, if not paid by
Borrowers; (iv) for any amounts and other expenses incurred by Agent on behalf
of Lenders in connection with any default by any Lender hereunder or under the
other Loan Documents, if not paid by such Lender; and (v) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of Agent.

 
-92-

--------------------------------------------------------------------------------

 
 
10.17           Rights as a Lender.  With respect to its Commitment, if any,
Agent shall have the same rights, powers and obligations hereunder and under any
other Loan Document as any Lender and may exercise such rights and powers as
though it were not an Agent, and the term “Lender” or “Lenders” shall, unless
the context otherwise indicates, include Agent in its individual
capacities.  The Borrowers and each Lender acknowledge and agree that Agent
and/or its affiliates may accept deposits from, lend money to, hold other
investments in, and generally engage in any kind of trust, debt, equity or other
transaction or have other relationships, in addition to those contemplated by
this Agreement or any other Loan Document, with Borrowers or any of its
affiliates in which Borrowers or such affiliate is not restricted hereby from
engaging with any other person.
 
10.18           Lenders’ Credit Decisions.  Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements and other information prepared by Borrowers
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
 
10.19           Notice of Events of Default.  Should Agent receive any written
notice of the occurrence of a Default or Event of Default, or should the Agent
send Borrowers a notice of Default or Event of Default, the Agent shall promptly
furnish a copy thereof to each Lender.
 
10.20           Successor Agent.
 
(A)           Agent may resign from the performance of all its functions and
duties hereunder at any time by giving at least thirty (30) days’ prior written
notice to Lenders and Borrowers.  Such resignation shall take effect on the date
set forth in such notice or as otherwise provided below.  Such resignation by
Agent as agent shall not affect its obligations hereunder, if any, as a Lender.

 
-93-

--------------------------------------------------------------------------------

 
 
(B)           Upon resignation by the Agent, or any successor Agent, the
Required Lenders shall appoint a successor Agent with the consent of Borrowers,
which consent shall not be unreasonably withheld, conditioned or delayed
(provided that no consent of Borrower shall be required if the successor Agent
is also a Lender or if an Event of Default then exists).  If no successor Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment within thirty (30) days after the retiring Agent’s giving
notice of resignation, then the retiring Agent may appoint a successor Agent
with the consent of Borrowers, which consent shall not be unreasonably withheld,
conditioned or delayed (provided that no consent of Borrowers shall be required
if the successor Agent is also a Lender or if an Event of Default then
exists).  Upon the acceptance of any appointment as an Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the Agent, and the
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents other than its
liability, if any, for duties and obligations accrued prior to its
retirement.  After any retiring Agent’s resignation hereunder as an Agent, the
provisions of this Section 10 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
an Agent hereunder and under the other Loan Documents.
 


 
[THIS SPACE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS.]
 

 
-94-

--------------------------------------------------------------------------------

 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 
LENDER:
SAPINDA UK LIMITED
             
By:
/s/  Lars Windhorst
   
Name:  Lars Windhorst
   
Title:    Managing Director and CEO
           
AGENT:
SAPINDA UK LIMITED
             
By:
/s/  Lars Windhorst
   
Name:  Lars Windhorst
   
Title:  Managing Director and CEO
           
BORROWERS:
SECUREALERT, INC.
             
By:
/s/  John L. Hastings, III
   
Name:  John L. Hastings, III
   
Title:   President
             
SECUREALERT MONITORING, INC.
             
By:
/s/  John L. Hastings, III
   
Name:  John L. Hastings, III
   
Title:    President
       
MIDWEST MONITORING AND SURVEILLANCE, INC.
       
By:
/s/  John L. Hastings, III
   
Name:  John L. Hastings, III
   
Title:  President






Signature Page to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Form of Borrowing Base Certificate


BORROWING BASE CERTIFICATE


Date:  ____________________, 20___


This Borrowing Base Certificate is given in connection with a “Loan and Security
Agreement” dated August 19, 2011 (the “Loan Agreement”) between SecureAlert,
Inc. (“SecureAlert”), SecureAlert Monitoring, Inc., and Midwest Monitoring and
Surveillance, Inc., collectively as “Borrowers,” and Sapinda UK Limited, as
Agent and one of the Lenders.  Capitalized terms used in this Borrowing Base
Certificate that are not defined herein have the meanings given to them in the
Loan Agreement.  The information set forth herein is as of the date first
written above.


The Borrowing Base as of the date set forth above is the lesser of the amounts
set forth in I and II below:



 
I.
Maximum Credit Amount:
$8,000,000.00
   
Less:
     
Aggregate principal amount of all Advances outstanding:
($___________)
           
Total for I:
$___________
         
II.
The sum of:
             
A.  Eligible Accounts:
     
$______________ × 70%  =
$____________
           
B.  Plus the lesser of:
     
(1)  SecureAlert’s Monitoring Services quarterly revenues:*
     
$_____________ × 70%   =   $_____________
             
and
             
(2)  SecureAlert’s Gross Margin for Monitoring Services:**
     
$_____________ × 1.4   =   $_____________
             
Applicable amount:
$_____________
           
C.   Plus Eligible Purchase Orders:
     
$_______________ × 50%   =
$_____________
           
Total for II:
$_____________
         
 Borrowing Base Amount (Lesser of I and II above):
$_____________


 
Exhibit A, Page 1

--------------------------------------------------------------------------------

 

* 
For purposes of II(B) above, SecureAlert’s quarterly “Monitoring Services”
revenue and costs shall be as reflected in the “Condensed Consolidated
Statements of Operations” contained in SecureAlert’s Form 10-Q quarterly filings
with the SEC, except that for SecureAlert’s last fiscal quarter of each fiscal
year, quarterly “Monitoring Services” revenue and costs shall be the amounts
reflected in the “Condensed Consolidated Statements of Operations” for the
fiscal year contained in SecureAlert’s Form 10-K filings with the SEC less the
sum of “Monitoring Services” revenue and costs for the first three fiscal
quarters of such fiscal year that are included in such Form 10-K.
 

**
Gross Margin for Monitoring Services is the difference between “Monitoring
Services” revenue and “Monitoring Services” costs.

 


 
The undersigned certifies to Agent and the Lenders that all information
contained in this Borrowing Base Certificate, including without limitation all
calculations made herein, is true and correct as of the date set forth above.
 

 
SECUREALERT, INC.
         
By:  _______________________________
 
Name: _____________________________
 
Title: ______________________________


 
Exhibit A, Page 2

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF LEASE AGREEMENTS
 
AGREEMENT for MONITORING and ASSOCIATED SERVICES between SecureAlert, Inc. &
______________ XXXXXXXXXXXXXXXxx
 
This Agreement (hereinafter “Agreement”), is made and entered into as of the
Effective Date set forth on the signature page by and between Secure Alert, Inc,
a Utah corporation (“Provider”), and __________________located at
__________________________ (hereinafter “Customer”).
Whereas:

--------------------------------------------------------------------------------

 
 
·
Provider desires to provide to Customer, and Customer desires to acquire from
Provider certain Equipment and Accessories (hereinafter “The Equipment”) and
obtain Monitoring Services associated with The Equipment (hereinafter
“Monitoring Services”) and/or obtain certain other associated services as listed
and described in the “EQUIPMENT AND SERVICES” section in attached schedules
(collectively hereinafter “Equipment, Monitoring and Other Services”) per the
rates and pricing also provided in attached schedule(s) or addendum(s).

 
·
Customer and Provider have agreed to the terms of this Agreement.

 
·
In consideration of the covenants and promises contained herein and other good
and valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 
1.
TERM: The term of this Agreement is for one year commencing on the date first
set forth below (hereafter the "Term"). Upon completion of the Term, this
Agreement shall automatically renew for additional successive one (1) year
terms, unless, thirty (30) days prior to the expiration of the then current
Term, either party provides notice to the other party of such party’s intent to
terminate the Agreement at the conclusion of the then current  Term; provided,
however, that notwithstanding the foregoing, continued possession of the
Equipment past the end of any  Term by Customer shall obligate Customer to
payment of additional monthly payments as set forth in the attached schedule(s)
(as the same may be amended from one Term to the other), until such time as the
Equipment is returned to Provider.  Any addendum(s) incorporated after the first
date set forth above, shall be subject to the same renewal or termination terms
and timings as stated above.  Provider may terminate this Agreement at any time
following Customer's default hereunder and obtain The Equipment from Customer as
delineated in Section 6 of this Agreement.

 
2.
PAYMENTS: During the term of this Agreement, Customer agrees to pay to Provider
for applicable Equipment, Monitoring and Other Services, the rates set forth in
attached schedule(s).   Payments will commence as delineated on the attached
schedule(s). No payment required hereunder shall be prorated except at
Provider’s discretion.  Any rent past due shall bear interest at the rate of ten
percent (10%) per annum (or the maximum rate allowable by law, whichever is
lesser) until paid. Customer is responsible for any and all loss or damage to,
or theft of, The Equipment.  Damage for purposes of this Section 2 includes,
without limitation, damage to the casings or straps of the Equipment and any
other damage which inhibits any part of the Equipment’s ability to function
properly or at all.  If The Equipment is damaged, lost or stolen while in
Customer’s possession, Customer agrees to pay Provider the full cost to repair
or replace such Equipment based on the rates set forth in attached schedules.
The determination whether the Equipment must be repaired or replaced shall be
made by Provider in Provider’s sole discretion.   Payments shall not be
refundable to Customer under any circumstances, including, without limitation,
any termination of this Agreement, except at Provider’s sole
discretion.  Customer also agrees to pay when due, taxes, if any, relating to
this Agreement.  Customer also agrees that Provider has the right to estimate
the sales taxes or yearly personal property taxes, if any, that shall be due for
The Equipment and that Provider shall have the right to periodically assess the
same against Customer, who shall pay them on demand. Customer shall be sent
written notice at least fourteen (14) days in advance of any charges that are
authorized by this Agreement but not specifically enumerated herein.  Customer
agrees that Customer’s obligation to pay is unconditional and is not subject to
any reduction, set-off, defense, or counterclaim for any reason whatsoever. If
any part of a payment is not made by Customer when due for any reason, Customer
agrees to pay Provider a late charge in the amount of ten (10%) percent of each
such late payment, but only to the extent permitted by law.  Customer agrees to
pay Provider the late charge not later than thirty (30) days following the date
that the original payment was due.


 
Exhibit B, Page 1

--------------------------------------------------------------------------------

 
 
3.
OWNERSHIP: Customer is neither the owner of The Equipment nor has title to the
Equipment.  Customer may not sell, transfer, assign, or sub The Equipment,
without the express prior written permission of Provider.  Customer may not
attempt to alter or otherwise tamper with The Equipment.  Customer agrees that
it shall at all times keep The Equipment free from any legal process or lien
whatsoever, and agrees to give Provider immediate notice if any legal process or
lien is asserted or made against the Equipment.

 
4.
NON-DISCLOSURE OF PROPRIETARY INFORMATION: Customer acknowledges that it may
obtain or have access to confidential and proprietary information of Provider
that is the sole and exclusive property of Provider or other entities or persons
affiliated with Provider in connection with the provision of the Equipment and
Services described herein (“Proprietary Information”) pursuant to the terms of
this .  Customer agrees to keep all such Proprietary Information confidential,
to limit its use only in connection with the terms of this Agreement and to
protect it with at least the same level of protection that Customer affords its
own confidential and proprietary information.   Without limiting the foregoing,
Customer expressly agrees that Customer shall treat as confidential and not
disclose any of the Proprietary Information in any manner without the prior
written authorization of Provider.  If Customer is required by applicable law or
regulation or by legal process to disclose any Proprietary Information, Customer
agrees that it shall provide Provider with reasonable prior written notice of
such request to enable Provider to seek a protective order or other appropriate
remedy prior to disclosure. Should this Agreement be terminated for any reason
whatsoever, Customer shall, at the request of Provider, either destroy or
promptly deliver to Provider all Proprietary Information, including all
documents or other media containing Proprietary information, including all
copies, reproductions, summaries, analysis or extracts thereof, in the
possession of Customer, and Customer shall certify to Provider that Customer has
done so.  The obligation to keep the Proprietary Information confidential
pursuant to this Section 12 shall survive the expiration or termination of this
Agreement.


 
Exhibit B, Page 2

--------------------------------------------------------------------------------

 
 
5.
NO WARRANTIES; CUSTOMER’S AUTHORITY; INDEMNITY BY CUSTOMER: PROVIDER IS LEASING
THE EQUIPMENT TO CUSTOMER “AS IS.”  So long as Customer is not in default under
any terms of this Agreement, Provider agrees to transfer to Customer, as
necessary and to the extent permitted by law or applicable contracts, any
warranties made to Provider by a manufacturer or vendor of The Equipment to the
extent permitted by law or applicable contracts.  Customer agrees that,
regardless of cause, Customer shall not assert any claim whatsoever against
Provider for any and all direct, special or indirect damages, without
limitation, which may result from the use of Equipment, Monitoring and Other
Services or any obligation of Provider under this Agreement. Customer
understands that Provider and the manufacturer(s) of The Equipment are separate,
independent companies, and that neither a manufacturer nor any vendor of The
Equipment is Provider’s agent, partner or joint venture.  Customer agrees that
no representation, guaranty, or warranty by a manufacturer or any vendor of the
Equipment is binding on Provider, and no breach by a manufacturer or any such
vendor shall excuse Customer’s obligations hereunder.



 
 
5.1.
Notwithstanding anything to the contrary in this Agreement, PROVIDER MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE OR MERCHANTABILITY IN CONNECTION WITH THIS  AGREEMENT, EQUIPMENT,
MONITORING AND OTHER SERVICES AND USER INTERFACES TO MONITORING
SERVICES.  Provider is not responsible for any injuries, damages, or losses to
Customer or to any other person or to any property, regardless of owner, caused
by the misuse, improper activation, or improper maintenance of the Equipment, or
the failure to connect to, or the inability to access  user interfaces to
Monitoring Services, the failure to follow any instructions or abide by any
policies related thereto or to Monitoring Services, or Other Services, or the
failure of the same to operate as anticipated, including, without limitation, as
a result of any defects in the manufacturing or programming of the same or any
failure of Equipment, Monitoring and Other Services, or any failure of user
interfaces to Monitoring Services to operate for any reason, other than any such
injuries, damages or losses caused by the gross negligence of
Provider.  Customer's sole remedy against Provider for any failure whatsoever
relating in any way to the use of Equipment, Monitoring and Other Services shall
be limited to replacement of The Equipment if applicable; provided, that any
such failure of Equipment, Monitoring and Other Services was not caused by any
act or omission on the part of Customer.  Notwithstanding anything to the
contrary in this Agreement, Provider shall not be liable for any loss, damage,
detention, failure to perform or delay resulting from any cause whatsoever
beyond Provider’s reasonable control or resulting from a force majeure,
including, without limitation, fire, flood, strike, lockout, civil or military
authority, insurrection, acts of terrorism, war, embargo, power outages, downed
cell sites, internet connection problems or similar causes.


 
Exhibit B, Page 3

--------------------------------------------------------------------------------

 
 
 
5.2.
Customer acknowledges that Equipment, Monitoring and Other Services shall not
prevent, nor are intended to prevent, any Client of Customer from committing any
harmful, tortious, or illegal acts.  Customer further acknowledges that it may
be possible for a Client to remove The Equipment by unauthorized means, and that
Provider expressly disclaims any liability for any harmful, tortious, or illegal
acts committed by such a Client while using The Equipment, as well as any
liability for any acts committed by a Client who removes The Equipment and
subsequently engages in any harmful, tortious, or illegal acts.  Should any
disclaimer or limit on liability for consequential damages set forth herein be
found invalid under the laws or policy of the State under which the terms of
this are interpreted, then such consequential damages shall be liquidated and
shall equal $100 per consequential injury or loss.  Customer acknowledges and
agrees that use of The Equipment and Monitoring Services shall be reserved for
those Clients of Customer who are considered to be minimal flight risks and
minimal risks for commission of crimes or torts against person or
property.  Customer agrees to indemnify, defend and hold Provider harmless from
and against any and all claims for any losses, damages, or injuries which may be
asserted on any basis, including those listed above, by Client or any other
third party against Provider.  The provisions of this Section 5.2 shall continue
to be in force even after the expiration of the Term.



 
6.
DEFAULT AND REMEDIES: If Customer fails to make payments when due, if Customer
breaches any provision of this Agreement, or if Customer becomes insolvent,
assigns its assets for the benefit of creditors, or enters, either voluntarily
or involuntarily, a bankruptcy proceeding, Customer shall be in default.  In the
event of default, Provider can require, with minimum fourteen (14) days’ prior
notice to Customer, that Customer return The Equipment to Provider and that
Customer immediately pay to Provider the remaining balance of any amounts due
under this Agreement.  Customer agrees to pay Provider interest on all sums due
to Provider from the date of default until paid, and that Provider may recover
from Customer, all damages caused by any such default, all to bear interest at
the lesser of ten (10%) percent per annum, or the maximum rate permitted by law.
Provider can also use any of the remedies available to Provider under the
Uniform Commercial Code or any other law.  If Provider is required to track a
Client of Customer to make demand on such Client to repossess the Equipment
after the notice period has expired, Customer agrees to pay to Provider,
immediately upon demand, the cost of repossession, storing, shipping, repairing,
and re-leasing the Equipment.

 
7.
DEFAULT INDEPENDENT OF CRIMINAL PROCESS: The parties hereto acknowledge that the
tracking and monitoring of a Client of Customer which is facilitated by this
Agreement may be undertaken in conjunction with criminal process against such
Client, or that such Client of Customer has voluntarily undertaken to use The
Equipment in order to satisfy a criminal conviction or plea agreement, or to
avoid incarceration.  Provider agrees that in effecting redelivery or
repossession of The Equipment from any Client, it shall coordinate with Customer
and/or with other law enforcement whenever possible, but it shall have no duty
to do so where in its own discretion it deems such coordination unnecessary,
impractical or detrimental to Provider’s interest.


 
Exhibit B, Page 4

--------------------------------------------------------------------------------

 
 
8.
MISCELLANEOUS PROVISIONS:
 

 
8.1.
Assignment: Provider may at any time, without notifying Customer, sell, assign,
or transfer its rights, benefits and obligations under this Agreement or
Provider’s ownership of The Equipment; Customer agrees that if Provider makes
such assignment or sells The Equipment the assignee or buyer shall have the same
rights, benefits and obligations that Provider now has.  The parties agree that
any such sale, assignment or transfer of this and/or The Equipment by Provider
or Provider’s assignee or transferee shall not change the duties or obligations
of Provider or Customer under this Agreement.
 

 
8.2.
Construction: The parties intend this Agreement to be a valid and legal
document.  This Agreement shall be construed according to its fair meaning and
not strictly for or against Provider or Customer, as if each of Provider and
Customer had prepared it.
 

 
8.3.
No Waiver: Customer acknowledges and agrees that any delay or failure by
Provider to enforce its rights under this Agreement does not prevent it from
enforcing any rights at a later time.
 

 
8.4.
Statute of Limitations:  Customer and Provider hereby agree, consistent with
Utah Uniform Commercial Code Section 70A-2A-506, to reduce the statute of
limitation applicable to any action for default hereunder by either party,
including for breach of warranty or indemnity, to one (1) year after a cause of
action accrues.
 

 
8.5.
Attorney Fees: In the event of any litigation between the parties regarding this
Agreement the prevailing party shall be entitled to the payment by the losing
party of its reasonable attorneys’ fees, court costs and litigation expenses, as
determined by the court.
 

 
8.6.
Jurisdiction and Venue: This Agreement shall be governed, interpreted and
construed under the laws of the State of Utah, including, without limitation,
all procedural laws and the applicable statute of limitations.  Any default of
this Agreement shall be deemed to have occurred in the State of Utah.  Each of
Provider and Customer agrees that any and all disputes arising out of or
relating to this Agreement shall be resolved in the venue of the Third District
Court in and for Salt Lake County, State of Utah, and in no other venue or
forum.
 

 
8.7.
No Third Party Beneficiaries: This Agreement is intended for the exclusive
benefit of Provider, Customer and Customer and their respective permitted
assigns and is not intended and shall not be construed as conferring any benefit
on any third party or the general public.


 
Exhibit B, Page 5

--------------------------------------------------------------------------------

 

 
8.8.
Pronouns: All pronouns shall be deemed to refer to the masculine, feminine or
neuter, singular or plural, as the identity of the person or entity to whom
reference is made may require.
 

 
8.9.
Severability: Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under applicable law; but, if any
provision of this Agreement shall be invalid or prohibited under applicable law,
such provision shall be ineffective to the extent of such invalidity or
prohibition without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 

 
8.10.
Headings: The headings used in this Agreement are for convenience only and shall
not be used to limit or construe the contents of any of the sections of this
Agreement.
 

 
8.11.
Notices: Notices to the parties hereto pursuant to this Agreement shall be given
in writing and delivered by depositing them in the custody of the United States
Postal Service (USPS), postage prepaid, addressed as set forth below for the
respective parties.  Alternatively, notice required pursuant to this Agreement
may be personally served in the same manner as is applicable to civil judicial
practice.  Notice shall be deemed given as of the date of personal service or
three (3) days after the date of deposit of such written notice with USPS.
 

 
8.12.
Entire Agreement: This Agreement constitutes the entire Agreement between the
parties hereto and there are no covenants, terms or conditions, express or
implied, other than as set forth or referred to herein.  This Agreement
supersedes all prior agreements between the parties hereto relating to all or
part of the subject matter herein.  No party has made any representations, oral
or written, modifying or contradicting the terms of this Agreement.  The parties
may not amend, modify or cancel this Agreement except as provided herein or by a
written agreement signed by all parties to this Agreement.  Customer also
understands that only an officer of Provider is authorized to make such
amendments, modifications or cancelations.
 

 
8.13.
Acknowledgment: The parties acknowledge that they have had an opportunity to
fully examine this Agreement and completely understand its terms, and that they
approve the same including all of the terms and conditions.



 


 
(Remainder of page intentionally left blank)
 

 
Exhibit B, Page 6

--------------------------------------------------------------------------------

 



 
9.
AUTHORITY OF SIGNER.  By signing below, the signer of this instrument on behalf
of Customer certifies that he/she has all proper authority to bind Customer
hereto, pursuant to its Articles, Bylaws, statutory or other charter,
ordinances, laws, or any other rules governing such authority.



 
IN WITNESS WHEREOF, each of the parties has executed this Agreement to be
effective as of the date the final signature is added below.
 
Provider:
Customer:
   
Secure Alert, Inc.
_______________________________
150 West Civic Center Drive, Suite 400
_______________________________
Sandy, Utah 84070
_______________________________
Contact Phone No: (866) 451-6141
Contact Phone No:  ________________
   
By:   __________________________
By:   ____________________________________
Date:  _________________________
Date:  ___________________________________
Name:  ________________________
Printed Name:   ____________________________
Title:  _________________________
Title:  ___________________________________
 
Email address:  ____________________________
Addresses for Notice:
 
Provider:
Customer:
   
Secure Alert, Inc.
___________________________________
150 West Civic Center Drive, Suite 400
___________________________________
Sandy, Utah 84070
___________________________________
ATTN:  VP of Sales
ATTN: _____________________________
Contact Phone No: (866) 451-6141
Contact Phone No: ____________________


 
Exhibit B, Page 7

--------------------------------------------------------------------------------

 
 
X  Check here if billing information is same
Billing Information:
 as above, or enter billing information:
   
Address:  ______________________________
 
City/State/Zip  __________________________
 
Billing Contact:  _________________________
 
Email:   ________________________________
 
Billing Phone No:   _______________________
 
Billing FAX No:   ________________________



 


 

 
Exhibit B, Page 8

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
DATE:  _________,  __, 2____
 
This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of this
_____ day of __________, _____, and is made by and between _______ (“Assignor”)
and _________ (“Assignee”).
 
PRELIMINARY STATEMENT
 
Assignor is a party to that certain Loan and Security Agreement dated as of
August [___], 2011 (the Loan Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time shall be referred
to herein as the “Loan Agreement”), by and between SecureAlert, Inc.,
SecureAlert Monitoring, Inc., and Midwest Monitoring and Surveillance,
Inc.  (collectively, “Borrowers”), and Sapinda UK Limited, as the original
Lender and as Agent.  Pursuant to the Loan Agreement, Lender agreed to make a
loan of up to Eight Million and No/100 Dollars ($8,000,000.00) (the “Loan”) to
Borrowers upon the terms and conditions described in the Loan
Agreement.  Assignee desires to purchase from Assignor an undivided interest in
the Loan under the terms and conditions set forth herein.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Loan Agreement.
 
AGREEMENT
 
Assignor and Assignee, in consideration of the matters described in the
foregoing Preliminary Statement, which are incorporated herein, and in
consideration of the mutual covenants and agreements and provisions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, do hereby covenant and agree as
follows:
 
1.           Assignment and Assumption.  Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an undivided interest in and to the Loan and the Loan Documents and Assignor’s
rights and obligations thereunder, which interest shall equal a percentage of
_________% and a corresponding commitment to make Advances under the Loan
Documents (a “Commitment”) in the maximum amount of $_________, such that after
giving effect to this assignment (i) the Assignee shall hold a percentage of the
Loan equal to _____% and a Commitment in the maximum amount of $__________,
together with the outstanding rights and obligations under the Loan Agreement
and the other Loan Documents in connection with such Commitment, and (ii)
Assignor shall hold a percentage of the Loan equal to ____% and a Commitment in
the maximum amount of $__________.
 
2.           Effective Date.  The effective date of this Agreement (the
“Effective Date”) shall be ___________, ______, and the parties hereto agree to
deliver to Agent a fully executed copy of this Agreement within three (3)
Business Days after the Effective Date.  As of the Effective Date, (i) the
Assignee shall have the rights and obligations of a Lender under the Loan
Documents with respect to the rights and obligations assigned to the Assignee
hereunder, and (ii) the Assignor shall relinquish its rights and, except as
otherwise provided in the Loan Agreement, be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.
 

 
Exhibit C, Page 1

--------------------------------------------------------------------------------

 
 
3.           Payment Obligations.  On the Effective Date the Assignee shall pay
to Assignor the outstanding principal balance in respect of the interest in the
Loan and the Loan Documents purchased hereunder.  [Accrued and unpaid interest
shall be prorated when received from the Borrowers.]  The Assignee shall advance
funds directly to the Agent with respect to all advances and reimbursement
payments to be made on or after the Effective Date with respect to the interest
assigned hereby.  Assignee shall not be entitled to any interest or fees, of any
nature, paid by the Borrowers to Assignor pursuant to the Loan Agreement and the
other Loan Documents or otherwise owed to Assignor prior to the Effective Date
except as follows: _____________________________________________.
 
4.           Representations of the Assignor; Limitations on the Assignor’s
Liability.  The Assignor represents and warrants that (a) it is the legal and
beneficial owner of the interest being assigned by it hereunder and (b) that
such interest is free and clear of any adverse pledge, security interest, claim
or other lien or encumbrance.  It is understood and agreed that the assignment
and assumption hereunder are made without recourse to the Assignor and that the
Assignor makes no other representation or warranty of any kind to the
Assignee.  Neither the Assignor, nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) the due execution, legality,
validity, enforceability, genuineness, sufficiency or collectability of any Loan
Document, including without limitation, documents granting the Assignor, the
Agent and/or the other Lenders a security interest in assets of the Borrowers or
any Guarantor, (ii) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (iii) the financial condition or
creditworthiness of the Borrowers, (iv) the performance of or compliance with
any of the terms or provisions of any of the Loan Documents, (v) inspecting any
of the property, books or records of the Borrowers, (vi) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any
Collateral securing or purporting to secure the Loan, or (vii) any mistake,
error of judgment, or action taken or omitted to be taken in connection with the
Loan or the Loan Documents.  This Section shall survive the assignment of the
interest assigned herein.
 
5.           Representations and Covenants of the Assignee.  The Assignee (i)
confirms that it has received a copy of the Loan Agreement, together with copies
of such financial statements, Loan Documents and other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Agreement, (ii) agrees that it will, independently and without
reliance upon Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) agrees for the benefit of Borrowers and the other
Finance Parties that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (v) agrees that its payment instructions and notice
instructions are as set forth in Schedule 1 to this Agreement, (vi) confirms
that none of the funds, monies, assets or other consideration being used to make
the purchase and assumption hereunder are “plan assets” as defined under ERISA
and that its rights, benefits and interests in and under the Loan Documents will
not be “plan assets” under ERISA, and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying that the Assignee is
entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal income taxes.
 

 
Exhibit C, Page 2

--------------------------------------------------------------------------------

 
 
6.           Subsequent Assignments.  After the Effective Date, the Assignee
shall have the right pursuant to Section 9 of the Loan Agreement to assign the
rights which are assigned to the Assignee, provided that any such subsequent
assignment does not violate any of the terms and conditions of the Loan
Documents or any law, rule, regulation, order, writ, judgment, injunction or
decree and that any consent required under the terms of the Loan Documents has
been obtained.
 
7.           Entire Agreement.  This Agreement and the Loan Documents embody the
entire agreement and understanding between the parties hereto and supersede all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof.
 
8.           Governing Law.  This Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of _________.
 
9.           Notices.  Notices shall be given under this Agreement in the manner
set forth in the Loan Agreement.
 
[Remainder of page intentionally left blank.
Signature page follows immediately]


 

 
Exhibit C, Page 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
 
ASSIGNOR:
       
By: ________________________________
     
Name:______________________________
     
Title: _______________________________
   
ASSIGNEE:
       
By: ________________________________
     
Name:______________________________
     
Title: _______________________________
   
 
     
CONSENTED TO BY AGENT:
SAPINDA UK LIMITED
     
By: ________________________________
     
Name:______________________________
     
Title: _______________________________
   



 
[ADD BORROWERS’ CONSENT IF REQUIRED]
 

 
Exhibit C, Page 4

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PUBLIC SIDE LENDERS
 


 
None.
 


Exhibit D, Page 1
 

--------------------------------------------------------------------------------